Execution Version







U.S. $2,000,000,000
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


DATED AS OF
MAY 7, 2013


AMONG


ENSCO PLC
AND
PRIDE INTERNATIONAL, INC.,
AS BORROWERS,


THE BANKS NAMED HEREIN,
AS BANKS,


CITIBANK, N.A.,
AS ADMINISTRATIVE AGENT,


DNB BANK ASA,
AS SYNDICATION AGENT,


AND


DEUTSCHE BANK SECURITIES INC., HSBC BANK USA, NA AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS CO-DOCUMENTATION AGENTS


JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS:
CITIGROUP GLOBAL MARKETS INC.,
DNB MARKETS, INC.,
DEUTSCHE BANK SECURITIES INC.,
HSBC SECURITIES (USA) INC., AND
WELLS FARGO SECURITIES, LLC




--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1


SECTION 1.01.
Certain Defined Terms
1


SECTION 1.02.
Computation of Time Periods
24


SECTION 1.03.
Accounting Terms
24


SECTION 1.04.
Miscellaneous
24


ARTICLE II
AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
24


SECTION 2.01.
The Advances
24


SECTION 2.02.
Making the Advances
25


SECTION 2.03.
Fees
26


SECTION 2.04.
Repayment
27


SECTION 2.05.
Interest
27


SECTION 2.06.
Additional Interest on LIBOR Advances
27


SECTION 2.07.
Interest Rate Determination and Protection
28


SECTION 2.08.
Voluntary Conversion of Borrowings; Continuation of LIBOR Borrowings
29


SECTION 2.09.
Optional Prepayments
29


SECTION 2.10.
Increased Costs; Capital Adequacy, Etc
30


SECTION 2.11.
Illegality
32


SECTION 2.12.
Payments and Computations
32


SECTION 2.13.
Taxes
34


SECTION 2.14.
Sharing of Payments, Etc
37


SECTION 2.15.
Ratable Reduction or Termination of the Commitments; Effect of Termination
38


SECTION 2.16.
Replacement of Bank; Additional Right to Terminate Commitments
38


SECTION 2.17.
Certificates of Banks
40


SECTION 2.18.
Letters of Credit
40


SECTION 2.19.
Increase in Commitments
45


SECTION 2.20.
Relationship Among Borrowers
46


SECTION 2.21.
Defaulting Lenders
46


SECTION 2.22.
Extension of Termination Date
48


ARTICLE III
CONDITIONS
50


SECTION 3.01.
Conditions Precedent to Effectiveness
50


SECTION 3.02.
Conditions Precedent to All Advances
51


SECTION 3.03.
Conditions Precedent to Each Letter of Credit
52


SECTION 3.04.
Determinations Under Sections 3.01, 3.02, and 3.03
53


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
53


SECTION 4.01.
Organization; Powers; Consents and Approvals
53


SECTION 4.02.
Authorization; No Approvals; No Conflicts
53


SECTION 4.03.
Due Execution and Delivery; Enforceability
54


SECTION 4.04.
Financial Statements; No Material Adverse Effect
54


SECTION 4.05.
Litigation
54




-i

--------------------------------------------------------------------------------






TABLE OF CONTENTS
(CONTINUED)
 
 
Page


SECTION 4.06.
ERISA
54


SECTION 4.07.
Anti-Terrorism Laws; Anti-Money Laundering Laws; Anti-Corruption Laws
54


SECTION 4.08.
Taxes
55


SECTION 4.09.
Investment Company Act
56


SECTION 4.10.
Margin Regulations
56


SECTION 4.11.
No Default
56


SECTION 4.12.
Compliance with Laws; Environmental Laws
56


SECTION 4.13.
Insurance; Title to Properties
56


SECTION 4.14.
No Agreements Could Have a Material Adverse Effect
57


SECTION 4.15.
Accuracy of Information
57


SECTION 4.16.
No Violation of Governmental Requirements
57


SECTION 4.17.
Citizenship and Rig Classification
57


SECTION 4.18.
Ability to Pay in US Dollars
57


SECTION 4.19.
Pari Passu Obligations
57


SECTION 4.20.
Subsidiaries
58


ARTICLE V
AFFIRMATIVE COVENANTS
58


SECTION 5.01.
Reporting Requirements
58


SECTION 5.02.
Compliance with Laws, Payment of Taxes, Material Obligations
61


SECTION 5.03.
Use of Proceeds
61


SECTION 5.04.
Maintenance of Insurance; Contractual Indemnity
61


SECTION 5.05.
Preservation of Corporate Existence, Etc
62


SECTION 5.06.
Visitation Rights
62


SECTION 5.07.
Maintenance of Properties
62


SECTION 5.08.
Operation of Business
62


SECTION 5.09.
Books and Records
63


SECTION 5.10.
Foreign Exchange Availability
63


SECTION 5.11.
Addition of Loan Parties
63


SECTION 5.12.
Further Assurances
64


ARTICLE VI
NEGATIVE COVENANTS
64


SECTION 6.01.
Consolidated Debt Ratio
64


SECTION 6.02.
Liens
64


SECTION 6.03.
Debt
65


SECTION 6.04.
Mergers, Sales of Assets, Etc
65


SECTION 6.05.
Multiemployer Plans or Multiple Employer Plans
65


SECTION 6.06.
Compliance with ERISA
65


SECTION 6.07.
ERISA Liabilities
65


SECTION 6.08.
Affiliate Transactions
66


SECTION 6.09.
Business
66


SECTION 6.10.
Use of Proceeds; Margin Regulations
66


SECTION 6.11.
Restrictions on Payment of Dividends, Etc
66


ARTICLE VII
EVENTS OF DEFAULT
67


SECTION 7.01.
Events of Default
67




-ii

--------------------------------------------------------------------------------






TABLE OF CONTENTS
(CONTINUED)
 
 
Page


ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS
70


SECTION 8.01.
Appointment and Authority
70


SECTION 8.02.
Administrative Agent Individually
71


SECTION 8.03.
Duties of Administrative Agent; Exculpatory Provisions
72


SECTION 8.04.
Reliance by Administrative Agent
73


SECTION 8.05.
Delegation of Duties
73


SECTION 8.06.
Non-Reliance on Administrative Agent and Other Banks
73


SECTION 8.07.
Indemnification
74


SECTION 8.08.
No Other Duties, etc
75


SECTION 8.09.
Resignation by the Administrative Agent
75


SECTION 8.10.
Issuing Banks’ Reliance, Etc
76


SECTION 8.11.
Issuing Banks and Their Affiliates
77


SECTION 8.12.
Resignation by an Issuing Bank
77


SECTION 8.13.
Syndication Agent, Co-Documentation Agents, Joint Lead Arrangers, Joint Book
Managers, Etc
78


SECTION 8.14.
Removal of Administrative Agent
78


SECTION 8.15.
Cure of Defaulting Lender
78


ARTICLE IX
MISCELLANEOUS
79


SECTION 9.01.
Amendments, Etc
79


SECTION 9.02.
Notices, Etc
80


SECTION 9.03.
No Waiver; Remedies
82


SECTION 9.04.
Costs, Expenses and Indemnity
82


SECTION 9.05.
Right of Set-Off
84


SECTION 9.06.
Assignments and Participations
84


SECTION 9.07.
Governing Law; Entire Agreement
88


SECTION 9.08.
Interest
88


SECTION 9.09.
Confidentiality
89


SECTION 9.10.
Treatment of Information
90


SECTION 9.11.
USA Patriot Act Notice
92


SECTION 9.12.
Judgment Currency
92


SECTION 9.13.
Consent to Jurisdiction
92


SECTION 9.14.
Appointment of Process Agent
93


SECTION 9.15.
Waiver of Jury Trial
93


SECTION 9.16.
Waiver of Immunity
93


SECTION 9.17.
Waiver of Consequential Damages
93


SECTION 9.18.
Posting of Approved Electronic Communications
94


SECTION 9.19.
Margin Stock
95


SECTION 9.20.
Execution in Counterparts
95


SECTION 9.21.
Domicile of Loans
95


SECTION 9.22.
Binding Effect
95


SECTION 9.23.
Amendment and Restatement
95


SECTION 9.24.
Departing Loan Parties
95






-iii

--------------------------------------------------------------------------------








Pricing Schedule
Commitment Schedule


Schedule I     – Existing Liens
Schedule 4.17     – Rigs
Schedule 4.20     – Subsidiaries


Exhibit A     –    Notice of Borrowing
Exhibit B     –    Form of Note
Exhibit C     –    Form of Notice of Letter of Credit
Exhibit D
–    Compliance Certificate

Exhibit E
–    Form of Assignment and Acceptance

Exhibit F
–    Borrower Counterpart

Exhibit G
–     Form of Guaranty

Exhibit H-1     –    Form of U.S. Tax Compliance Certificate (Lender; Not
Partnership)
Exhibit H-2    –    Form of U.S. Tax Compliance Certificate (Participant; Not
Partnership)
Exhibit H-3    –    Form of U.S. Tax Compliance Certificate (Participant;
Partnership)
Exhibit H-4    –    Form of U.S. Tax Compliance Certificate (Lender;
Partnership)







-iv

--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 7, 2013
ENSCO PLC, an English public limited company (the “Parent”), PRIDE
INTERNATIONAL, INC., a Delaware corporation and an indirect wholly-owned
Subsidiary of the Parent (“Pride”), any Subsidiary of the Parent that becomes a
Borrower in accordance with Section 5.11, the BANKS party hereto, CITIBANK,
N.A., as Administrative Agent, DNB BANK ASA, as Syndication Agent, DEUTSCHE BANK
SECURITIES INC., HSBC BANK USA, NA and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents, and CITIBANK, N.A., DNB BANK ASA, NEW YORK BRANCH,
DEUTSCHE BANK AG NEW YORK BRANCH, HSBC BANK USA, NA and WELLS FARGO BANK,
NATIONAL ASSOCIATION, each as an Issuing Bank, agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and the plural forms of the terms defined):
“Administrative Agent” means Citibank, N.A., in its capacity as Administrative
Agent pursuant to Article VIII, and such term shall include any successor to
such entity in such capacity pursuant to Section 8.09.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance by a Bank to a Borrower pursuant to Section 2.01 (as
divided or combined from time to time as contemplated in the definition herein
of Borrowing) and refers to a Base Rate Advance or a LIBOR Advance (each of
which shall be a “Type” of Advance).
“Affected Bank” has the meaning specified in Section 2.11.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. A Person shall be deemed to “control”
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of capital stock, securities,
partnership interests or other ownership interests, by contract or otherwise.
“Agent’s Group” has the meaning specified in Section 8.02(b).
“Agreement” means this Fourth Amended and Restated Credit Agreement, as amended,
supplemented or modified from time to time.

-1-

--------------------------------------------------------------------------------




“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a LIBOR Advance.
“Applicable Margin” means, (a) for any Interest Period for any LIBOR Advance,
the percentage per annum set forth in the Pricing Schedule under the heading
“Applicable Margin for LIBOR Advances” for the relevant Rating Category
applicable from time to time and (b) for any Base Rate Advance, the percentage
per annum set forth in the Pricing Schedule under the heading “Applicable Margin
for Base Rate Advances” for the relevant Rating Category applicable from time to
time. Any Applicable Margin determined pursuant to this definition shall change
when and as the applicable Rating Category changes.
“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (a) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (b) any notice pursuant to Section 2.09 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (c) all notices of any
Default or Event of Default and (d) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.
“Approved Electronic Platform” has the meaning specified in Section 9.18(a).
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent and the
Issuing Banks, in substantially the form of Exhibit E.
“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.
“Banks” means the lenders listed on the signature pages hereof and each Eligible
Assignee that becomes a Bank party hereto pursuant to Section 2.16, Section
2.19(a), Section 2.22(c) or Section 9.06(a), other than any such Person that
ceases to be a party hereto pursuant to Section 2.16, 2.22(c) or 9.06(a).
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of:
(a)    the rate of interest announced publicly by the Administrative Agent in
New York, New York, from time to time, as its base rate;

-2-

--------------------------------------------------------------------------------




(b)    the sum of ½ of one percent per annum plus the Federal Funds Rate in
effect from time to time; and
(c)    1% plus the rate per annum equal to (i) the British Bankers Association
LIBOR Rate (“BBA LIBOR”) (or any successor thereto), as published by Reuters (or
if such publication is unavailable, such other commercially available source
providing quotations of BBA LIBOR (or any successor thereto) as designated by
the Administrative Agent from time to time) determined daily on each Business
Day at approximately 11:00 a.m., London time, for Dollar deposits with a term of
one month; or (ii) if such rate is not available at such time for any reason,
the rate per annum at which deposits in Dollars are offered by the principal
office of the Administrative Agent in London, England to prime banks in the
London interbank market determined daily on each Business Day at approximately
11:00 A.M. (London time), in an amount substantially equal to the amount in
question for a term of one month.
“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.05(a).
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Advances.
“Borrower Counterpart” means the Borrower Counterpart to this Agreement
substantially in the form of Exhibit F hereto.
“Borrowers” means, collectively, the Parent and Pride and each other Affiliate
of the Parent that becomes a Borrower in accordance with Section 5.11 or that
otherwise executes a Borrower Counterpart.
“Borrowing” means a borrowing hereunder consisting of Advances of the same Type
to the same Borrower made on the same day by the Banks and, in the case of LIBOR
Advances, having the same Interest Period; provided that (a) all Base Rate
Advances outstanding at any time shall thereafter be deemed to be one Borrowing,
and (b) subject to the limitations in Section 2.02(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.07, 2.08
and 2.11, on the last day of an Interest Period for a Borrowing comprised of
LIBOR Advances, such Borrowing may be divided ratably to form multiple
Borrowings comprised of LIBOR Advances (with the result that each Bank’s Advance
as a part of each such multiple Borrowing is proportionately the same as its
Advance as a part of such divided Borrowing) or combined with all or a ratable
portion of the Base Rate Advances or all or a ratable portion of one or more
other Borrowings, the Interest Period for which also ends on such day, to form a
new Borrowing comprised of LIBOR Advances, such division or combination to be
made by notice from the applicable Borrower given to the Administrative Agent
not later than noon on the third Business Day prior to the proposed division or
combination specifying the date of such division or combination (which shall be
a Business Day) and all other relevant information (such as the Borrowings (or
portions thereof) to be divided or combined, the respective amounts of the
Borrowings resulting from any such division, the relevant Interest Periods, the
amount of the Base Rate Advances or other Borrowings (or portions thereof) to be
so combined and such other information as the Administrative Agent may request),
but in no event shall any Borrowing resulting from, or remaining after, any such
division or combination be less than $10,000,000, and in all cases each Bank’s
Advances as a part of each such combined, resultant or remaining Borrowing shall
be proportionately the same as its Advances as a part of the relevant Borrowings
prior to such division or combination. Each Borrowing comprised of a Type of
Advance shall be that “Type” of Borrowing.
“Business Day” means (a) any day of the year except Saturday, Sunday and any day
on which banks are required or authorized to close in New York, New York or
Houston, Texas and (b) if the applicable Business Day relates to any LIBOR
Advances, any day which is a “Business Day” described in

-3-

--------------------------------------------------------------------------------




clause (a) and which is also a day for trading by and between banks in the
London interbank Eurodollar market.
“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” and “Cash
Collateral” shall have corresponding meanings).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority, central bank or comparable agency or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any governmental authority, central bank or comparable agency;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rules 13 d-3 and 13 d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of the Parent,
(b) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Parent was approved by
a vote of the majority of the Directors of the Parent then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office, or
(c) any Borrower (other than the Parent) or Guarantor shall cease to be wholly
owned, directly or indirectly, by the Parent.
“Co-Documentation Agents” means each of Deutsche Bank Securities Inc., HSBC Bank
USA, NA, and Wells Fargo Bank, National Association.
“Code” means the Internal Revenue Code of 1986 as amended from time to time, or
any successor Federal tax code, and any reference to any statutory provision of
the Code shall be deemed to be a reference to any successor provision or
provisions.
“Commitment” means, with respect to each Bank, the amount set opposite such
Bank’s name on the Commitment Schedule as its “Commitment” or, if such Bank has
entered into any Assignment and Acceptance or increased its Commitment pursuant
to Section 2.19, the amount set forth for such Bank as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 9.06(c), as
such amount may be adjusted pursuant to Section 2.15, Section 2.16, Section
2.21, Section 2.22 or Section 7.01.
“Commitment Schedule” means the Schedule identifying each Bank’s Commitment as
of the Effective Date attached hereto and identified as such.
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted

-4-

--------------------------------------------------------------------------------




between the parties hereto (excluding those solely among the Loan Parties and
their Affiliates) relating to this Agreement, the other Loan Documents, any Loan
Party or its Affiliates, or the transactions contemplated by this Agreement or
the other Loan Documents including, without limitation, all Approved Electronic
Communications.
“Consolidated” refers to the consolidation of the accounts of the Parent and its
Subsidiaries in accordance with GAAP.
“Consolidated Debt” means, as of any date of determination thereof, without
duplication, the aggregate principal amount of all then outstanding (a)
indebtedness and other obligations of the Parent and its Consolidated
Subsidiaries for the repayment of money borrowed, including the unreimbursed
amount of any drawings under letters of credit issued for the account of the
Parent or any of its Consolidated Subsidiaries, (b) obligations of the Parent
and its Consolidated Subsidiaries as lessee under capital leases, (c) letters of
credit other than letters of credit issued in the ordinary course of business
supporting non-Debt obligations (e.g., bid bonds and performance guaranties
incurred under drilling contracts, vessel time charters, or other forms of
service agreement in the ordinary course of business), (d) without duplication,
guaranties by the Parent and any of its Consolidated Subsidiaries of payment or
collection of any obligations described in clauses (a) through (c) above of any
other Person, and (e) without duplication, all Other Obligations of the Parent
and its Consolidated Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP as of such date; provided that, “Consolidated
Debt” shall not include any indebtedness with respect to which cash or cash
equivalents in an amount sufficient to repay in full the principal and accrued
interest on such indebtedness has been escrowed with the trustee or other
depository for the benefit of the note holders in respect of such indebtedness
but only to the extent the foregoing constitutes a complete defeasance of such
indebtedness pursuant to the applicable agreement governing such indebtedness.
“Consolidated Intangible Assets” means, as of any date of its determination for
the Parent and its Consolidated Subsidiaries that are Restricted Subsidiaries,
determined on a consolidated basis, all assets of such Persons that are
considered to be intangible assets under GAAP.
“Consolidated Shareholders’ Equity” means, as of any date of determination for
the Parent and its Consolidated Subsidiaries that are Restricted Subsidiaries,
determined on a consolidated basis, shareholders’ equity as of that date
determined in accordance with GAAP; provided, that for purposes of Section 6.01,
“Consolidated Shareholders’ Equity” shall be determined for the Parent and all
of its Consolidated Subsidiaries.
“Consolidated Subsidiary” means a Subsidiary of the Parent whose accounts are
consolidated with the Parent in accordance with GAAP.
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Parent and its Consolidated Subsidiaries that are Restricted Subsidiaries,
determined on a consolidated basis, Consolidated Shareholders’ Equity on such
date minus Consolidated Intangible Assets on such date, determined in accordance
with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
or a Borrowing of one Type into Advances or a Borrowing of another Type, as the
case may be, pursuant to Section 2.07, Section 2.08, Section 2.10(b) or
Section 2.11.
“Credit Extensions” means, with respect to any Bank (a) the aggregate amount of
outstanding Advances owed to such Bank, plus (b) such Bank’s Ratable Portion of
outstanding Letter of Credit Liabilities.

-5-

--------------------------------------------------------------------------------




“Debt” means, in the case of any Person, (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) obligations of such Person to pay the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of business and payable on customary terms), (d) obligations
of such Person to deliver property or services for which prepayment has been
made, to the extent reflected as a liability pursuant to GAAP, (e) monetary
obligations of such Person as lessee under leases that are, in accordance with
GAAP, recorded as capital leases, (f) without duplication, all letters of credit
issued for the account of such Person or as to which such Person has any
reimbursement obligation, whether or not drawn, (g) net obligations of such
Person under any interest rate, currency, commodity or other swap, cap or collar
or under any other derivatives transaction, (h) obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (i) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (i) or clause (k) of this
definition, (j) indebtedness or obligations of others of the kinds referred to
in clauses (a) through (i) or clause (k) of this definition secured by any Lien
on or in respect of any property of such Person, (k) all liabilities of such
Person in respect of unfunded vested benefits under any Plan or Multiemployer
Plan, except to the extent an ERISA Affiliate has paid such liabilities within
the time prescribed by law, and (l) without duplication, all Other Obligations
of such Person; provided, for clarity, that “Debt” shall not include trade
payables and accrued expenses arising in the ordinary course of business,
deferred taxes, obligations assumed or liabilities incurred under drilling
contracts, vessel time charters or other forms of service agreement in the
ordinary course of business (e.g., bid bonds and performance guaranties), or
preferred stock with no mandatory redemption feature; provided further that,
“Debt” shall not include any indebtedness with respect to which cash or cash
equivalents in an amount sufficient to repay in full the principal and accrued
interest on such indebtedness has been escrowed with the trustee or other
depository for the benefit of the note holders in respect of such indebtedness
but only to the extent the foregoing constitutes a complete defeasance of such
indebtedness pursuant to the applicable agreement governing such indebtedness;
provided further that, solely for purposes of Section 5.11 (including, without
limitation, in respect of all calculations made by reference to Section 5.11)
and Section 23 of the Guaranty, “Debt” shall not include any intercompany Debt
owing to the Parent or any Restricted Subsidiary.
“Declining Bank” is defined in Section 2.22(b).


“Default” means an event which, with the giving of notice or lapse of time or
both, would constitute an Event of Default.


“Defaulting Lender” means at any time, subject to Section 8.15, (a) any Bank
that has failed for two or more Business Days to (i) comply with its obligations
under this Agreement to make an Advance unless such Bank notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or (ii) make a payment to any Issuing Bank in respect of a Letter of
Credit reimbursement obligation or make any other payment to the Administrative
Agent, any Issuing Bank or any other Lender due hereunder (including in respect
of its participation in Letters of Credit); provided that if such Bank has
failed for at least five Business Days to comply with any funding obligation,
the Parent may declare such Bank to be a Defaulting Lender in a written notice
to the Administrative Agent, (b) any Bank that has notified the Administrative
Agent, the Parent or the Issuing Banks in writing, or has stated publicly, that
it does not intend to comply with its funding obligations hereunder (unless such
writing or public statement relates to

-6-

--------------------------------------------------------------------------------




such Bank’s obligation to fund an Advance hereunder and states that such
position is based on such Bank’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied) or generally under other agreements in which it extends credit, (c)
any Bank that has, for three or more Business Days after written request of the
Administrative Agent or the Parent, failed to confirm in writing to the
Administrative Agent and the Parent that it will comply with its funding
obligations hereunder (provided that such Bank will cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s and the
Parent’s receipt of such written confirmation), or (d) any Bank with respect to
which a Lender Insolvency Event has occurred and is continuing with respect to
such Bank or its Parent Company (provided, in each case, that neither the
reallocation of funding obligations provided for in Section 2.21 as a result of
a Bank’s being a Defaulting Lender nor the performance by Non-Defaulting Lenders
of such reallocated funding obligations will by themselves cause the relevant
Defaulting Lender to become a Non-Defaulting Lender). Any determination by the
Administrative Agent that a Bank is a Defaulting Lender under any of clauses (a)
through (d) above will be conclusive and binding absent manifest error, and such
Bank will be deemed to be a Defaulting Lender (subject to Section 8.15) upon
notification of such determination by the Administrative Agent to the Parent,
the Issuing Banks, and the Banks, except as set forth in the proviso to clause
(a) above.
“Distribution” means any direct or indirect dividend, distribution or other
payment of any kind or character (whether in cash, securities or other property)
(a) in respect of any Equity Interest of the Parent or any of its Subsidiaries
or to the holders, as such, of any Equity Interest of the Parent or any of its
Subsidiaries (including pursuant to a merger or consolidation) or (b) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of the Parent or any of
its Subsidiaries.
“Dollars” and “$” means lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Bank or such other office of such Bank as such Bank may from time to time
specify to the Parent and the Administrative Agent.
“Effective Date” has the meaning set forth in Section 3.01.
“EII” means ENSCO International Incorporated, a Delaware corporation.
“Eligible Assignee” means (a) any Bank, (b) any Affiliate of any Bank, (c) an
Approved Fund and (d) with the consent (not to be unreasonably withheld) of the
Administrative Agent and, if no Event of Default exists, the Parent, any other
commercial bank or financial institution not covered by clause (a), clause (b)
or clause (c) of this definition; provided however, that, with respect to a
proposed assignment, the Parent shall be deemed to have consented to such
assignment unless it shall object by written notice to the Administrative Agent
within 10 Business Days after having received written notice in hard copy or by
facsimile of such assignment; and provided further that neither the Parent nor
any of its Subsidiaries nor other Affiliates of the Parent shall be an Eligible
Assignee.
“Environment” has the meaning set forth in 42 U.S.C. § 9601(8) as defined on the
date of this Agreement, and “Environmental” means pertaining or relating to the
Environment.
“Environmental Law” means any law, statute, ordinance, rule, regulation, order,
decision, decree, judgment, permit, license, authorization or other agreement or
Governmental Requirement arising

-7-

--------------------------------------------------------------------------------




from, in connection with or relating to the pollution, protection or regulation
of the Environment or the protection or regulation of health or safety, whether
the foregoing are required or promulgated by any government or agency or other
authority of or in the United States (whether local, state, or federal) or any
foreign country or subdivision thereof, including those relating to the
disposal, removal, remediation, production, storing, refining, handling,
transferring, processing, recycling or transporting of or exposure to any
material or substance, wherever located.
“EPA” means the United States Environmental Protection Agency or any successor
thereto.
“Equity Interest” means as to any Person, any capital stock, partnership
interest, membership interest or other equity interest in such Person, or any
warrant, option or other right to acquire any Equity Interest in such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, as in effect from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Parent is a member and which is under
common control within the meaning of the regulations under Section 414 of the
Code.
“ERISA Liabilities” means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
Consolidated balance sheet of the Parent and its Consolidated Subsidiaries under
paragraphs 36 and 70 of Statement of Financial Accounting Standards No. 87, as
such Statement may from time to time be amended, modified or supplemented, or
under any successor statement issued in replacement thereof.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Bank (or, if no such office is specified, its Domestic Lending Office) or such
other office of such Bank as such Bank may from time to time specify to the
Parent and the Administrative Agent.
“Events of Default” has the meaning specified in Section 7.01.
“Excepted Entities” has the meaning specified in Section 6.04.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on its income, branch profits and franchise Taxes
(i) imposed by the jurisdiction under the laws of which (or by a jurisdiction
under the laws of a political subdivision of which) such Recipient is organized
or any political subdivision thereof and, in the case of each Bank, imposed on
it, by the jurisdiction of such Bank’s Applicable Lending Office or any
political subdivision thereof (ii) that are Other Connection Taxes, (b) in the
case of a Bank, U.S. federal withholding Taxes imposed on amounts payable to or
for the account of such Bank with respect to an applicable interest in an
Advance or Commitment pursuant to a law in effect on the date on which (i)

-8-

--------------------------------------------------------------------------------




such Bank acquires such interest in the Advances or Commitment or becomes a
party to this Agreement (other than pursuant to an assignment request by the
Parent under Section 2.16) or (ii) such Bank changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 2.13,
amounts with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank became a party hereto or to such Bank immediately
before it changed its applicable lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.13(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of May 12, 2011 among the Parent, EII, ENSCO Universal
Limited, ENSCO Offshore International Company, Pride, Pride International Ltd.,
Ensco Global IV Ltd. (f/k/a Pride Global Ltd.), and ENSCO Overseas Limited, as
borrowers, EII, the Parent, ENSCO Global Limited, ENSCO United Incorporated,
Pride, and ENSCO Investments LLC, as guarantors, the banks party thereto,
Citibank, N.A., as administrative agent, Deutsche Bank Securities Inc., as
syndication agent, and certain other agents and arrangers party thereto.
“Expiration Date” means, for any Letter of Credit, the later of (a) the Stated
Expiry Date of such Letter of Credit or such earlier date, if any, on which such
Letter of Credit is permanently cancelled in writing by the applicable Borrower,
the beneficiary thereof and each transferee, if any, thereof, (b) if any
Extension Event referred to in clause (a) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which any
Issuing Bank shall receive an opinion from its counsel to the effect that a
final and nonappealable judgment or order has been rendered or issued either
terminating the order, injunction or other process or decree restraining such
Issuing Bank from paying under such Letter of Credit or permanently enjoining
such Issuing Bank from paying under such Letter of Credit, and (c) if any
Extension Event referred to in clause (b) of the definition herein of Extension
Event shall occur in respect of such Letter of Credit, the date on which any
Issuing Bank shall receive an opinion from its counsel to the effect that such
Issuing Bank has no further liability under such Letter of Credit.
“Extending Bank” is defined in Section 2.22(b).
“Extension Effective Date” is defined in Section 2.22(d).
“Extension Event” means, in respect of any Letter of Credit, that at any time
either (a) the applicable Issuing Bank shall have been served with or otherwise
be subjected to a court order, injunction or other process or decree restraining
or seeking to restrain such Issuing Bank from paying any amount under such
Letter of Credit and either (i) there has been a drawing under such Letter of
Credit which such Issuing Bank would otherwise be obligated to pay or (ii) the
Stated Expiry Date of such Letter of Credit has occurred but the right of the
beneficiary or transferee to draw under such Letter of Credit has been extended
past such date in connection with the pendency of the related court action or
proceeding; or (b) the beneficiary or transferee shall have made a demand, on or
prior to the Stated Expiry Date of such Letter of Credit, to the effect that the
Stated Expiry Date be extended or that the value of such Letter of Credit be
held for the account of the beneficiary or transferee, in either case under
circumstances in which the applicable Issuing Bank may incur liability or loss
if such Issuing Bank does not comply with such demand, and either (i) the
applicable Borrower shall have failed to authorize the applicable Issuing Bank
to so extend the Stated Expiry Date within three banking days after such Issuing
Bank shall have notified such Borrower of such demand or (ii) the applicable
Issuing Bank shall in its sole discretion decline to extend such Stated Expiry
Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to

-9-

--------------------------------------------------------------------------------




comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended, including any subordinate legislation thereunder.
“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.
“Fee Letters” means (a) the Active Arranger Fee Letter dated as of April 16,
2013 among the Borrowers, Citigroup Global Markets Inc. and DNB Markets, Inc.,
(b) the Passive Arranger Fee Letter dated as of April 16, 2013 among the
Borrowers, Deutsche Bank Securities Inc., Deutsche Bank AG New York Branch,
Wells Fargo Securities, LLC and HSBC Securities (USA) Inc. and (c) the
Administrative Agent Fee Letter dated as of April 16, 2013 among the Borrowers,
Citibank, N.A. and Citigroup Global Markets Inc.
“Foreign Bank” means a Bank which is not a U.S. Person.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means United States generally accepted accounting principles and policies
as in effect from time to time.
“Governmental Requirements” means all judgments, orders, writs, injunctions,
decrees, awards, laws, ordinances, statutes, regulations, rules, franchises,
permits, certificates, licenses, authorizations and the like and any other
requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.
“Guaranties” means (a) the guaranty agreement executed by one or more Guarantors
in the form attached hereto as Exhibit G in favor of the Administrative Agent
for the benefit of the holders of Obligations and (b) any other guaranty
agreements or joinders or supplements thereto executed by any Guarantor in favor
of the Administrative Agent for the benefit of the holders of Obligations, in
each case as amended, supplemented, and otherwise modified from time to time.
“Guarantors” means each Affiliate of the Parent that executes a Guaranty in
accordance with Section 5.11 or that otherwise executes a Guaranty.
“Hazardous Materials” means (a) any substance or material identified as a
hazardous substance pursuant to any Environmental Law, (b) any substance or
material regulated as a hazardous or solid waste pursuant to any Environmental
Law, and (c) any other material or substance regulated under any

-10-

--------------------------------------------------------------------------------




Environmental Law. “Hazardous Materials” shall include pollutants, contaminants,
toxic substances, radioactive materials, refined products, natural gas liquids,
crude oil, petroleum and petroleum products, polychlorinated biphenyls and
asbestos.
“Illegality Event” has the meaning specified in Section 2.11.
“Increase Effective Date” has the meaning specified in Section 2.19 (b).
“Indemnified Parties” has the meaning specified in Section 9.04(c).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes and (b) to the
extent not otherwise described in clause (a), Other Taxes.
“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.
“Interest Period” means, with respect to each LIBOR Advance comprising part of
the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Advance into (or the division or combination of
any Borrowing resulting in) such Advance and ending on the last day of the
period selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months (or, as to any
Interest Period, such other period as the applicable Borrower and the Banks may
agree to for such Interest Period), in each case as the applicable Borrower may,
upon notice received by the Administrative Agent not later than noon (New York
City time) on the third Business Day prior to the first day of such Interest
Period (or, as to any Interest Period, at such other time as the applicable
Borrower and the Banks may agree to for such Interest Period), select; provided
that:
(a)    Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;
(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day;
(c)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the last calendar month in such Interest Period;
(d)    no Interest Period may end after the Termination Date; and
(e)    the applicable Borrower may not select any Interest Period if any Event
of Default exists.
“Investment” means, as applied to any Person, any direct or indirect (a)
purchase or other acquisition by such Person of any Equity Interest or Debt of
any other Person, (b) loan or advance made by such Person to any other Person,
(c) guaranty, assumption or other incurrence of liability by such Person of

-11-

--------------------------------------------------------------------------------




or for any Debt or other obligation of any other Person, (d) creation of any
Debt owed to such Person by any other Person, or (e) capital contribution or
other investment by such Person in any other Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment or
interest earned on such Investment.
“Issuing Bank” means (a) each of Citibank, N.A., DNB Bank ASA, New York Branch,
Deutsche Bank AG New York Branch, HSBC Bank USA, NA and Wells Fargo Bank,
National Association and (b) any other Bank that agrees with the Borrowers and
the Administrative Agent to act as an Issuing Bank, in each case in its capacity
as an issuer of Letters of Credit hereunder.
“Joint Lead Arrangers” means, collectively, Citigroup Global Markets Inc., DNB
Markets, Inc., Deutsche Bank Securities Inc., HSBC Securities (USA) Inc. and
Wells Fargo Securities, LLC.
“Lender Insolvency Event” means, with respect to any Bank, that (a) such Bank or
its Parent Company is insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, or (b) such
Bank or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Bank or its Parent Company, or such Bank or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.
“Letter of Credit” means each letter of credit issued by any Issuing Bank
pursuant to Section 2.18, as extended or otherwise modified by any Issuing Bank
from time to time.
“Letter of Credit Liabilities” means, at any time, the aggregate amount of all
undrawn portions of outstanding Letters of Credit at such time (after giving
effect to any step up provision or other mechanism for increases, if any) plus
the aggregate amount of all drawings under Letters of Credit which are unpaid at
such time.
“L/C Related Documents” has the meaning specified in Section 2.18(g).
“LIBO Rate” means, for any Interest Period for each LIBOR Advance comprising
part of the same Borrowing, (a) the BBA LIBOR (or any successor thereto), as
published by Reuters (or if such publication is unavailable, such other
commercially available source providing quotations of BBA LIBOR (or any
successor thereto) as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; or (b) if such rate is not available at such time for any reason, the
interest rate per annum equal to the rate per annum at which deposits in Dollars
are offered by the principal office of the Administrative Agent in London,
England to prime banks in the London interbank market at approximately 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period, in an amount substantially equal to the amount of the LIBOR Advance
comprising part of such Borrowing and for a period equal to such Interest
Period.
“LIBOR Advance” means an Advance which bears interest as provided in Section
2.05(b).
“LIBOR Borrowing” means a Borrowing comprised of LIBOR Advances.

-12-

--------------------------------------------------------------------------------




“Lien” means any mortgage, pledge, security interest, encumbrance, lien, claim
or charge of any kind (including any agreement to grant any Lien, the interest
of a vendor under any conditional sale or other title retention agreement and
the interest of a lessor under a capital lease), whether or not filed, recorded
or otherwise perfected under applicable law.
“Loan Documents” means this Agreement, each Note (if any), each Guaranty (if
any), each L/C Related Document, the Fee Letters and all other documents or
instruments executed and delivered in connection with this Agreement which the
Administrative Agent and the Borrowers designate in writing as a “Loan
Document.”
“Loan Parties” means, at any time, the Borrowers and the Guarantors as of such
time.
“Losses” has the meaning specified in Section 9.04(c).
“Majority Banks” means, subject to Section 9.01(b), at any time Banks holding
Advances, Letter of Credit Liabilities and unused Commitments representing
greater than 50% of the sum of the then aggregate principal amount of
outstanding Advances plus the then existing amount of Letter of Credit
Liabilities plus the then unused Commitments. For purposes of this definition,
Letter of Credit Liabilities shall be considered held by the respective Banks in
accordance with the respective amounts of their participations therein pursuant
to Section 2.18, with the Issuing Banks holding the balance thereof after taking
into account such participations.
“Material Adverse Effect” means any material adverse effect on the business,
property, financial condition, or operations of the Parent and its Subsidiaries
taken as a whole or the ability of any Loan Party to perform its obligations
under any of the Loan Documents; provided that any quantification of threshold
amount in the representations, warranties, covenants, or Events of Default
contained in this Agreement shall not be deemed to indicate the threshold at
which a “Material Adverse Effect” would be caused.
“Material Subsidiary” means, on any date of its determination, each Loan Party
(other than the Parent) and any Subsidiary of the Parent (other than
Unrestricted Subsidiaries) that owns assets having a book value equal to or
greater than ten percent (10%) of the book value of all assets of the Parent and
its Consolidated Subsidiaries as of the last day of the most recently ended
fiscal quarter for which financial statements are available. For purposes of
this definition, any loans, advances, or receivables owing by the Parent or any
Restricted Subsidiary to any Subsidiary shall not be deemed to constitute
“assets” of such Subsidiary.
“Moody’s” means Moody’s Investors Service, Inc. and any successor ratings
agency.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA, to which the Parent or any
ERISA Affiliate, and more than one employer other than the Parent or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Parent or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

-13-

--------------------------------------------------------------------------------




“Non-Consenting Bank” has the meaning specified in Section 2.16(a).
“Non-Defaulting Lender” means, at any time, a Bank that is not a Defaulting
Lender.
“Note” means a promissory note of the Borrowers requested by any Bank payable to
the order of such Bank, in substantially the form of Exhibit B, evidencing the
Commitment of such Bank.
“Notice of Borrowing” has the meaning specified in Section 2.02.
“Notice of Letter of Credit” has the meaning specified in Section 2.18(c).
“Obligations” means all obligations (liquidated, contingent or otherwise) from
time to time owed by any Loan Party pursuant to any of the Loan Documents,
including all principal of and interest on the Advances, all obligations to
reimburse any Issuing Bank for any payment under any Letter of Credit and all
obligations to pay fees, costs, expenses, indemnities and other amounts under
any Loan Document.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Obligations” means, for any Person, as of any date of determination
thereof, the aggregate amount, determined in accordance with GAAP as of such
date, without duplication of any clause within this definition, all (a)
obligations of such Person under any lease which is treated as an operating
lease for financial accounting purposes and a financing lease for Tax purposes,
in an amount equal to the base amount on which rental payments are measured
minus the unpaid balance contributed, pledged, or otherwise provided by such
Person or its Affiliates to collateralize the lessee’s obligations in connection
with such lease and minus the principal amount of any of the lessor’s debt that
such Person or its Affiliates have purchased; (b) the net cash payment
obligations of such Person with respect to any forward sale contract for a
commodity with respect to which such Person has received a prepayment by a
counterparty thereto, provided that in no event shall “Other Obligations”
include forward sales contracts that are entered into in the ordinary course of
such Person’s trading business, if any, and not intended to function as a
borrowing of funds; and (c) all guaranties of collection or payment of any
obligation described in clauses (a) and (b) of any other Person; provided,
however, that in no event shall “Other Obligations” include (i) any completion
or performance guaranties (or similar guaranties that a project or a Subsidiary
of such Person perform as planned) or (ii) pure operating leases entered in the
ordinary course of business, including but not limited to pure operating leases
of business equipment.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 2.13(g) or 2.16).
“Parent” has the meaning given such term in the preamble to this Agreement.

-14-

--------------------------------------------------------------------------------




“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Participant Register” has the meaning specified in Section 9.06(e).
“Payment Office” means the office of the Administrative Agent located at 1615
Brett Road, OPS III, New Castle, DE 19720, or such other office as the
Administrative Agent may designate by written notice to the other parties
hereto.
“PBGC” means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.
“Permitted Debt” means:
(a)    Debt incurred pursuant to this Agreement and the other Loan Documents;
(b)    Debt existing on the Effective Date, and subsequent extensions,
refinancings or renewals thereof, so long as such extensions, refinancings or
renewals do not cause the aggregate principal amount of such Debt to increase
from that in effect on the date of this Agreement;
(c)    Debt incurred under any interest rate agreements, foreign exchange
agreements or derivative obligations entered into by any Restricted Subsidiary
in the ordinary course of business, provided such undertakings are not for
speculative purposes;
(d)    Debt owing to the Parent or any Restricted Subsidiary;
(e)    Debt of any Restricted Subsidiary in respect of bids, trade contracts,
leases, letters of credit, statutory obligations, performance bonds, bid bonds,
appeal bonds, surety bonds, customs bonds and similar obligations, in each case
provided in the ordinary course of business;
(f)    Debt (other than Pride Existing Rig Debt) incurred by any Restricted
Subsidiary (and guarantees given by any Restricted Subsidiary supporting such
Debt) to acquire, construct, renovate or upgrade any drilling rig or marine
transportation vessel, including without limitation the Rigs, or to acquire or
make an Investment in any company or Person whose principal assets are drilling
rigs or marine transportation vessels, in each case provided that (i) the Parent
is in pro forma compliance with the financial covenant set forth in Section 6.01
immediately after giving effect thereto, (ii) the Parent and its Subsidiaries
are in pro forma compliance with Section 5.11 immediately after giving effect
thereto as reflected in a certificate of the chief executive officer, chief
financial officer or treasurer of the Parent setting forth a detailed
calculation of the threshold set forth in Section 5.11 and (iii) no Default or
Event of Default then exists or would be caused thereby;
(g)    Debt of any Person existing at the time such Person (i) becomes a
Subsidiary of the Parent or any of its Subsidiaries, or (ii) is merged with or
into the Parent or any of its Subsidiaries; provided that (x) no Default or
Event of Default exists at the time of or would occur as a result of the
incurrence of such Debt and (y) such Debt is not recourse to the Parent or any
Restricted Subsidiary prior to the date of such Person’s acquisition by or
merger into the Parent or any of its Subsidiaries;
(h)    the Pride Acquisition Financing;

-15-

--------------------------------------------------------------------------------




(i)    the Pride Debt;
(j)    Guarantees of any Restricted Subsidiary of (i) Permitted Debt of any
other Restricted Subsidiary or (ii) Debt of the Parent, provided that such Debt
is permitted to be incurred hereunder;
(k)    extensions, refinancings, renewals or replacements of Debt permitted
above which, in the case of any such extension, refinancing, renewal or
replacement, does not increase the amount of such Debt being extended,
refinanced, renewed or replaced, other than amounts incurred to pay fees and
expenses reasonably incurred in connection with such extension, refinancing,
renewal or replacement; and
(l)    any other Debt of the Restricted Subsidiaries, provided (i) the Parent is
in pro forma compliance with the financial covenant set forth in Section 6.01
(immediately after giving effect thereto), (ii) no Default or Event of Default
exists at the time of the incurrence of such Debt, nor would such result
therefrom, and (iii) the aggregate principal amount of such Debt of the
Restricted Subsidiaries (excluding all such Debt permitted under clauses (a)
through (k) above) outstanding shall not exceed, at the time of incurrence
thereof, the greater of (1) $100,000,000 or (2) 10% of Consolidated Tangible Net
Worth as of the last day of the most recently ended fiscal quarter for which
financial statements are available.
“Permitted Liens” means
(a)    Liens for Taxes, assessments or governmental charges or levies on
Property of the Parent or a Restricted Subsidiary, if the same shall not at any
time be delinquent or are being contested in good faith and by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Parent or such Restricted Subsidiary;
(b)    Liens that are imposed by law in the ordinary course of business, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens, statutory
landlord liens, maritime liens and other similar Liens, if the same shall not at
any time be delinquent or are being contested in good faith and by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Parent or the appropriate Restricted Subsidiary;
(c)    Liens arising in the ordinary course of business out of or in connection
with pledges or deposits under workers’ compensation laws, unemployment
insurance, old age pensions, social security retirement benefits or other forms
of governmental insurance;
(d)    Liens created by any of the Loan Documents or in respect of any Cash
Collateralization, letter of credit or other collateral arrangement required by
the Loan Documents to secure the Obligations;
(e)    Minor defects, irregularities and deficiencies in title to, and
easements, rights-of-way, zoning restrictions and other similar restrictions,
charges or encumbrances, defects and irregularities in the physical placement
and location of pipelines within areas covered by easements, leases, licenses
and other rights in real property in favor of the Parent or any Restricted
Subsidiary, in each case which do not interfere with the ordinary conduct of
business, and which do not materially detract from the value of the property
which they affect;
(f)    Any right of set-off arising under common law or by statute;
(g)    Liens arising from judgments, decrees, arbitration awards or attachments
in existence not more than 30 days after the entry thereof or with respect to
which execution has been stayed or the payment of which is covered by insurance;

-16-

--------------------------------------------------------------------------------




(h)    Liens against real property with respect to which the Parent or any
Restricted Subsidiary has been granted easements, rights-of-way or other real
estate interests, which have been created or incurred prior to the acquisition
by the Parent or such Restricted Subsidiary of such easements, rights-of-way or
other real estate interests, or thereafter by the Persons from whom the Parent
or such Restricted Subsidiary obtains such real estate interests and their
successors and assigns (other than the Parent or any Subsidiary);
(i)    Liens incurred in the ordinary course of business to secure performance
of tenders, bids or contracts entered into in the ordinary course of business,
including without limitation any rights of offset or liquidated damages,
penalties, or other fees that may be contractually agreed to in conjunction with
any tender, bid, or contract entered into by the Parent or any of its Restricted
Subsidiaries in the ordinary course of business;
(j)    Liens existing on the Effective Date and listed on Schedule I and Liens
incurred pursuant to subsequent extensions, refinancings, or renewals of the
underlying obligations secured by such Liens, provided that no additional assets
of the Parent or any of its Material Subsidiaries are pledged in support thereof
and that the underlying obligations do not increase;
(k)    Liens to secure Permitted Debt recorded as capital leases in accordance
with GAAP;
(l)    Liens to secure supersedeas bonds, appeal bonds and similar obligations
in an aggregate outstanding amount not to exceed $100,000,000 at any time;
(m)    Liens to secure Permitted Debt (other than Pride Existing Rig Debt)
incurred by any Restricted Subsidiary (and guarantees given by the Parent or any
Restricted Subsidiary supporting such Permitted Debt to the extent such
guarantees are otherwise permitted under this Agreement) (i) to acquire or
construct any drilling rig or marine transportation vessel (including without
limitation any Rigs) not owned by the Parent or any of its Subsidiaries as of
the date of this Agreement, provided that any such Lien shall exist only against
such drilling rig or marine transportation vessel acquired or constructed, (ii)
to renovate or upgrade any drilling rig or marine transportation vessel
(including without limitation any Rigs) not owned by the Parent or any of its
Subsidiaries as of the date of this Agreement but which is hereafter acquired or
constructed by the Parent or such Restricted Subsidiary incurring such Permitted
Debt, provided that any such Lien shall exist only against such drilling rig or
marine transportation vessel renovated or upgraded or (iii) that are extensions,
renewals and replacements of the Liens described in clauses (i) and (ii) above,
so long as there is no increase in the Debt secured thereby (other than amounts
incurred to pay fees and expenses reasonably incurred in connection with such
extension, renewal or replacement) and no additional property (other than
accessions, improvements, and replacements in respect of such property) is
subject to such Lien;
(n)    (i) Liens on property existing at the time such property is acquired by
Parent or any of its Restricted Subsidiaries and not created in contemplation of
such acquisition, (ii) Liens on the assets of any Person at the time such Person
becomes a Subsidiary of Parent and not created in contemplation of such Person
becoming a Subsidiary of Parent and (iii) extensions, renewals and replacements
of the Liens described in clauses (i) and (ii) above, so long as there is no
increase in the Debt secured thereby (other than amounts incurred to pay fees
and expenses reasonably incurred in connection with such extension, renewal or
replacement); provided that in each case (A) such Lien shall not extend to
property not subject to such Lien on the date of such acquisition or the date
such Person became a Subsidiary of Parent, as the case may be (other than
accessions, improvements, and replacements in respect of such property), (B)
such Lien shall secure only those obligations which it secured on the date of
such acquisition or the date such Person became a Subsidiary of Parent, as the
case may be, and extensions, renewals and replacements thereof, so long as there
is no increase in the Debt secured thereby (other than amounts incurred to pay
fees and expenses

-17-

--------------------------------------------------------------------------------




reasonably incurred in connection with such extension, renewal or replacement)
and (C) the Debt secured by such Lien is permitted pursuant to this Agreement;
and
(o)    Any Liens on the Property of the Parent and the Restricted Subsidiaries
not permitted above in clauses (a) through (n) above which secure Debt in an
aggregate outstanding principal amount that does not exceed, at the time of
incurrence thereof, the greater of (i) $100,000,000 or (ii) 10% of Consolidated
Tangible Net Worth as of the last day of the most recently ended fiscal quarter
for which financial statements are available.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.
“Plan” means an employee benefit plan (other than a Multiemployer Plan) which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Parent or any ERISA Affiliate and covered by Title IV of ERISA.
“Pricing Schedule” means the Schedule identifying the Applicable Margin and
commitment fee rates attached hereto and identified as such.
“Pride” has the meaning given such term in the preamble to this Agreement.
“Pride Acquisition Financing” means (a) the 3.25% senior unsecured notes of the
Parent due 2016 in an aggregate principal amount of $1,000,000,000 and (b) the
4.70% senior unsecured notes of the Parent due 2021 in an aggregate principal
amount of $1,500,000,000, in each case, issued and sold pursuant to the
Indenture dated as of March 17, 2011 between the Parent and Deutsche Bank Trust
Company Americas, as Trustee as supplemented by the Supplemental Indenture dated
as of March 17, 2011 between the Parent and Deutsche Bank Trust Company
Americas, as Trustee.
“Pride Debt” means (a) the Pride Senior Notes Debt and (b) the Pride Existing
Rig Debt.
“Pride Existing Rig Debt” means Debt of Pride and its Subsidiaries existing as
of the date of this Agreement in an aggregate principal amount not to exceed
$87,323,573 incurred by Pride or its Subsidiaries to acquire, construct,
renovate or upgrade any drilling rig or marine transportation vessel owned by
Pride or its Subsidiaries and guarantees given by any Subsidiary of Pride
supporting such Debt.
“Pride Indenture” means the Indenture dated July 1, 2004 by and between Pride
and the Bank of New York Mellon (successor to JPMorgan Chase Bank, N.A.), as
trustee, as supplemented by the Second Supplemental Indenture dated as of June
2, 2009 and the Third Supplemental Indenture dated as of August 6, 2010.
“Pride Senior Notes Debt” means (a) the 8 1/2% senior unsecured notes of Pride
due 2019 in an aggregate principal amount of $500,000,000 issued and sold
pursuant to the Pride Indenture, (b) the 6 7/8% senior unsecured notes of Pride
due 2020 in an aggregate principal amount of $900,000,000 issued and sold
pursuant to the Pride Indenture and (c) the 7 7/8% senior unsecured notes of the
Pride due 2040 in an aggregate principal amount of $300,000,000 issued and sold
pursuant the Pride Indenture.
“Process Agent” has the meaning specified in Section 9.14.

-18-

--------------------------------------------------------------------------------




“Property” or “asset” (in either case, whether or not capitalized) means any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible.
“Ratable Portion” means, as to any Bank on any date, (a) the amount obtained by
dividing (i) such Bank’s Commitment on such date by (ii) the aggregate amount on
such date of all Commitments of all of the Banks, or (b) if no Commitments exist
on such date, the amount obtained by dividing (i) such Bank’s Commitment on the
day immediately prior to the termination of the Commitments by (ii) the
aggregate amount of all Commitments of all of the Banks on such day.
“Rating Category” means the relevant Level applicable from time to time as set
forth on the Pricing Schedule, which is based on the ratings of the Parent’s
senior unsecured long-term debt by Standard & Poor’s or Moody’s. If there is a
one-notch split between the two ratings, then the level corresponding to the
higher rating shall apply. If there is a more than a one-notch split in the two
ratings, then the rating that is one notch lower than the highest rating shall
apply.
“Recipient” means (a) the Administrative Agent, (b) the Issuing Banks and (c)
any Bank, as applicable.
“Register” has the meaning specified in Section 9.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Bank” is defined in Section 2.22(c).
“Responsible Person” means any of the president, chief executive officer, chief
financial officer, vice president – finance, treasurer, assistant treasurer, or
controller, as the case may be, of a Borrower and any other representatives of a
Borrower as may be designated by any one of the foregoing Persons with the
consent of the Administrative Agent.
“Restricted Subsidiary” means any Subsidiary of the Parent that is not an
Unrestricted Subsidiary and shall include Pride and all Material Subsidiaries.
“Restricting Information” has the meaning specified in Section 9.10.
“Rig” means any mobile offshore drilling unit (including without limitation any
jack-up rig, semi-submersible rig, drillship, and barge rig).
“Sanctioned Person” means (a) any individual or entity that is the subject of a
prohibition in any law, regulation, rule, or executive order administered by
OFAC or the U.S. Department of State; (b) the government, including any
political subdivision, agency, or instrumentality thereof, of a country against
which the United States maintains economic sanctions or embargoes, including,
without limitation, Cuba, Iran, Myanmar, North Korea, Sudan, or Syria
(“Sanctioned Country”); (c) any individual or entity that acts on behalf of, or
is owned or controlled by, the government of a Sanctioned Country; or (d) any
individual or entity that is identified on the OFAC Specially Designated
Nationals and Blocked Persons List (“SDN List”) (Appendix A to 31 C.F.R. Ch. V),
as amended from time to time, and any entity that is owned or controlled by an
individual or entity identified on the SDN List.

-19-

--------------------------------------------------------------------------------




“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, and any
successor ratings agency.
“Stated Expiry Date” means the original expiration date stated on the face of
any Letter of Credit, or such other date, if any, to which the applicable
Issuing Bank extends the expiration of such Letter of Credit at the request of
the applicable Borrower.
“Subsidiary” of any Person means any corporation, partnership, joint venture, or
other entity of which more than 50% of the outstanding capital stock or other
Equity Interests having ordinary voting power (irrespective of whether or not at
the time capital stock or other Equity Interest of any other class or classes of
such corporation, partnership, joint venture, or other entity shall or might
have voting power upon the occurrence of any contingency) is at the time owned
directly or indirectly by such Person. Unless otherwise provided or the context
otherwise requires, the terms “Subsidiary” and “Subsidiaries” refer to a
Subsidiary or Subsidiaries of the Parent.
“Syndication Agent” means DNB Bank ASA, in its capacity as syndication agent for
the Banks hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Requirement, including any interest, additions to
tax or penalties applicable thereto.
“Termination Date” means the earlier of (a) May 7, 2018, as such date may be
extended by the relevant Banks pursuant to Section 2.22, and (b) the termination
in whole of the Commitments pursuant to this Agreement.
“Termination Event” means (a) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in Section
4062(e) of ERISA, or (b) the withdrawal of the Parent or any ERISA Affiliate
from a Multiple Employer Plan during a plan year in which it was a “substantial
employer”, as such term is defined in Section 4001(a)(2) of ERISA, or the
incurrence of liability by the Parent or any ERISA Affiliate under Section 4064
of ERISA upon the termination of a Multiple Employer Plan, or (c) the
distribution of a notice of intent to terminate a Plan pursuant to Section
4041(a)(2) of ERISA or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (d) the institution of proceedings to terminate a Plan
by the PBGC under Section 4042 of ERISA, or (e) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan.
“Type” has the meaning specified in the definition of the term “Advance” (with
respect to an Advance) and in the definition of the term “Borrowing” (with
respect to a Borrowing).
“UK Bribery Act” means the United Kingdom Bribery Act 2010 as amended, including
any subordinate legislation thereunder.
“Unreallocated Portion” has the meaning specified in Section 2.21(b).
“Unrestricted Subsidiary” means any Subsidiary of the Parent designated as such
on Schedule 4.20 hereto, as supplemented or amended from time to time, which
designation, amendment and supplement must be approved by the Majority Banks,
such approval not to be unreasonably withheld.

-20-

--------------------------------------------------------------------------------




“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” means, with respect to any company or corporation, the
outstanding shares or stock of all classes (or equivalent interests) which
ordinarily, in the absence of contingencies, entitles holders thereof to vote
for the election of directors (or Persons performing similar functions) of such
corporation, even though the right to so vote has been suspended by the
happening of such a contingency.
“Withdrawal Liability” has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
SECTION 1.02.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”. Unless otherwise indicated, all references to a
particular time are references to New York City time.
SECTION 1.03.    Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if any
Borrower, by notice to the Administrative Agent, shall request an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Majority Banks, by notice from the Administrative Agent to
any Borrower, shall request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith in a manner
satisfactory to the Borrowers and the Majority Banks.
SECTION 1.04.    Miscellaneous. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. The
term “including” shall mean “including, without limitation,”, the term “include”
shall mean “include, without limitation,” and the term “includes” shall mean
“includes, without limitation,”. Unless the context requires otherwise any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as amended, restated, amended and restated, or otherwise modified from time to
time (subject to any restrictions on such amendments, restatements, amendments
and restatements or other modifications set forth herein).
ARTICLE II    

AMOUNT AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01.    The Advances. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances to the Borrowers
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in an aggregate amount not to exceed at any time
outstanding the amount equal to (a) such Bank’s Commitment minus (b) such Bank’s
Ratable Portion of outstanding Letter of Credit Liabilities; provided that, no
Advance shall be required to be made, except as part of a Borrowing that is in
an aggregate amount not less than $10,000,000 (and in integral multiples of
$1,000,000 in excess thereof), and each Borrowing shall consist of Advances of
the same Type having (in the case of a Borrowing comprised of LIBOR Advances)
the same Interest Period, made on the same day

-21-

--------------------------------------------------------------------------------




by the Banks ratably according to their respective Commitments. Within the
limits set forth in the preceding sentence, the Borrowers may borrow, prepay
pursuant to Section 2.09 and reborrow under this Section 2.01 until the
Termination Date, but in no event will any Bank be obligated to make any
Advance, if the amount of such Advance plus all other Advances owed to such Bank
plus such Bank’s Ratable Portion of the Letter of Credit Liabilities would
exceed its Commitment.
SECTION 2.02.    Making the Advances.
(a)    Notice of Borrowings. Each Borrowing shall be made on notice, given not
later than noon (New York City time) (x) in the case of a proposed Borrowing
comprised of LIBOR Advances, at least three Business Days prior to the date of
the proposed Borrowing (or at such other time as the applicable Borrower and the
Banks may agree to for such proposed Borrowing) and (y) in the case of a
proposed Borrowing comprised of Base Rate Advances, on the day of the proposed
Borrowing, by the applicable Borrower to the Administrative Agent, which shall
give to each Bank prompt notice thereof by facsimile or in accordance with
Section 9.02. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
given in accordance with Section 9.02, in substantially the form of Exhibit A,
identifying therein the requested Borrowing and the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing comprised of LIBOR
Advances, initial Interest Period for each such Advance, provided that the
applicable Borrower may not specify LIBOR Advances for any Borrowing if, after
giving effect to such Borrowing, LIBOR Advances having more than ten different
Interest Periods shall be outstanding. Each Notice of Borrowing shall be
irrevocable and binding on the Borrower that gives such Notice of Borrowing.
(b)    Funding of Borrowings. In the case of a proposed Borrowing comprised of
LIBOR Advances, the Administrative Agent shall promptly notify each Bank of the
applicable interest rate under Section 2.05(b). Each Bank shall, before noon (or
2:00 P.M. in the case of a Borrowing comprised of Base Rate Advances) on the
date of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at its Payment Office, in same day funds,
such Bank’s Ratable Portion of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the applicable Borrower at the Administrative Agent’s aforesaid address. Each
Bank may, at its option, make any Advance available to any Borrower not
organized under the laws of a State of the United States of America by causing
any foreign or domestic branch or Affiliate of such Bank to make such Advance;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Advance in accordance with the terms of this
Agreement.
(c)    Indemnification of Banks. In the case of any Borrowing which the related
Notice of Borrowing specifies is to be comprised of LIBOR Advances, the
applicable Borrower shall indemnify each Bank against any loss, cost or expense
incurred by such Bank as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date. Any Bank requesting
indemnification under this Section 2.02(c) shall provide to the applicable
Borrower a reasonable explanation of any such loss, cost, or expense for which
such Bank requests indemnification.
(d)    Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Bank prior to the date of
any Borrowing that such Bank will not make available

-22-

--------------------------------------------------------------------------------




to the Administrative Agent such Bank’s Ratable Portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such Ratable Portion available to the Administrative Agent, such Bank and the
applicable Borrower severally agree to repay to the Administrative Agent such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Borrower until the date such
amount is repaid to the Administrative Agent, (i) in the case of a Borrower, one
Business Day after the Administrative Agent requests such payment from such
Borrower, which request shall not be sooner than one Business Day after such
Bank’s Ratable Portion was due, with interest at the interest rate applicable at
the time to Advances comprising such Borrowing, and (ii) in the case of such
Bank, forthwith upon demand, with interest at the Federal Funds Rate. If such
Bank shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Bank’s Advance as part of such Borrowing
for purposes of this Agreement. The failure of any Bank to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Bank of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Bank shall be responsible for the failure of any other Bank to make the
Advance to be made by such other Bank on the date of any Borrowing.
(e)    Notes. Each Bank, at its option, may request a Note of the Borrowers
payable to the order of such Bank, evidencing the indebtedness of the Borrowers
to such Bank resulting from Advances owing by any Borrower to such Bank, in
substantially the form of Exhibit B hereto.
SECTION 2.03.    Fees.
(a)    Commitment Fees. The Borrowers agree to pay to the Administrative Agent
for the account of each Bank a commitment fee at the rate per annum set forth in
the Pricing Schedule hereto under the heading “Commitment Fee” for the relevant
Rating Category applicable from time to time calculated on the average daily
unused amount of such Bank’s Commitment during the period from the Effective
Date in the case of each Bank listed on the signature pages hereof and from the
effective date specified in the Assignment and Acceptance (or joinder pursuant
to Section 2.19(a) or Section 2.22(c)) pursuant to which it became a Bank in the
case of each other Bank until the date on which such Bank’s Commitment
terminates. Accrued commitment fees shall be payable quarterly in arrears on or
before the later of (A) the last day of each March, June, September and
December, commencing June 30, 2013 and (B) the date that is three Business Days
following the Parent’s receipt of an invoice for such fees, and (C) on the
Termination Date. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Anything herein to the
contrary notwithstanding, during such period as a Bank is a Defaulting Lender,
such Defaulting Lender will not be entitled to any commitment fees accruing
during such period pursuant to this Section 2.03(a) (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees).
(b)    Other Fees. The Borrowers shall pay to the Administrative Agent and the
Joint Lead Arrangers the fees set forth in the Fee Letters and such other fees
as may be separately agreed to by the Borrowers and the Administrative Agent or
the Joint Lead Arrangers, as the case may be.
SECTION 2.04.    Repayment. The Borrowers shall repay to the Banks the
then-unpaid principal of all of the Advances on the Termination Date. If at any
time the aggregate principal amount of all Advances owed to any Bank, plus such
Bank’s Ratable Portion of the Letter of Credit Liabilities then outstanding,
exceeds its Commitment, the Borrowers shall ratably repay to the Banks the
Advances in an amount necessary

-23-

--------------------------------------------------------------------------------




so that no Bank is owed a principal amount of Advances that exceeds its
Commitment minus such Bank’s Ratable Portion of Letter of Credit Liabilities.
SECTION 2.05.    Interest. Each Borrower shall pay interest on the unpaid
principal amount of each Advance owed by it to each Bank from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(a)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of the Base Rate plus
the Applicable Margin in effect for Base Rate Advances from time to time,
payable quarterly on the last day of each March, June, September and December
during such periods, on each other date provided herein and on the date such
Base Rate Advance shall be changed (in whole or in part) as a result of any
division or combination of any Borrowing or shall be Converted (in whole or in
part); provided that any amount of principal (other than principal of LIBOR
Advances bearing interest pursuant to the proviso to Section 2.05(b)) which is
not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest, from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to
the sum of 2% per annum plus the Base Rate plus the Applicable Margin for Base
Rate Advances in effect from time to time.
(b)    LIBOR Advances. During such periods as such Advance is a LIBOR Advance, a
rate per annum equal, at all times during each Interest Period for such Advance,
to the sum of the LIBO Rate for such Interest Period for such Advance plus the
Applicable Margin in effect for LIBOR Advances from time to time, payable on the
last day of such Interest Period, on each other date provided herein and, if
such Interest Period has a duration of more than three months, on the day which
occurs during such Interest Period three months from the first day of such
Interest Period; provided that any amount of principal of any LIBOR Advance
which is not paid when due (whether at stated maturity, by acceleration or
otherwise) shall bear interest, from the date on which such amount is due until
such amount is paid in full, payable on demand, at a rate per annum equal to the
sum of 2% per annum plus the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due.
SECTION 2.06.    Additional Interest on LIBOR Advances. If any Bank is required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
and if as a result thereof there is an increase in the cost to such Bank of
agreeing to make or making, funding or maintaining LIBOR Advances, then the
applicable Borrower or Borrowers shall from time to time, upon demand by such
Bank (with a copy of such demand to the Administrative Agent), unless such Bank
withdraws its demand for such additional amounts pursuant to Section 2.16(c),
pay to the Administrative Agent for the account of such Bank additional amounts,
as additional interest hereunder, sufficient to compensate such Bank for such
increased cost. Such Bank shall provide to the applicable Borrower or Borrowers
a reasonable explanation of such amounts to be paid.
SECTION 2.07.    Interest Rate Determination and Protection. The Administrative
Agent shall give prompt notice to the Parent and the Banks of the applicable
interest rate determined by the Administrative Agent for purposes of Section
2.05(b).
(a)    If the Administrative Agent is unable to obtain timely information for
determining the LIBO Rate for any LIBOR Advance,
(i)    the Administrative Agent shall forthwith notify the Parent and the Banks
that the interest rate cannot be determined for such LIBOR Advances,

-24-

--------------------------------------------------------------------------------




(ii)    each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
(iii)    the obligation of the Banks to make, or to Convert Advances or
Borrowings into, or make divisions or combinations of Borrowings resulting in,
LIBOR Advances or LIBOR Borrowings shall be suspended until the Administrative
Agent shall notify the Parent and the Banks that the circumstances causing such
suspension no longer exist.
(b)    If the Majority Banks notify the Administrative Agent that either (A) the
applicable interest rate for any Interest Period for any LIBOR Advance will not
adequately reflect the cost to such Majority Banks of making, funding or
maintaining their respective LIBOR Advances for such Interest Period, or (B)
Dollar deposits in the amounts of their respective Advances for such Interest
Period are not available to them in the London interbank market, the
Administrative Agent shall forthwith so notify the Parent and the Banks,
whereupon
(i)    each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or, if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
(ii)    the obligation of the Banks to make, or to Convert Advances or
Borrowings into, or to make divisions or combinations of Borrowings resulting
in, LIBOR Advances or LIBOR Borrowings shall be suspended until the Majority
Banks shall notify the Administrative Agent (and the Administrative Agent shall
thereafter notify the Parent) that the circumstances causing such suspension no
longer exist.
(c)    If a Borrower shall fail to select the duration of any Interest Period
for any LIBOR Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify such Borrower and the Banks and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into LIBOR Advances with an Interest Period of one month.
(d)    Upon the occurrence and during the continuance of an Event of Default,
each LIBOR Advance shall automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance.
SECTION 2.08.    Voluntary Conversion of Borrowings; Continuation of LIBOR
Borrowings. The applicable Borrower may on any Business Day, upon notice given
to the Administrative Agent not later than noon (x) in the case of a proposed
Conversion into a LIBOR Borrowing, on the third Business Day prior to the date
of the proposed Conversion and (y) in the case of a proposed Conversion into a
Base Rate Borrowing, on the date of the proposed Conversion and subject to the
limitations in Section 2.02(a) as to the number of permitted Interest Periods
and subject to the provisions of Sections 2.07, 2.08(c) and 2.11, Convert all or
any portion of a Borrowing of one Type into a Borrowing of another Type;
provided that any Conversion of any LIBOR Borrowing shall be made on, and only
on, the last day of an Interest Period for such LIBOR Borrowing. Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Borrowing (or identified portion
thereof) to be Converted and the Type into which it is to be Converted, and
(iii) if such Conversion is into a LIBOR Borrowing, the duration of the Interest
Period for each LIBOR Advance comprising such LIBOR Borrowing.

-25-

--------------------------------------------------------------------------------




(a)    The applicable Borrower may continue all or any portion of any LIBOR
Borrowing as a LIBOR Borrowing for an additional Interest Period that complies
with the requirements set forth in the definition herein of “Interest Period,”
by giving notice of such Interest Period as set forth in such definition,
subject to the limitations in Section 2.02(a) as to the number of permitted
Interest Periods and subject to the provisions of Sections 2.07, 2.08(c) and
2.11.
(b)    All Borrowings, divisions and combinations of Borrowings, Conversions and
continuations under this Agreement shall be effected in a manner that (i) treats
all Banks ratably (including, for example, effecting Conversions of any portion
of a Borrowing in a manner that results in each Bank retaining its same ratable
percentage of both the Converted portion and the remaining portion not
Converted), and (ii) in the case of LIBOR Borrowings, results in each LIBOR
Borrowing (including, in the case of any Conversion of a portion of a LIBOR
Borrowing, both the Converted portion and the remaining portion not Converted)
being in an amount not less than $1,000,000. Upon Conversion of any Borrowing,
or portion thereof, into a particular Type, all Advances comprising such
Borrowing or portion thereof, as the case may be, will be deemed Converted into
Advances of such Type. Notwithstanding any other provision hereof, during the
continuance of any Event of Default, no Borrower may divide or combine
Borrowings, continue all or any portion of any LIBOR Borrowing for an additional
Interest Period or Convert all or any portion of a Borrowing into a LIBOR
Borrowing.
SECTION 2.09.    Optional Prepayments. Each Borrower may (a) in respect of LIBOR
Advances, upon at least two Business Days’ notice, and (b) in respect of Base
Rate Advances, upon notice by noon on the day of the proposed prepayment, to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment and the Types of Advances to be prepaid, and the specific
Borrowing or Borrowings to be prepaid in whole or in part, and if such notice is
given the applicable Borrower shall, prepay the outstanding principal amounts of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid without premium or penalty; provided that each partial prepayment
shall be in an aggregate principal amount not less than $10,000,000 (and in
increments of $1,000,000 in excess thereof) or, if less, the entire principal
amount thereof then outstanding; and provided further that if such Borrower
prepays any LIBOR Advance on any day other than the last day of an Interest
Period therefor, such Borrower shall compensate the Banks pursuant to
Section 9.04(b).
SECTION 2.10.    Increased Costs; Capital Adequacy, Etc.
(1)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank or any
Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (a)(ii) through (d) of the definition of Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Bank or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Advances made by such Bank or any Letter of Credit or participation therein;

-26-

--------------------------------------------------------------------------------




and the result of the foregoing shall be to increase the cost to such Bank or
such other Recipient of making, funding or maintaining any Advance (or of
maintaining its obligation to make any such Advance), or to increase in the cost
to such Bank, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any such Letter of Credit), or to reduce the amount of
any sum received or receivable by such Bank, Issuing Bank or other Recipient
hereunder (whether of principal, interest, or any other amount), then the
applicable Borrower or Borrowers shall from time to time, upon demand by such
Bank, Issuing Bank or other Recipient (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank, Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts sufficient to compensate such Bank, Issuing Bank or other
Recipient, as the case may be, without duplication of any amounts paid under
Section 2.06 or Section 2.10(c), for such additional costs incurred or reduction
suffered for such increased cost unless, in the case of a Bank, such Bank shall
have withdrawn its demand for additional compensation for such increased cost
pursuant to Section 2.16(c); provided that such Bank, Issuing Bank or other
Recipient is generally seeking, or intends generally to seek, compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Bank, Issuing Bank or other Recipient has the right under such similar credit
facilities to do so) with respect to such Change in Law regarding capital or
liquidity requirements. Such Bank, Issuing Bank or other Recipient shall provide
to such Borrower a certificate setting forth the amounts to be paid by such
Borrower in accordance with Section 2.17.
(b)    Conversion of Advances. If the applicable Borrower so notifies the
Administrative Agent within five Business Days after any Bank notifies such
Borrower of any increased cost pursuant to the provisions of Section 2.10(a),
such Borrower shall Convert all Advances of the Type affected by such increased
cost of all Banks then outstanding into Advances of another Type in accordance
with Section 2.08 (provided that the proviso to first sentence of Section
2.08(a) shall not apply to any such Conversion) and, additionally, reimburse
such Bank for such increased cost in accordance with Section 2.10(a).
(c)    Capital Requirements. If any Bank or Issuing Bank shall have determined
that any Change in Law affecting such Bank or Issuing Bank or any lending office
of such Bank or such Bank’s or Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Bank’s or Issuing Bank’s capital or on the capital of
such Bank’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Bank or the Loans made by, or participations
in Letters of Credit held by, such Bank, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Bank or Issuing Bank or such
Bank’s or Issuing Bank’s holding company could have achieved but for such Change
in Law (taking into consideration such Bank’s or Issuing Bank’s policies and the
policies of such Bank’s or Issuing Bank’s holding company with respect to
capital adequacy), such Bank or Issuing Bank shall have the right to give prompt
written notice and demand for payment of such additional amount or amounts as
will compensate such Bank or such Issuing Bank or such Bank’s or such Issuing
Bank’s holding company for any reduction actually suffered to the Parent with a
copy to the Administrative Agent (which notice and demand shall show in
reasonable detail a description of the basis for such claim of compensation and
the calculation of such additional amount or amounts as shall be required to
compensate such Bank or Issuing Bank or such Bank’s or Issuing Bank’s holding
company for any reduction actually suffered, which such amounts shall be
conclusive and binding absent manifest error), although the failure to give any
such notice shall not, unless such notice fails to set forth the information
required above or is not delivered within the time period set forth in clause
(e) below, release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 2.10(c); provided that such Bank or
such Issuing Bank is generally seeking, or intends generally to seek,
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Bank or Issuing Bank has the right under such similar credit
facilities to do so) with respect to such Change in Law regarding capital or

-27-

--------------------------------------------------------------------------------




liquidity requirements. Subject to Section 2.16, such Borrower shall pay such
additional amount or amounts set forth in such notice.
(d)    Mitigation Obligations. If any Bank requests compensation under this
Section 2.10, then such Bank shall use its commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
select a jurisdiction for its Applicable Lending Office or change the
jurisdiction of its Applicable Lending Office, as the case may be, so as to
avoid the imposition of any increased costs under this Section 2.10 or to
eliminate the amount of any such increased cost which may thereafter accrue;
provided that no such selection or change of the jurisdiction for its Applicable
Lending Office shall be made if, in the reasonable judgment of such Bank, such
selection or change would subject such Bank to any unreimbursed costs or expense
or would otherwise be disadvantageous to such Bank. The Borrowers agree to pay
all reasonable costs and expenses incurred by any Bank in connection with any
such selection or change.
(e)    Delay in Requests. No Bank shall be entitled to recover increased costs
pursuant to this Section 2.10, (a) incurred or accruing more than 90 days prior
to the date on which such Bank sent to the applicable Borrower a written notice
and demand for payment as specified in this Section 2.10 (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof), or (b) to the extent that such increased costs
have resulted from the failure of such Bank to have complied with
Section 2.10(d).
SECTION 2.11.    Illegality. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful, or any governmental
authority, central bank or comparable agency shall assert that it is unlawful
(such unlawfulness or such assertion of unlawfulness being an “Illegality
Event”), for any Bank or its Eurodollar Lending Office (such a Bank being an
“Affected Bank”) to perform its obligations hereunder to make LIBOR Advances or
to continue to fund or maintain LIBOR Advances hereunder, then, on notice
thereof and demand therefor by such Bank to the applicable Borrower through the
Administrative Agent, (a) the obligation of the Banks to make, or to Convert
Advances or Borrowings into, or to make divisions or combinations of Borrowings
resulting in, LIBOR Advances or LIBOR Borrowings shall be suspended until the
time set forth in the next succeeding sentence (and the Administrative Agent
shall promptly notify each Bank of such suspension), and (b) the applicable
Borrower shall forthwith Convert all LIBOR Advances of all Banks then
outstanding into Advances of another Type in accordance with Section 2.08. The
suspension of the obligation of the Banks to make LIBOR Advances or to continue
to fund or maintain LIBOR Advances, as set forth in the preceding sentence,
shall terminate upon the earliest to occur of the following: (i) the withdrawal
by each Affected Bank of its notice and demand with respect to the Illegality
Event referenced in this Section 2.11, (ii) the replacement by the Parent of
each Affected Bank pursuant to Section 2.16(b) hereof with an Eligible Assignee
that is not an Affected Bank, and (iii) the termination by the Parent of each
Affected Bank pursuant to Section 2.16(c) hereof. If an Illegality Event has
ceased to exist with respect to a Bank that has given notice and demand with
respect to such Illegality Event pursuant to this Section 2.11, such Bank shall
promptly after becoming aware thereof withdraw such notice and demand by giving
written notice of withdrawal to the Administrative Agent and the Parent. Upon
termination of such suspension pursuant to clause (i), (ii) or (iii) above, as
applicable, the Administrative Agent shall notify each Bank of such termination,
and the Banks shall thereupon again be obligated to make LIBOR Advances and
LIBOR Borrowings and to continue to fund, maintain, and Convert LIBOR Advances
and LIBOR Borrowings in each case in accordance with and to the extent provided
in this Agreement.
SECTION 2.12.    Payments and Computations.

-28-

--------------------------------------------------------------------------------




(1)     Payment Procedures. Each Borrower shall make each payment under any Loan
Document not later than noon on the day when due in Dollars to the
Administrative Agent at its Payment Office (or to the applicable Issuing Bank,
in the case of payments to an Issuing Bank under Section 2.18) in same day
funds. The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal, interest, fees or commissions
on Letters of Credit as contemplated by Section 2.18(d) ratably (other than
amounts payable pursuant to Section 2.06, 2.10, 2.13, 2.16 or 9.04) to the Banks
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Bank for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.06(c), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder and
under the Notes (if any) in respect of the interest assigned thereby to the Bank
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves. At the time of each payment of any
principal of or interest on any Borrowing to the Administrative Agent, the
applicable Borrower shall notify the Administrative Agent of the Borrowing to
which such payment shall apply. In the absence of such notice, the
Administrative Agent may specify the Borrowing to which such payment shall
apply. All of the Obligations of the Loan Parties under the Loan Documents shall
be absolute and unconditional, and all payments to be made by the Loan Parties
under the Loan Documents shall be made without condition or deduction for any
counterclaim, defense, recoupment, or setoff.
(a)    Computations of Interest. (i) All computations of interest based on the
Base Rate (except during such times as the Base Rate is determined pursuant to
clause (b) or (c) of the definition thereof) shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be, and (ii)
all computations of interest based on the LIBO Rate, the Federal Funds Rate, of
any fee payable under Section 2.03, Section 2.18(d), or, during such times as
the Base Rate is determined pursuant to clause (b) or (c) of the definition
thereof, shall be made by the Administrative Agent, and all computations of
interest pursuant to Section 2.06 shall be made by a Bank, on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Administrative Agent
(or, in the case of Section 2.06, by a Bank) of an interest rate hereunder shall
be conclusive and binding for all purposes, absent manifest error.
(b)    Non-Business Day Payments. Whenever any payment hereunder or under the
Notes (if any) shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be; provided that if such extension would
cause payment of interest on or principal of LIBOR Advances to be made in the
next following calendar month, such payment shall be made on the next preceding
Business Day.
(c)    Borrower Default. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Banks hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent such
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate.

-29-

--------------------------------------------------------------------------------




SECTION 2.13.    Taxes.
(1)     Payments Free of Taxes. Any and all payments by the Borrowers hereunder
or under the Notes (if any) shall be made, in accordance with Section 2.12, free
and clear of and without deduction or withholding for any Taxes, except as
required by applicable law. If a Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any Note (if any)
to any Recipient, then such Borrower or the Administrative Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by such Borrower shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.13) such Recipient receives an amount equal to the sum it
would have received had no such deductions been made.
(a)    Payment of Other Taxes by the Borrowers. In addition, each Borrower
agrees to timely pay all Other Taxes to the relevant governmental authority, or
if the Administrative Agent elects, reimburse it for the payment of any Other
Taxes.
(b)    Indemnification by the Borrowers. Each Borrower, to the fullest extent
permitted by law, will jointly and severally indemnify each Recipient for the
full amount of Indemnified Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 2.13) paid by such Recipient,
any liability (including penalties, interest and expenses) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted, except if
such Other Taxes, or other liability arise as a result of the gross negligence
or willful misconduct of such Recipient as determined by a court of competent
jurisdiction by final and nonappealable judgment. This indemnification shall be
made within 30 days from the date such Recipient makes written demand therefor.
(c)    Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Bank’s failure to comply with Section
9.06(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Bank, in each case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Bank under any
Loan Document or otherwise payable by the Administrative Agent to the Bank from
any other source against any amount due to the Administrative Agent under this
Section 2.13(d).
(d)    Evidence of Payments; Treatment of Certain Refunds. Within 30 days after
the date of any payment of Indemnified Taxes by or at the direction of a
Borrower, such Borrower will furnish to the Administrative Agent, at its address
referred to in Section 9.02, (i) the original or a certified copy of a receipt
evidencing payment thereof, if the relevant taxing authority provides a receipt,
or (ii) if the relevant taxing authority does not provide a receipt, other
reasonable evidence of the payment thereof. Should any Bank or the
Administrative Agent ever receive any refund, credit or deduction from any
taxing authority to which such Bank or the Administrative Agent would not be
entitled but for the payment by a Borrower of Taxes as required by this Section
2.13 (it being understood that the decision as to whether or not to claim, and
if

-30-

--------------------------------------------------------------------------------




claimed, as to the amount of any such refund, credit or deduction shall be made
by such Bank or the Administrative Agent in its sole discretion), such Bank or
the Administrative Agent, as the case may be, thereupon shall repay to such
Borrower an amount with respect to such refund, credit or deduction equal to any
net reduction in Taxes actually obtained by such Bank or the Administrative
Agent, as the case may be, and determined by such Bank or the Administrative
Agent, as the case may be, to be attributable to such refund, credit or
deduction, net of all out-of-pocket expenses (including Taxes) of such Bank or
the Administrative Agent and without interest. The Borrowers, upon the request
of such Bank or the Administrative Agent, shall repay to such Bank or the
Administrative Agent the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the taxing authority) in the
event that such Bank or the Administrative Agent is required to repay such
refund to such taxing authority. Notwithstanding anything to the contrary in
this paragraph (e), in no event will any Bank or the Administrative Agent be
required to pay any amount to any Borrower pursuant to this paragraph (e) the
payment of which would place such Bank or the Administrative Agent in a less
favorable net after-Tax position than such Bank or the Administrative Agent
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require the
Administrative Agent or any Bank to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrowers
or any other Person.
(e)    Status of Banks.
(i)    With respect to the Administrative Agent and each Borrower, any Bank that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by a Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by a Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by a Borrower or the Administrative Agent
as will enable such Borrower or the Administrative Agent to determine whether or
not such Bank is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.13(f)(ii)(A), (ii)(B) and
(ii)(C) below) shall not be required if in such applicable Bank’s reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.
(ii)    Without limiting the generality of the foregoing, if a Borrower is a
U.S. Person,
(A)    any Bank that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement properly completed and executed originals of IRS Form W-9
certifying that such Bank is exempt from U.S. federal backup withholding Tax;
(B)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement, whichever of the following is
applicable: (1) in the case of a

-31-

--------------------------------------------------------------------------------




Foreign Bank claiming the benefits of an income Tax treaty to which the United
States is a party (x) with respect to payments of interest under any Loan
Document, properly completed and executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, properly completed and
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such Tax treaty; (2) properly completed and executed
originals of IRS Form W-8ECI; (3) in the case of a Foreign Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Bank is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed and executed originals of
IRS Form W-8BEN; or (4) to the extent a Foreign Bank is not the beneficial
owner, properly completed and executed originals of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Bank is a partnership and one or more direct or indirect partners
of such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner; and
(C)    if a payment made to a Bank under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by applicable law and at such time or times reasonably requested by a
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by a Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.
(f)    Mitigation Obligations. If any Bank is required by a Borrower to pay any
Indemnified Taxes to any Bank or any taxing authority for the account of any
Bank pursuant to this Section 2.13, then such Bank shall (at the request of the
Parent) use its commercially reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to select a jurisdiction for its
Applicable Lending Office or change the jurisdiction of its Applicable Lending
Office, as the case may be, so as to avoid the imposition of any Indemnified
Taxes or to eliminate the amount of any such additional amounts which may
thereafter accrue; provided that no such selection or change of the jurisdiction
for its Applicable Lending Office shall

-32-

--------------------------------------------------------------------------------




be made if, in the reasonable judgment of such Bank, such selection or change
would subject such Bank to any unreimbursed costs or expense or would be
disadvantageous to such Bank. The Borrowers agree to pay all reasonable costs
and expenses incurred by any Bank in connection with any such designation or
assignment.
(g)    Survival of Obligations. Without prejudice to the survival of any other
agreement of the Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 2.13 shall survive the payment in full of
principal and interest hereunder and under the Notes.
(h)    Applicable Law. For purposes of this Section 2.13, the term “applicable
law” includes FATCA.
SECTION 2.14.    Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it (other than pursuant to
Section 2.06, 2.10, 2.13, 2.16, 2.21, 9.04, or 9.06) in excess of its ratable
share of payments on account of the Advances obtained by all the Banks, such
Bank shall forthwith notify the Administrative Agent of such fact and purchase
(for cash at face value) from the other Banks participations in the Advances
made by them as shall be necessary to cause such purchasing Bank to share the
excess payment ratably with each of them, provided that if all or any portion of
such excess payment is thereafter recovered from such purchasing Bank, such
purchase from each Bank shall be rescinded and such Bank shall repay to the
purchasing Bank the purchase price to the extent of its ratable share (according
to the proportion of (i) the amount of the participation purchased from such
Bank as a result of such excess payment to (ii) the total amount of such excess
payment) of such recovery together with an amount equal to such Bank’s ratable
share (according to the proportion of (i) the amount of such Bank’s required
repayment to (ii) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered.
(a)    Each Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.14 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Bank were the direct creditor
of such Borrower in the amount of such participation.
SECTION 2.15.    Ratable Reduction or Termination of the Commitments; Effect of
Termination. The Parent shall have the right, upon at least three Business Days’
notice to the Administrative Agent, to terminate in whole or reduce ratably in
part the unused portions of the respective Commitments of the Banks, provided
that each partial reduction shall be in the aggregate amount of at least
$10,000,000 or any whole multiple of $1,000,000 in excess thereof. Subject to
Section 2.19, Commitments terminated or reduced pursuant to the preceding
sentence may not be reinstated.
(a)    Upon and at all times after any Commitment of any Bank is terminated in
whole pursuant to any provision of this Agreement, such Commitment shall be zero
and such Bank shall have no further obligation to make any Advances.
SECTION 2.16.    Replacement of Bank; Additional Right to Terminate Commitments.
(a)    Generally. In the event that (i) any Bank demands payment pursuant to
Section 2.06, 2.10 or 2.13, (ii) any Bank becomes an Affected Bank as set forth
in Section 2.11, (iii) any Bank becomes a Defaulting Lender or (iv) any Bank
refuses to consent to any proposed amendment, modification, waiver or consent
with respect to any provision hereof that requires the unanimous approval of all
Banks, or the approval of each of the Banks affected thereby (in each case in
accordance with Section 9.01), and the consent of the

-33-

--------------------------------------------------------------------------------




Majority Banks shall have been obtained with respect to such amendment,
modification, waiver or consent (such Bank, a “Non-Consenting Bank”), the Parent
shall have the right, to either (x) replace such Bank in accordance with the
procedure set forth in Section 2.16(b) or (y) if no Event of Default or Default
then exists, terminate such Bank’s Commitment in accordance with the procedure
set forth in Section 2.16(c); provided that no such replacement or termination
shall be effected without (A) in the case of a replacement pursuant to Section
2.16(b), the prior written consent of the Issuing Banks and Administrative Agent
(each such consent not to be unreasonably withheld, delayed or conditioned, but
any withholding of consent by the Administrative Agent or the Issuing Banks
based on any good faith concern of the Administrative Agent or the Issuing Banks
regarding the creditworthiness of the replacement Bank shall be deemed a
reasonable withholding of consent), (B) in the case of a termination pursuant to
Section 2.16(c), a simultaneous reduction of the Letters of Credit in amounts
such that there is no increase in the potential exposure of any Issuing Bank
that is not participated to other Banks hereunder or such other arrangement
(including cash collateralization or the posting of back-to-back letters of
credit) in form and substance acceptable to the Issuing Banks and the
Administrative Agent in their sole discretion to effect the foregoing, and (C)
in the case of the replacement or termination of a Bank that is an Issuing Bank,
the termination of all Letters of Credit issued by such Issuing Bank or such
other arrangement (including cash collateralization or the posting of
back-to-back letters of credit) in form and substance acceptable to such Issuing
Bank in its sole discretion.
(b)    Replacement of Banks. If the Parent determines to replace a Bank pursuant
to this Section 2.16(b), then the Parent may, at its sole expense and effort,
upon notice to such Bank and the Administrative Agent, require such Bank to
assign and delegate (provided that the failure by any such Bank that is a
Defaulting Lender to execute an Assignment and Acceptance shall not render such
assignment invalid), without recourse (in accordance with and subject to the
restrictions contained in Section 9.06), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.10 or Section 2.13) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment); provided that:
(iii)    the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.06;
(iv)    the Parent shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, the Issuing
Banks), which consent shall not unreasonably be withheld, delayed or
conditioned;
(v)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 9.04(b)), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Parent (in the case of all other amounts);
(vi)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments;
(vii)    such assignment does not conflict with applicable law; and
(viii)    in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

-34-

--------------------------------------------------------------------------------




A Bank shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Bank or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
(c)    Termination of Bank’s Commitment. In the event that the Parent determines
to terminate a Bank’s Commitment pursuant to this Section 2.16(c), the Parent
shall have the right to terminate such Bank’s Commitment and shall give notice
to such Bank of the Parent’s election to terminate (a copy of such notice to be
sent to the Administrative Agent), and such termination shall become effective
on the date specified in such notice (which shall be 15 days after the date of
such notice, provided that if the 15th day after the date of such notice is not
a Business Day, the date specified in such notice shall be the first Business
Day next succeeding such 15th day) unless such Bank withdraws its demand or
notice for increased costs or additional amounts (if such a demand or notice is
the basis for the proposed termination). On the date of the termination of the
Commitment of any Bank pursuant to this Section 2.16(c), the Borrowers shall pay
all amounts owed by the Borrowers to such Bank under this Agreement and under
the Note payable to such Bank (if any) (including principal of and interest on
the Advances owed to such Bank, accrued fees payable to such Bank and amounts
specified in such Bank’s notice and demand (if any) delivered pursuant to
Sections 2.06, 2.10 or 2.13, as the case may be, with respect to the period
prior to such termination) and such Bank shall thereupon cease to be a “Bank”
hereunder for all purposes and its Commitment shall be deemed terminated, except
that such Bank’s rights under Sections 2.06, 2.10, 2.13 and 9.04 shall continue
with respect to events and occurrences occurring before or concurrently with its
ceasing to be a “Bank” hereunder.
SECTION 2.17.    Certificates of Banks. Without limitation of the requirements
of Section 2.10(c), any Bank or Issuing Bank demanding or giving notice of
amounts due to such Bank or Issuing Bank under this Article II shall, as part of
each demand or notice for payment required under this Article II, deliver to the
Parent (with a copy to the Administrative Agent) a certificate setting forth in
reasonable detail the amount and basis of the increased costs or additional
amounts payable to such Bank hereunder, and such certificate shall be conclusive
and binding on the Borrowers in the absence of manifest error.
SECTION 2.18.    Letters of Credit.
(a)    Issuance. Each Issuing Bank agrees, on the terms and conditions herein
set forth, to issue Letters of Credit for the account of each Borrower from time
to time on any Business Day during the period from the Effective Date until five
Business Days before the Termination Date; provided that:
(i)    at no time shall the Letter of Credit Liabilities exceed $250,000,000;
(ii)    at no time shall the aggregate outstanding amount of all Letters of
Credit issued by (A) Citibank, N.A. be greater than $50,000,000 or such greater
amount approved by Citibank, N.A. in its sole discretion, (B) DNB Bank ASA, New
York Branch be greater than $50,000,000 or such greater amount approved by DNB
Bank ASA, New York Branch in its sole discretion, (C) Deutsche Bank AG New York
Branch be greater than $50,000,000 or such greater amount approved by Deutsche
Bank AG New York Branch in its sole discretion, (D) HSBC Bank USA, NA be greater
than $50,000,000 or such greater amount approved by HSBC Bank USA, NA in its
sole discretion, or (E) Wells Fargo Bank, National Association be greater than
$50,000,000 or such greater amount approved by Wells Fargo Bank, National
Association in its sole discretion;
(iii)    at no time shall a Letter of Credit be issued if, after giving effect
thereto, any Bank’s Ratable Portion of the Letter of Credit Liabilities plus the
aggregate amount of Advances owed to such Bank exceed such Bank’s Commitment;

-35-

--------------------------------------------------------------------------------




(iv)    no Issuing Bank shall be under any obligation to issue any Letter of
Credit if any Governmental Requirement shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank shall prohibit, or require that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or the issuance of such Letter of Credit would violate one
or more policies of such Issuing Bank applicable to letters of credit generally;
and
(v)    without the consent of the applicable Issuing Bank, each Letter of Credit
shall be on a sight basis only.
(b)    Expiration. No Letter of Credit shall have a Stated Expiry Date later
than the earlier of (i) one year from the date of its issuance unless the
applicable Issuing Bank otherwise agrees to a later Stated Expiry Date or,
subject to the consent of the applicable Issuing Bank, such Letter of Credit
contains language providing for its automatic renewal or (ii) five Business Days
prior to the Termination Date, unless the Borrowers have Cash Collateralized
such Letter of Credit in an amount equal to the undrawn face amount of such
Letter of Credit as of the fifth Business Day prior to the Termination Date,
plus fees and expenses related to such Letter of Credit over its remaining term.
In the case of a Letter of Credit containing language providing for its
automatic renewal, each Borrower acknowledges and agrees that, if any such
automatic renewal would cause the Stated Expiry Date of such Letter of Credit to
be later than five Business Days prior to the Termination Date, the applicable
Issuing Bank may give notice to the beneficiary of such Letter of Credit that
such automatic renewal shall not take place, unless the Borrowers have Cash
Collateralized such Letter of Credit in accordance with the preceding sentence.
(c)    Notice of Issuance, Amendment, Renewal, Extension. Each Letter of Credit
shall be issued (or an outstanding Letter of Credit shall be amended, renewed or
extended) on notice given by a Borrower to the applicable Issuing Bank and the
Administrative Agent (which shall give to each Bank prompt notice thereof) not
later than noon on the third Business Day prior to the requested date of
issuance, amendment, renewal or extension of such Letter of Credit. Each such
notice of a Letter of Credit (a “Notice of Letter of Credit”) shall be given in
accordance with Section 9.02, in substantially the form of Exhibit C, specifying
therein the requested (i) date of issuance, amendment, renewal or extension of
such Letter of Credit (which shall be a Business Day), (ii) Borrower for whose
account such Letter of Credit is to be issued, (iii) amount of such Letter of
Credit (which must be in Dollars), (iv) expiration date of such Letter of
Credit, (v) purpose and terms of such Letter of Credit (which shall not be to
secure Debt), (vi) name and address of the beneficiary of such Letter of Credit
and (vii) Letter of Credit to be amended, renewed or extended, if applicable;
provided that any notice of an amendment, renewal or extension of a Letter of
Credit shall be accompanied by the written consent of the beneficiary thereto.
Additionally, if requested by the applicable Issuing Bank, the applicable
Borrower shall execute and deliver to such Issuing Bank, an application for
letter of credit on such Issuing Bank’s standard form or on another form agreed
upon by such Borrower and such Issuing Bank. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
applicable Borrower to, or entered into by the applicable Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. In addition to the other conditions
precedent set forth above, if any Bank becomes, and during the period it
remains, a Defaulting Lender, no Issuing Banks will be required to issue any
Letter of Credit or to amend any outstanding Letter of Credit unless such
Issuing Bank is satisfied that any exposure that would result therefrom is
eliminated or fully covered by the Commitments of the Non-Defaulting Lenders or
by Cash Collateralization or a combination thereof satisfactory to such Issuing
Bank.

-36-

--------------------------------------------------------------------------------




(d)    Letter of Credit Fees. With respect to each Letter of Credit, the
Borrowers agree to pay (i) to the applicable Issuing Bank a fronting fee in a
percent per annum to be agreed between the Parent and the applicable Issuing
Bank at the time such Letter of Credit is issued and (ii) to the Administrative
Agent a letter of credit fee (which fee shall be shared ratably by all Banks
(including the Issuing Banks) based on their respective Ratable Portions) of the
per annum rate equal to the Applicable Margin in effect for LIBOR Advances from
time to time, in each case computed on the basis of a year of 360 days for the
actual number of days elapsed, on the maximum face amount of such Letter of
Credit, from the date of issuance of such Letter of Credit until the Expiration
Date for such Letter of Credit, payable quarterly in arrears on the last
Business Day of each quarter and on such Expiration Date and, if applicable, on
the Termination Date. Anything herein to the contrary notwithstanding, during
such period as a Bank is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to this Section
2.18(d) (without prejudice to the rights of the Non-Defaulting Lenders in
respect of such fees), provided that (x) to the extent that all or a portion of
the Letter of Credit Liabilities of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.21, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective portions of such reallocation, and (y) to the extent that
all or a any portion of such Letter of Credit Liabilities cannot be so
reallocated and have not been Cash Collateralized by any Borrower, such fees
will instead accrue for the benefit of and be payable to the applicable Issuing
Bank (and the pro rata payment provisions of Section 2.12 will automatically be
deemed adjusted to reflect the provisions of this Section); provided that,
subject to Section 2.21(c), a Defaulting Lender shall be entitled to any fees in
respect of Letters of Credit that are due and payable to such Defaulting Lender
prior to it becoming a Defaulting Lender. Additionally, the Borrowers agree to
pay all standard administrative, issuance, amendment, payment and negotiation
charges and reasonable costs and expenses of the applicable Issuing Bank in
connection with each Letter of Credit (including mailing charges and reasonable
out-of-pocket expenditures).
(e)    Reimbursement. The Borrowers will immediately and unconditionally pay to
the applicable Issuing Bank upon demand the amount of each payment made under
any Letter of Credit. If the Borrowers shall fail to pay to the applicable
Issuing Bank the amount of any such payment immediately upon demand in
accordance with the terms of this Agreement, (i) the amount of any unreimbursed
reimbursement obligation shall be deemed to be financed with a Base Rate
Borrowing on the date of such payment in an equivalent amount and the Borrowers’
obligation to make such payment shall be discharged and replaced by such
resulting Base Rate Borrowing, (ii) the Administrative Agent shall notify each
Bank of the payment then due from the Borrowers in respect thereof and such
Bank’s Ratable Portion thereof, (iii) promptly following receipt of the notice
described in clause (ii), each Bank shall pay to the Administrative Agent its
Ratable Portion of the payment then due from the Borrowers, in the same manner
as provided in Section 2.02(b) with respect to Advances made by such Bank and
(iv) the Administrative Agent shall promptly pay to the relevant Issuing Bank
the amounts so received by it from the Banks. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Banks have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Banks and such
Issuing Bank as their interests may appear.
(f)    Defaulting Lender. If any Bank becomes, and during the period it remains,
a Defaulting Lender, and any Letter of Credit is at the time outstanding, the
applicable Issuing Bank may (except to the extent the Commitments have been
fully reallocated pursuant to Section 2.21), by notice to the Parent and such
Defaulting Lender through the Administrative Agent, require the Borrowers to
provide Cash Collateral to such Issuing Bank in respect of such Letter of Credit
in an amount equal to at least the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender to be applied
pro rata

-37-

--------------------------------------------------------------------------------




in respect thereof, or to make other arrangements satisfactory to the
Administrative Agent and to the applicable Issuing Bank, in their sole
discretion, to protect them against the risk of non-payment by such Defaulting
Lender.
(g)    Obligations Absolute. The obligations of the Borrowers under this
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement and such other agreement or instrument under
all circumstances, including the following circumstances:
(i)    any lack of validity, genuineness or enforceability of this Agreement,
any Letter of Credit or any other agreement or instrument relating thereto
(collectively, the “L/C Related Documents”);
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of any Borrower in respect of any Letter
of Credit or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;
(iii)    the existence of any claim, set‑off, defense or other right that any
Borrower may have at any time against any beneficiary or transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Related Documents or any other transaction;
(iv)    any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by the applicable Issuing Bank under any Letter of Credit against
presentation of a draft or document that does not comply with the terms of such
Letter of Credit;
(vi)    any exchange, release or non‑perfection of any collateral for, or any
release or amendment or waiver of or consent to departure from, the terms of
this Agreement, any Letter of Credit or any guarantee of all or any of the
obligations of the Borrowers in respect of such Letter of Credit; or
(vii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder or under any Letter of Credit.
however, this Section 2.18(g) shall not limit any right of a Borrower to make a
claim against any Issuing Bank to the extent provided in Section 2.18(h).
(h)    Liability. Each Borrower assumes all risks of the acts or omissions of
any beneficiary or transferee of any Letter of Credit with respect to the use of
such Letter of Credit. None of the Administrative Agent, the Banks, the Issuing
Banks nor any of their Related Parties shall be liable or responsible for: (i)
the use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith; (ii)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be invalid, insufficient,
fraudulent or forged; (iii) payment by it against presentation of documents that
do not strictly comply with the terms of the relevant

-38-

--------------------------------------------------------------------------------




Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the relevant Letter of Credit; or (iv) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit; provided that, notwithstanding clauses (i) through (iv) of this
sentence, the applicable Borrower shall have a claim against the applicable
Issuing Bank, and the applicable Issuing Bank shall be liable to such Borrower,
to the extent of any direct, but not consequential or other, damages suffered by
such Borrower that such Borrower proves (in a final nonappealable judgment by a
court of competent jurisdiction) were caused by (A) the applicable Issuing
Bank’s willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit, (B) the applicable Issuing Bank’s willful failure to make lawful payment
under a Letter of Credit after the presentation to it of a draft and documents
strictly complying with the terms and conditions of such Letter of Credit, or
(C) the applicable Issuing Bank’s failure to comply with either the ICC
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, 1998 Revision or the ICC Uniform Customs and Practices for
Documentary Credits (UCP 600), International Chamber of Commerce Publication No.
600, 2007 Revision, as selected in such Letter of Credit. In furtherance and not
in limitation of the foregoing, each Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.
(i)    Participations. Upon the date of the issuance of a Letter of Credit, the
applicable Issuing Bank shall be deemed to have sold to each other Bank and each
other Bank shall have been deemed to have purchased from the applicable Issuing
Bank a ratable participation in the related Letter of Credit Liabilities equal
to such Bank’s Ratable Portion at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. The applicable
Issuing Bank shall promptly notify each such participant Bank by facsimile or
email of each Letter of Credit issued or increased, the amount of such Bank’s
participation in such Letter of Credit and each payment thereunder. Upon the
making of any payment under any Letter of Credit, each Bank (other than the
applicable Issuing Bank) shall, upon notice from the applicable Issuing Bank,
pay for the purchase of its participation therein by payment to the applicable
Issuing Bank of funds in the amount of its participation in such payment. Such
payment shall be made on the same Business Day such notice is given if such
notice is received by 12:00 noon on such Business Day, and on the next
succeeding Business Day after receipt of such notice if such notice is received
after 12:00 noon on any Business Day. Each Bank acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
SECTION 2.19.    Increase in Commitments.
(a)    Request for Increase; Additional Banks. Provided that (i) there has been
no Material Adverse Effect since the date of the most recently delivered
financial statements under Section 5.01(b), (ii) no Event of Default then
exists, and (iii) no Event of Default would result therefrom, upon notice to the
Administrative Agent, the Parent may from time to time request and effectuate
increases in the aggregate Commitments by an amount not exceeding $500,000,000
(the “Commitment Increase Amount”) without the consent of any Bank (other than a
Bank that is increasing its Commitment in connection with such request) by
adding to this Agreement one or more financial institutions as Banks or by
allowing one or more existing Banks to increase their respective Commitments;
provided that (x) any such increase shall be in a minimum amount of, and in
increments of, $25,000,000, (y) no Bank shall have any obligation to increase
its Commitment and (z) each new Bank providing a Commitment as part of any
increase shall be satisfactory to the Administrative Agent and the Issuing
Banks, which approval shall not be unreasonably withheld, delayed or
conditioned.

-39-

--------------------------------------------------------------------------------




(b)    Effective Date and Allocations. If the aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Parent shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Parent and the Banks of the final allocation of such increase and the
Increase Effective Date.
(c)    Conditions to Effectiveness of Increase. As a condition precedent to each
increase in the aggregate Commitments pursuant to this Section 2.19, the Parent
shall deliver to the Administrative Agent (i) a certificate of each Loan Party
dated as of the Increase Effective Date (in sufficient copies for each Bank)
signed by a Responsible Person of such Loan Party (A) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (B) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article IV and the
other Loan Documents are true and correct in all material respects (other than
those representations and warranties that are subject to a materiality
qualifier, which shall be true and correct in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section, the representations and warranties contained in clauses (a) and
(b) of Section 4.04 shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (b) and (a), respectively, of
Section 5.01, (2) there has been no Material Adverse Effect since the date of
the most recently delivered financial statements under Section 5.01(b), and (3)
no Event of Default then exists, and no Event of Default would be caused by such
increase and (ii) to the extent any financial institutions are being added to
this Agreement as Banks in order to provide all or a portion of such increase,
if requested by the Administrative Agent, favorable customary opinions of
counsel for the Borrowers, in form and substance reasonably acceptable to the
Administrative Agent, covering such matters relating to the increase in the
aggregate Commitments as the Administrative Agent may reasonably request. The
Borrowers shall prepay any Advances outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 9.04(b)) to the
extent necessary to keep the outstanding Advances ratable with any revised
Ratable Portions arising from any nonratable increase in the Commitments under
this Section.
(d)    Update of Representations and Warranties. Upon and after any increase in
the aggregate Commitments pursuant to this Section 2.19, the representation and
warranties contained in Sections 4.04(a) and (b) shall be deemed to refer to the
financial statements furnished most recently prior to the Increase Effective
Date, pursuant to Section 5.01(b) and (a), respectively.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 9.01 to the contrary.
SECTION 2.20.    Relationship Among Borrowers. All obligations of the Borrowers
under this Agreement shall be joint and several. Each Borrower (other than the
Parent) hereby irrevocably appoints the Parent as its agent for giving and
receiving notices in connection with this Agreement and each of the other Loan
Documents. Any notice which might otherwise be valid or effective only if given
by some or all Borrowers, or by any Borrower acting singly, shall be valid and
effective if given only by the Parent, whether or not such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Parent in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Borrower.
SECTION 2.21.    Defaulting Lenders. If a Bank becomes, and during the period it
remains, a Defaulting Lender, the following provisions shall apply with respect
to such Defaulting Lender:

-40-

--------------------------------------------------------------------------------




(a)    Reallocation of Letter of Credit Liabilities. The Letter of Credit
Liabilities of such Defaulting Lender will, subject to the limitation in the
first proviso below, automatically be reallocated (effective on the day such
Bank becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Ratable Portions (calculated without regard to
such Defaulting Lender’s Commitment); provided that (i) the sum of each
Non-Defaulting Lender’s total Credit Extensions may not in any event exceed the
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation, and (ii) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrowers, the Administrative Agent, the Issuing Banks or any
other Bank may have against such Defaulting Lender or cause such Defaulting
Lender to be a Non-Defaulting Lender.
(b)    Cash Collateral. To the extent that any portion (the “Unreallocated
Portion”) of the Defaulting Lender’s Letter of Credit Liabilities cannot be so
reallocated, whether by reason of the first proviso in Section 2.21(a) above or
otherwise, the Parent will, or will cause another Borrower to, not later than
three Business Days after demand by the Administrative Agent (at the direction
of the applicable Issuing Bank), (i) Cash Collateralize the obligations of the
Borrowers to the applicable Issuing Bank in respect of such Letter of Credit
Liabilities attributable to Letters of Credit issued by such Issuing Bank in an
amount at least equal to the aggregate amount of the Unreallocated Portion of
such Letter of Credit Liabilities, or (ii) make other arrangements satisfactory
to the Administrative Agent and to the applicable Issuing Bank, in their sole
discretion, to protect them against the risk of non-payment by such Defaulting
Lender.
(c)    Defaulting Lender Waterfall. Any amount paid by the Borrowers or
otherwise received by the Administrative Agent for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest bearing account until (subject to Section 8.15) the
termination of the Commitments and payment in full of all obligations of the
Borrowers hereunder and will be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Banks under this Agreement, ratably among them in accordance with such amounts
owed, third to the payment of post-default interest and then current interest
due and payable to the Banks hereunder other than Defaulting Lenders, ratably
among them in accordance with the amounts of such interest then due and payable
to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed disbursements made with respect to a Letter of Credit then due and
payable to the Non-Defaulting Lenders hereunder ratably in accordance with the
amounts thereof then due and payable to them, sixth to the ratable payment of
other amounts then due and payable to the Non-Defaulting Lenders, and seventh
after the termination of the Commitments and payment in full of all obligations
of the Borrowers hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
(d)    Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Bank becomes, and during the period it remains, a Defaulting Lender, each
Issuing Bank is hereby authorized by the Parent (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and at such times as may be required to Cash Collateralize the
obligations of the Borrowers in respect of outstanding Letters of Credit in an
amount at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender in respect of such Letter of Credit (after
giving effect to any reallocation under

-41-

--------------------------------------------------------------------------------




Section 2.21(a)) if and to the extent the Borrowers do not comply with their
obligations to provide Cash Collateral under Section 2.21(b).
(e)    Termination of Defaulting Lender Commitment. The Parent may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Banks thereof), and in such event the provisions of Section 2.21(c)
will apply to all amounts thereafter paid by the Borrowers for the account of
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent, the Issuing Banks or any Bank may have against such
Defaulting Lender.
SECTION 2.22.    Extension of Termination Date.
(a)    Request for Extension. No earlier than 90 days prior and no later than 30
days prior to each anniversary of the Effective Date, upon notice to the
Administrative Agent (which shall promptly, but in any event within 3 Business
Days after receipt of such notice, notify the Banks), the Borrowers may request
an extension of the Termination Date for an additional one-year period; provided
that no more than two (2) of such one-year extensions shall be permitted
hereunder. At the time of sending such notice, the Borrowers (in consultation
with the Administrative Agent) shall specify the time period within which each
Bank is requested to respond (which shall in no event be less than ten Business
Days from the date of delivery of such notice to the Banks).
(b)    Bank Elections to Extend; Payments to Declining Banks. Each Bank that
agrees in its sole discretion to extend its Commitment (an “Extending Bank”)
shall notify the Administrative Agent within such time period of its agreement
to extend its Commitment. The Commitment of any Bank that declines or fails to
respond to the Borrowers’ request for an extension of the Termination Date
within such time period (a “Declining Bank”) shall be terminated on the
Termination Date then in effect for such Bank (without regard to any extension
by other Banks) and the aggregate Commitments of all Banks shall be reduced by
the total Commitments of all Declining Banks expiring on the Termination Date
(without giving effect to the extension request) unless and until one or more
lenders (including other Banks) shall have agreed to assume a, or increase its,
Commitment hereunder in accordance with clause (c) below. The Administrative
Agent shall notify the Borrowers and each Bank of the Banks’ responses to each
request made hereunder. The Borrowers shall pay in full the unpaid principal
amount of all Advances and Letter of Credit Liabilities owing to such Declining
Bank, together with all accrued and unpaid interest thereon and all fees accrued
and unpaid under this Agreement and all other amounts due to such Declining Bank
under this Agreement on the Termination Date (without giving effect to the
extension request) or the earlier replacement of such Declining Bank pursuant to
clause (c) below.
(c)    Replacement of Banks. Subject to the approval of the Administrative Agent
and the Issuing Banks (which approvals shall not be unreasonably withheld,
conditioned or delayed), the Parent may require any Declining Bank to (and any
such Declining Bank shall) assign in full its rights and obligations under this
Agreement to one or more Eligible Assignees (which may be, but need not be, one
or more of the existing Banks) which at the time agree to, in the case of any
such Person that is an existing Bank, increase its Commitment and in the case of
any other such Person (a “Replacement Bank”) become a party to this Agreement;
provided that (i) such assignment otherwise complies with Section 9.06 and (ii)
such Declining Bank receives payment in full of the unpaid principal amount of
all Advances and Letter of Credit Liabilities owing to such Declining Bank,
together with all accrued and unpaid interest thereon and all fees accrued and
unpaid under this Agreement to the date of such payment of principal and all
other amounts due to such Declining Bank under this Agreement.

-42-

--------------------------------------------------------------------------------




(d)    Effective Date and Allocations. If the Termination Date is extended in
accordance with this Section, the Administrative Agent and the Parent shall
determine the effective date (the “Extension Effective Date”) of the extension
and the final allocation of the Extending Banks’ and the Replacement Banks’
Commitments. The Administrative Agent shall promptly notify the Parent and the
Banks of the Extension Effective Date and of such final allocation of
Commitments.
(e)    Extension; Conditions to Effectiveness. If, but only if, Extending Banks
and Replacement Banks have agreed to provide Commitments in an aggregate amount
greater than 50% of the aggregate amount of the Commitments outstanding
immediately prior to the Extension Effective Date, the Termination Date of such
Extending Banks and Replacement Banks shall be extended by one year; provided
that the Commitment of each Extending Bank and each Replacement Bank shall be on
the same terms and conditions as the Commitment of each other Extending Bank and
Replacement Bank. In addition, as a condition precedent to such extension, the
Parent shall deliver to the Administrative Agent (i) a certificate of each Loan
Party dated as of the Extension Effective Date (in sufficient copies for each
Bank) signed by a Responsible Person of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such extension, and (B) certifying that, before and after giving effect to such
extension, (1) the representations and warranties contained in Article IV and
the other Loan Documents are true and correct in all material respects (other
than those representations and warranties that are subject to a materiality
qualifier, which shall be true and correct in all respects) on and as of the
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section, the representations and warranties contained in clauses (a) and
(b) of Section 4.04 shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (b) and (a), respectively, of
Section 5.01, (2) there has been no Material Adverse Effect since the date of
the most recently delivered financial statements under Section 5.01(b) and no
Material Adverse Effect would be caused by such extension and (3) no Event of
Default then exists or would be caused by such extension and (ii) to the extent
there are any Replacement Banks, if requested by the Administrative Agent,
favorable customary opinions of counsel for the Borrowers, in form and substance
reasonably acceptable to the Administrative Agent, covering such matters
relating to the extension of the Termination Date as the Administrative Agent
may reasonably request.
(f)    Update of Representations and Warranties. Upon and after any extension of
the Termination Date pursuant to this Section 2.22, the representation and
warranties contained in Sections 4.04(a) and (b) shall be deemed to refer to the
financial statements furnished most recently prior to the Increase Effective
Date, pursuant to Section 5.01(b) and (a), respectively.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 9.01 to the contrary.

-43-

--------------------------------------------------------------------------------




ARTICLE III    
CONDITIONS
SECTION 3.01.    Conditions Precedent to Effectiveness. The effectiveness of
this Agreement and the other Loan Documents (other than the Fee Letters) are
subject to the Administrative Agent’s receipt of the following, each in form and
substance satisfactory to the Administrative Agent (the day when all such
conditions have been satisfied or waived is herein referred to as the “Effective
Date”):
(f)    (i) This Agreement executed by each Borrower, each Bank, each Issuing
Bank, and the Administrative Agent and (ii) the Notes (if any) payable to the
order of the Banks that have requested Notes prior to the Effective Date,
respectively, executed by the Borrowers.
(g)    Opinions of Baker Botts L.L.P., United States and English counsel for the
Borrowers, in form and substance reasonably satisfactory to the Administrative
Agent.
(h)    Certified copies of all governmental approvals, if any, necessary for
each Borrower to enter into the Loan Documents to which it is party and perform
its obligations thereunder.
(i)    A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (i) the resolutions of the Board of Directors of such Borrower
approving this Agreement, the other Loan Documents to which it is a party, and
the transactions contemplated hereby, in each case evidencing any necessary
company action, (ii) the name and true signature of an agent or agents of such
Borrower authorized to sign each Loan Document to which such Borrower is a party
and the other documents to be delivered hereunder, and (iii) attached true and
correct copies of the Bylaws and Articles of Incorporation (or corresponding
organizational documents) of such Borrower.
(j)    A certificate of the chief executive officer or the chief financial
officer of the Parent certifying that (i) insurance complying with Section 5.04
is in full force and effect, (ii) no Material Adverse Effect has occurred since
December 31, 2012, (iii) no Default or Event of Default exists, (iv) all
representations and warranties made by the Borrowers in Article IV are correct
in all material respects (other than those representations and warranties that
are subject to a materiality qualifier in the text thereof, which shall be true
and correct in all respects) on and as of the Effective Date (other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall be correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier in
the text thereof, which shall be true and correct in all respects) as of such
earlier date), and (v) the annual audited financials for the fiscal year ended
December 31, 2012 and the quarterly unaudited financials for the fiscal quarter
ended March 31, 2013, in each case delivered to the Administrative Agent prior
to the Effective Date, are true and correct copies of such financials, fairly
present the financial condition of the Parent as of such dates, and were, to the
best of such officer’s knowledge, prepared in conformity with GAAP.
(k)    Certificates of existence, good standing and qualification from
appropriate state officials with respect to Pride and such corresponding
certificates or other documents from English officials or agencies as the
Administrative Agent reasonably requests with respect to the Parent.
(l)    Evidence of payment by the Borrowers of all fees and disbursements
required to be paid by the Borrowers on the Effective Date, including the fees
and expenses of counsel to the Administrative Agent, the Banks, the Syndication
Agent, the Co-Documentation Agents and the Joint Lead Arrangers to the extent
invoices therefor have been provided at least one Business Day prior to the
Effective Date.

-44-

--------------------------------------------------------------------------------




(m)    Evidence of the termination in full of the commitments of the lenders and
payment in full of all obligations outstanding under the 364-Day Credit
Agreement dated as of May 12, 2011 among the Parent, certain Subsidiaries of the
Parent party thereto as borrowers and guarantors, the banks party thereto and
Citibank, N.A., as administrative agent, as amended prior to the date of this
Agreement.
(n)    Evidence of appointment by the Parent of the Process Agent as its
domestic process agent in accordance with Section 9.14.
(o)    The result of a Lien search, in form and substance satisfactory thereto,
made against each Borrower under the Uniform Commercial Code or other
appropriate laws with respect to the Parent.
SECTION 3.02.    Conditions Precedent to All Advances. The obligation of each
Bank to make Advances pursuant to the terms and conditions of this Agreement
shall be subject to the satisfaction of the conditions precedent set forth in
Section 3.01 above and the additional conditions precedent that on the date of
such Advance, the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing and the acceptance by the applicable Borrower
of the proceeds of such Advance shall constitute a representation and warranty
by the Borrowers, that on the date of such Advance such statements are true):
(c)     The representations and warranties contained in Article IV are correct
in all material respects (other than those representations and warranties that
are subject to a materiality qualifier, which shall be true and correct in all
respects) on and as of the date of such Advance (other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects (other than
those representations and warranties that are subject to a materiality
qualifier, which shall be true and correct in all respects) as of such earlier
date), before and after giving effect to such Advance and the Borrowing of which
such Advance is a part and to the application of the proceeds therefrom, as
though made on and as of such date;
(d)    No event has occurred and is continuing, or would result from such
Advance or the Borrowing of which such Advance is a part or from the application
of the proceeds therefrom, which constitutes a Default, an Event of Default or
both; and
(e)    There shall exist no request, directive, injunction, stay, order,
litigation, or proceeding by or before any court or arbitrator or any
governmental body, agency or official as to which there is a reasonable
possibility of an adverse determination which adversely affects or calls into
question (or, with respect to any injunction, stay or order issued by any court
or arbitrator or any governmental body or agency, which actually adversely
affects or calls into question) the legality, validity, or enforceability of
this Agreement or the Notes or the consummation of the transactions contemplated
thereby.
SECTION 3.03.    Conditions Precedent to Each Letter of Credit.
(a)    The obligation of each Issuing Bank to issue each Letter of Credit,
extend the expiry date thereof, or increase the amount thereof, shall be subject
to the satisfaction of the conditions precedent set forth in Section 3.01 above
and the additional conditions precedent that on the date of issuance of such
Letter of Credit, the following statements shall be true (and each of the giving
of the applicable Notice of Letter of Credit and the acceptance by the
applicable Borrower of the issuance of such Letter of Credit shall constitute a
representation and warranty by the Borrowers that on the date of issuance of
such Letter of Credit, such statements are true):
(i)    The representations and warranties contained in Article IV are correct in
all material respects (other than those representations and warranties that are
subject to a materiality qualifier,

-45-

--------------------------------------------------------------------------------




which shall be true and correct in all respects) on and as of the date of
issuance of such Letter of Credit (other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) as of such earlier date), before and after giving
effect to such issuance, as though made on and as of such date;
(ii)    No event has occurred and is continuing, or would result from such
Letter of Credit, which constitutes a Default, an Event of Default or both; and
(iii)    There shall exist no request, directive, injunction, stay, order,
litigation, or proceeding by or before any court or arbitrator or any
governmental body, agency or official as to which there is a reasonable
possibility of an adverse determination which adversely affects or calls into
question (or, with respect to any injunction, stay or order issued by any court
or arbitrator or any governmental body or agency, which actually adversely
affects or calls into question) the legality, validity, or enforceability of
this Agreement or the Notes or the consummation of the transactions contemplated
thereby.
(b)    In addition to the other conditions precedent herein set forth, if any
Bank becomes, and during the period it remains, a Defaulting Lender, each
Issuing Bank will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, unless any exposure
that would result therefrom is eliminated or fully covered by the Commitments of
the Non-Defaulting Lenders (after giving effect to any reallocation under
Section 2.21(a)) or by Cash Collateralization or a combination thereof.
SECTION 3.04.    Determinations Under Sections 3.01, 3.02, and 3.03. For
purposes of determining compliance with the conditions specified in Sections
3.01, 3.02 and 3.03 with respect to any Advance or Letter of Credit, each Bank
shall be deemed to have consented to, approved and accepted and to be satisfied
with each document or other matter required under Section 3.01, 3.02 or 3.03 to
be consented to or approved by or acceptable or satisfactory to the Banks or the
Administrative Agent, unless both (i) an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement (and, in the
case of a Letter of Credit, an officer of the applicable Issuing Bank issuing
such Letter of Credit responsible for the transactions contemplated by this
Agreement) shall have received written notice from such Bank prior to such
Advance or issuance of such Letter of Credit specifying its objection thereto
and (ii) in the case of an Advance, such Bank shall not have made available to
the Administrative Agent any portion of such Advance.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
The Parent makes each of the following representations and warranties, and, to
the extent any such representation or warranty relates to any other Borrower or
any of its Subsidiaries, such other Borrower also makes such representation or
warranty:
SECTION 4.01.    Organization; Powers; Consents and Approvals. The Parent is a
public limited company validly formed and validly existing under the laws of
England and Wales. Pride is a corporation validly incorporated and validly
existing under the laws of the State of Delaware. Each other Loan Party and each
Material Subsidiary is duly organized or validly formed, validly existing and
(if applicable) in good standing in each case under the laws of its jurisdiction
of incorporation or formation. Each Borrower has all requisite powers and all
material governmental licenses, authorizations, consents and approvals required

-46-

--------------------------------------------------------------------------------




in each case to carry on its business as now conducted and to enter into and
perform its obligations under the Loan Documents to which it is a party. Each
Material Subsidiary (other than the Borrowers) has all requisite powers and all
material governmental licenses, authorizations, consents and approvals required
in each case to carry on its business as now conducted, except to the extent the
failure to have such governmental licenses, authorizations, consents and
approvals, could not reasonably be expected to have a Material Adverse Effect,
and to enter into and perform its obligations under the Loan Documents to which
it is a party, if applicable.
SECTION 4.02.    Authorization; No Approvals; No Conflicts. The execution,
delivery and performance by each Loan Party of this Agreement, the Notes and
each other Loan Document to which it is a party are within such Loan Party’s
powers, have been duly authorized by all necessary action of such Loan Party,
require, in respect of such Loan Party, no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under, (i) any provision of law or regulation applicable to
such Loan Party, (ii) Regulation T, U or X issued by the Federal Reserve Board,
(iii) its Bylaws, Memorandum and Articles of Association, Articles of
Incorporation, or other organizational or governing documents, or (iv) any
judgment, injunction, order, decree or agreement binding upon such Loan Party,
or result in the creation or imposition of any Lien (other than a Lien created
in connection with this Agreement) on any asset of such Loan Party or any of its
Restricted Subsidiaries.
SECTION 4.03.    Due Execution and Delivery; Enforceability. This Agreement,
each Note, and each other Loan Document to which a Loan Party is a party have
been duly executed and delivered by each applicable Loan Party and constitute
legal, valid and binding obligations of such Loan Party enforceable against such
Loan Party in accordance with their respective terms, except as the
enforceability thereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
SECTION 4.04.    Financial Statements; No Material Adverse Effect.
(a)    Subject to Section 2.19(d) and Section 2.22(f), the audited balance sheet
of the Parent as of December 31, 2012, duly certified by the chief executive
officer or the chief financial officer of the Parent, a copy of which has been
furnished to the Administrative Agent, fairly presents in all material respects
the financial condition of the Parent as of such date and such balance sheet was
prepared in accordance with GAAP, except as specifically noted therein.
(b)    Subject to Section 2.19(d) and Section 2.22(f), the unaudited balance
sheet of the Parent as of March 31, 2013 and the related unaudited statements of
income and cash flows for the period from January 1, 2013 through March 31,
2013, certified by a financial or accounting officer of the Parent, copies of
which have been delivered to the Administrative Agent, fairly present in all
material respects, in conformity with GAAP except as otherwise expressly noted
therein, the financial position of the Parent as of such date and its results of
operations and changes in financial position for such period, subject to changes
resulting from audit and normal year-end adjustments.
(c)    On and as of the Effective Date, since December 31, 2012 through the
Effective Date, there has been no Material Adverse Effect.
SECTION 4.05.    Litigation. On and as of the Effective Date, other than as
disclosed in the annual report on Form 10-K of Parent for the year ended
December 31, 2012 and in the quarterly report on Form 10-Q of Parent for the
period ended March 31, 2013 and described in Sections 4.04(a) and (b), there is
no action, suit, proceeding, or investigation pending against any Loan Party or
any Subsidiary of a Loan Party, or to the knowledge of any Loan Party threatened
against such Loan Party or any of its Subsidiaries, before

-47-

--------------------------------------------------------------------------------




any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could reasonably
be expected to have a Material Adverse Effect or affect the legality, validity
or enforceability of the Loan Documents.
SECTION 4.06.    ERISA. No Termination Event has occurred or is reasonably
expected to occur with respect to any Plan for which an Insufficiency exists
that could reasonably be expected to cause a Material Adverse Effect. Neither
any Loan Party nor any ERISA Affiliate has received any notification (or has
knowledge of any reason to expect) that any Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
for which a Withdrawal Liability exists that could reasonably be expected to
cause a Material Adverse Effect.
SECTION 4.07.    Anti-Terrorism Laws; Anti-Money Laundering Laws;
Anti-Corruption Laws.
(a)    Neither any Letter of Credit nor any part of the proceeds of the Advances
will be used to fund any operations in, finance any investments or activities
in, or make any payments to, a Sanctioned Person in any manner that would result
in any violation by any Person (including any Bank, Joint Lead Arranger, the
Administrative Agent, or any Issuing Bank) of the Trading with the Enemy Act of
1917 (50 U.S.C. §§ 1-44), as amended, or the applicable regulations, rules, and
executive orders administered by OFAC.
(b)    Neither the Parent nor any Subsidiary (i) is, or will become, a
Sanctioned Person or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Sanctioned
Person that would result in any violation of the Trading with the Enemy Act of
1917 (50 U.S.C. §§ 1-44), as amended, or the applicable regulations, rules, and
executive orders administered by OFAC.
(c)    The Parent and its Subsidiaries are in compliance with any laws or
regulations relating to money laundering or terrorist financing, including,
without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA
Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section 1956;
Engaging in Monetary Transactions in Property Derived from Specified Unlawful
Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and Reporting of
Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103; and any
similar laws or regulations currently in force or hereafter enacted, except to
the extent that failure to comply with such laws or regulations could not
reasonably be expected to have a Material Adverse Effect.
(d)    The Parent and each of its Subsidiaries has conducted its business in
compliance with all applicable anti-corruption laws, including without
limitation the UK Bribery Act and the FCPA, except to the extent that failure to
comply with such laws could not reasonably be expected to have a Material
Adverse Effect. Neither any Letter of Credit nor any part of the proceeds of the
Advances has been used or will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA, the UK Bribery Act, or any similar
law or regulation to which the Parent or its Subsidiaries is subject, in all
cases to the extent that such laws apply to the Parent and its Subsidiaries.
(e)    Neither the Parent nor any of its Subsidiaries is the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body regarding any offense or alleged offense under
any anti-corruption, anti-terrorism, or anti-money laundering laws in which
there is a reasonable possibility of an adverse decision which could reasonably
be expected to have a Material Adverse

-48-

--------------------------------------------------------------------------------




Effect or affect the legality, validity or enforceability of the Loan Documents,
and no such investigation, inquiry or proceeding is pending or, to the knowledge
of any Loan Party, has been threatened.
SECTION 4.08.    Taxes. The Loan Parties and their Material Subsidiaries have
filed all Federal, material state and other material Tax returns (or their
equivalent), which to the knowledge of such Loan Party, are required to be filed
by them and have paid or provided for the payment, before the same become
delinquent, of all Taxes due pursuant to such returns (or their equivalent) or
pursuant to any assessment received by any Loan Party or any Material
Subsidiary, other than (a) those Taxes contested in good faith by appropriate
proceedings or (b) those Taxes the non-payment of which could not reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Loan Parties and their Material Subsidiaries in respect of
Taxes are, in the opinion of the Parent, adequate to the extent required by
GAAP, and no tax liabilities in excess of the amount so provided are anticipated
that would reasonably be expected to result in a Material Adverse Effect.
SECTION 4.09.    Investment Company Act. Neither the Parent nor any of its
Subsidiaries is required to be registered as an “investment company”, nor is it
a company “controlled” by an “investment company”, as those terms are defined in
the Investment Company Act of 1940, as amended.
SECTION 4.10.    Margin Regulations. Neither the Parent nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or X
of the Federal Reserve Board). Margin stock (within the meaning of Regulation T,
U or X of the Federal Reserve Board) comprises less than 25% of the assets
(including any Equity Interests held in treasury) of the Parent and its
Restricted Subsidiaries, taken as a whole.
SECTION 4.11.    No Default. Neither the Parent nor any of its Subsidiaries is
in default under or with respect to, nor has any event or circumstance occurred
which, but for the passage of time or the giving of notice or both, would
constitute a default by the Parent or any of its Subsidiaries under or with
respect to, any contract, agreement, lease or other instrument to which the
Parent or such Subsidiary is a party and which could reasonably be expected to
cause a Material Adverse Effect, and no Default or Event of Default exists.
SECTION 4.12.    Compliance with Laws; Environmental Laws. The Parent and each
of the Material Subsidiaries have been and are in compliance in all respects
with all applicable laws, rules, regulations, orders an decrees applicable to it
or to its Property, including all applicable Environmental Laws, except to the
extent that failure to comply with such laws could not reasonably be expected to
have a Material Adverse Effect. There is (a) no outstanding allegation by
government officials or other third parties that the Parent or any of its
Subsidiaries or any of their respective Properties is now, or at any time prior
to the Effective Date was, in violation of any applicable Environmental Law,
(b) no administrative or judicial proceeding pending against the Parent or any
of its Subsidiaries or against any of their respective Properties pursuant to
any Environmental Law, (c) no claim outstanding against the Parent or any of its
Subsidiaries or against any of their respective Properties, businesses or
operations which was asserted pursuant to any Environmental Law, that, in the
case of all matters described in clauses (a), (b), or (c) above in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
SECTION 4.13.    Insurance; Title to Properties. The Parent and its Material
Subsidiaries (a) have good, valid and indefeasible title to their respective
material Properties and to all material Property reflected by the balance sheet
referred to in Section 4.04(a) as being owned by the Parent, in each case free
and clear of all Liens except Permitted Liens and (b) maintain insurance in
compliance with Section 5.04.

-49-

--------------------------------------------------------------------------------




SECTION 4.14.    No Agreements Could Have a Material Adverse Effect. Neither the
Parent nor any of its Subsidiaries is a party to any agreement or instrument or
subject to any restriction or any court order, writ, injunction or decree which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 4.15.    Accuracy of Information. No statement, information, exhibit,
representation, warranty or report contained in any Loan Document or furnished
to any of the Administrative Agent, the Syndication Agent, the Co-Documentation
Agents, the Issuing Banks or any Bank in connection with or pursuant to any Loan
Document or the preparation or negotiation of any Loan Document contains any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not materially misleading
when taken as a whole in light of the time and the circumstances under which
such statements were made; provided that, with respect to any projected
financial information, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time.
SECTION 4.16.    No Violation of Governmental Requirements. None of the Loan
Parties nor any Material Subsidiary (a) is in violation of any Governmental
Requirement or (b) has failed to obtain any license, permit, franchise or other
governmental authorization necessary to the ownership of any of its respective
properties or the conduct of its respective businesses, except such violations
and failures which could not reasonably be expected to have in the aggregate (in
the event that such violation or failure were asserted by any Person through
appropriate action) a Material Adverse Effect.
SECTION 4.17.    Citizenship and Rig Classification.
(f)    As of the Effective Date, Schedule 4.17 contains an accurate list of all
Rigs owned or leased by the Parent or any of its Subsidiaries. As of the
Effective Date, the Loan Parties and each of the Material Subsidiaries are
qualified to own each Rig as being owned by such Person under the laws of the
jurisdiction where such Rig is flagged as of the Effective Date. No Loan Party
nor any Material Subsidiary operates any Rig in any jurisdiction in which it is
not qualified to operate such Rig.
(g)     Each Rig that is (i) legally required, under the laws of the
jurisdiction where it is flagged, to be in class or (ii) operating under
contract is classified in the highest class available for rigs or vessels of its
type with the American Bureau of Shipping, Inc., the Lloyd’s Register, the
Stiftelsen Det Norske Veritas, the Bureau Veritas SA or another internationally
recognized classification society reasonably acceptable to the Administrative
Agent, free of any material outstanding requirements or recommendations
affecting class.
SECTION 4.18.    Ability to Pay in US Dollars. Each Borrower has the ability to
lawfully pay solely and exclusively in US dollars the total amount which is, or
may become, payable by it to the Banks under the Loan Documents to which it is a
party.
SECTION 4.19.    Pari Passu Obligations. The obligations of each Borrower under
this Agreement and the other Loan Documents to which it is a party rank and will
rank at least pari passu in priority of payment and in all other respects with
all other unsecured Debt of such Borrower.
SECTION 4.20.    Subsidiaries. Schedule 4.20 contains an accurate list of all
Material Subsidiaries and Unrestricted Subsidiaries as of the Effective Date.



-50-

--------------------------------------------------------------------------------




ARTICLE V    

AFFIRMATIVE COVENANTS
Each Borrower covenants and agrees that so long as any Note shall remain unpaid,
any Letter of Credit or any Obligation shall remain outstanding or any Bank
shall have any Commitment hereunder, such Borrower will, unless the Majority
Banks shall otherwise consent in writing:
SECTION 5.01.    Reporting Requirements. Furnish to the Administrative Agent:
(c)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Parent, the
Consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such quarter and the Consolidated statements of earnings and cash flows of the
Parent and its Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, setting forth, in
comparative form, the corresponding figures for the corresponding period of the
preceding fiscal year, all in reasonable detail and duly certified by the chief
financial officer or chief executive officer (or their equivalent) of the Parent
as having been prepared in accordance with GAAP, subject, however, to year-end
audit adjustments, together with a compliance certificate of such officer, in
substantially the form of Exhibit D hereto, showing in reasonable detail (x) the
calculations of the financial covenant set forth in Sections 6.01 as at the end
of such fiscal quarter and (y) the Debt of each Restricted Subsidiary that is
not a Loan Party expressed as a percentage of Consolidated Tangible Net Worth as
contemplated by Section 5.11; provided that the requirements of this Section
5.01(a) with respect to the delivery of financial statements (but not with
respect to the delivery of (A) the certification of such financial statements by
the chief financial officer or chief executive officer (or their equivalent) of
the Parent or (B) the compliance certificate) shall be deemed satisfied by
publicly filing the Parent’s Form 10-Q for such fiscal quarter with the
Securities and Exchange Commission, and such financial statements shall be
deemed to have been delivered to the Administrative Agent under this Section
5.01(a) on the date such Form 10-Q has been posted on either (1) the Parent’s
website or (2) the Securities and Exchange Commission website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the Securities and Exchange Commission thereto;
(d)    as soon as available and in any event not later than 90 days after the
end of each fiscal year of the Parent, copies of the audited Consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and audited Consolidated statements of earnings and cash flows of the
Parent and its Subsidiaries for such fiscal year, all reported on by independent
certified public accountants of recognized national standing and accompanied by
such audit report, together with a compliance certificate of the chief financial
officer or chief executive officer (or their equivalent) of the Parent, in
substantially the form of Exhibit D hereto, (i) showing in reasonable detail (x)
the calculations of the financial covenant set forth in Sections 6.01 as at the
end of such fiscal year and (y) the Debt of each Restricted Subsidiary that is
not a Loan Party expressed as a percentage of Consolidated Tangible Net Worth as
contemplated by Section 5.11 and (ii) certifying an updated Schedule 4.20 with
respect to the Material Subsidiaries and Unrestricted Subsidiaries as of the
last day of such fiscal year (or, if no changes need to be made to the most
recently delivered Schedule 4.20, certifying to that effect); provided that the
requirements of this Section 5.01(b) with respect to the delivery of financial
statements (but not with respect to the delivery of the compliance certificate)
shall be deemed satisfied by publicly filing the Parent’s Form 10-K for such
fiscal year with the Securities and Exchange Commission, and such financial
statements shall be deemed to have been delivered to the Administrative Agent
under this Section 5.01(b) on the date such Form 10‑K has been posted on either
(i) the Parent’s website or (ii) the Securities and Exchange Commission website
accessible through http://

-51-

--------------------------------------------------------------------------------




www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of the
Securities and Exchange Commission thereto;
(e)    promptly after the sending or filing thereof, copies of all reports which
the Parent sends to its shareholders as such, and copies of all reports and
registration statements which the Parent or any of its Restricted Subsidiaries
files with the Securities and Exchange Commission, or any governmental authority
succeeding to the functions of said Commission, or with any national securities
exchange; provided that the requirements of this Section 5.01(c) shall be deemed
satisfied by publicly filing such documents with the Securities and Exchange
Commission, and such documents shall be deemed to have been delivered to the
Administrative Agent under this Section 5.01(c) on the date such documents have
been posted on either (i) the Parent’s website or (ii) the Securities and
Exchange Commission website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the Securities and Exchange Commission thereto;
(f)    promptly upon the receipt thereof by the Parent or any Restricted
Subsidiary of the Parent, a copy of any written form of notice, complaint,
request for information under any Environmental Law, summons or citation
received from the EPA, or any other domestic or foreign governmental agency or
instrumentality, federal, state or local, in any way concerning any action or
omission on the part of the Parent or any of its present or former Subsidiaries
in connection with Hazardous Materials or the Environment if the amount involved
could reasonably be expected to result in a liability of the Parent or any
Restricted Subsidiary in excess of $75,000,000 in the aggregate, or concerning
the filing of an environmental Lien upon property of the Parent or its
Subsidiaries with a value in excess of $50,000,000, wherever located;
(g)    Promptly after any Responsible Person or the general counsel of the
Parent obtains knowledge thereof, notice of:
(iv)    any material violation of, noncompliance with, or remedial obligations
under, any Environmental Law,
(v)    any material release or threatened material release of Hazardous
Materials affecting any property owned, leased or operated by the Parent or its
Subsidiaries that the Parent or any of its Subsidiaries is compelled by the
requirements of any Environmental Law to report to any governmental agency,
department, board or other instrumentality,
(vi)    the institution of any litigation which could reasonably be expected to
cause a Material Adverse Effect,
(vii)    any change in the Rating Category applicable from time to time, and
(viii)    any condition or event which could reasonably be expected to have a
Material Adverse Effect,
which notice shall, in the case of clauses (i), (ii), (iii) and (v), specify the
nature and period of existence thereof and specify the notice given or action
taken by such Person and the nature of any such claimed default, event or
condition.
(h)    as soon as possible and in any event within five Business Days after a
Responsible Person of the Parent having obtained knowledge thereof, notice of
the occurrence of any Event of Default or any Default, in each case continuing
on the date of such notice, and a statement of the chief executive officer,

-52-

--------------------------------------------------------------------------------




chief financial officer, or treasurer (or their equivalent) of the Parent
setting forth details of such Event of Default or Default and the action which
the Parent has taken and proposes to take with respect thereto;
(i)    promptly, and in any event (i) within 30 Business Days after the Parent
or any ERISA Affiliate knows or has reason to know that any Termination Event
described in clause (a) of the definition of Termination Event with respect to
any Plan for which an Insufficiency in excess of $75,000,000 exists, has
occurred and (ii) within 10 Business Days after the Parent or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan for which an Insufficiency in excess of $75,000,000 exists,
has occurred or is reasonably expected to occur, a statement of the chief
executive officer, chief financial officer, chief accounting officer, or
treasurer of the Parent describing such Termination Event and the action, if
any, which the Parent or such ERISA Affiliate proposes to take with respect
thereto;
(j)    promptly, and in any event within five Business Days after receipt
thereof by the Parent or any ERISA Affiliate, copies of each notice received by
the Parent or any ERISA Affiliate from the PBGC stating its intention to
terminate any Plan for which an Insufficiency in excess of $75,000,000 exists or
to have a trustee appointed to administer any Plan for which an Insufficiency in
excess of $75,000,000 exists;
(k)    promptly, and in any event within five Business Days after receipt
thereof by the Parent or any ERISA Affiliate from the sponsor of a Multiemployer
Plan, a copy of each notice received by the Parent or any ERISA Affiliate
indicating liability in excess of $75,000,000 incurred or expected to be
incurred by the Parent or any ERISA Affiliate in connection with (i) the
imposition of a Withdrawal Liability by a Multiemployer Plan, (ii) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, or (iii) the termination
of a Multiemployer Plan within the meaning of Title IV of ERISA;
(l)    promptly after the occurrence of any event which would cause an ERISA
Affiliate to create or suffer any ERISA Liabilities which could reasonably be
expected to have a Material Adverse Effect, notice thereof; and
(m)    such other information respecting the condition or operations, financial
or otherwise, of the Parent or any of its Subsidiaries as any Bank through the
Administrative Agent may from time to time reasonably request.
SECTION 5.02.    Compliance with Laws, Payment of Taxes, Material Obligations.
(a) Comply, and cause all Restricted Subsidiaries to comply, with all applicable
laws, rules, regulations and orders (including, without limitation,
Environmental Laws, ERISA and all applicable anti-corruption, anti-terrorism and
anti-money laundering laws) to the extent noncompliance therewith would have a
Material Adverse Effect, such compliance to include the paying before the same
become delinquent of all material Taxes, assessments and governmental charges
imposed upon it or upon its property except to the extent contested in good
faith or to the extent adequate reserves are maintained by the Parent or its
Restricted Subsidiaries in respect thereof in accordance with GAAP; and (b) pay,
and cause all Restricted Subsidiaries to pay, all their obligations as and when
due and payable, except to the extent such nonpayment could not reasonably be
expected to have a Material Adverse Effect.
SECTION 5.03.    Use of Proceeds. Use the proceeds of the Advances and Letters
of Credit only for purposes not in violation of Section 6.10.
SECTION 5.04.    Maintenance of Insurance; Contractual Indemnity. Maintain and
cause the Restricted Subsidiaries to maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar

-53-

--------------------------------------------------------------------------------




businesses and owning similar properties as the Parent or such Restricted
Subsidiary, and that reflects customary industry practices for companies engaged
in similar businesses and owning similar properties as the Parent or such
Restricted Subsidiary as such customary industry practices change from time to
time, with additional coverage as may be required by Governmental Requirements
from time to time, including without limitation in connection with deepwater
operations; provided that:
(e)    such insurance must include, without limitation, (i) protection and
indemnity coverage (or equivalent) which shall include both primary and excess
liability coverage (which primary and excess liability coverage shall insure
against losses from any environmental claim, if available at a reasonable cost)
and (ii) hull and machinery coverage for all material Rig assets, which hull and
machinery coverage shall provide for insured values in the aggregate of not less
than the aggregate net book value of all such material Rig assets as reported in
the most recent financial statements delivered under Section 5.01(a) or 5.01(b);
(f)    self-insurance by the Parent or any Restricted Subsidiary shall not be
deemed a violation of this Section 5.04 so long as such self-insurance is
reasonable and prudent considering the Parent’s and its Subsidiaries’ business,
properties and loss history, applicable Governmental Requirements, and
applicable customary industry practices (including without limitation those in
connection with deepwater operations), in each case as they change from time to
time; and
(g)    the Parent may maintain its Restricted Subsidiaries’ insurance on behalf
of them.
SECTION 5.05.    Preservation of Corporate Existence, Etc. Except as permitted
in Section 6.04, preserve and maintain its, and cause the Restricted
Subsidiaries to preserve and maintain their, legal existence, rights (charter,
if applicable, and statutory) and franchises and qualify and remain qualified as
a foreign corporation or other entity in each jurisdiction in which
qualification is legally required; provided that this Section 5.05 shall not
require (a) the Parent or any Restricted Subsidiary to preserve any right or
franchise if the Parent or such Restricted Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Parent or such Restricted Subsidiary, and that the loss thereof is not
disadvantageous in any material respect to the Banks or (b) Restricted
Subsidiaries that are not Loan Parties, and whose total assets do not exceed
$25,000,000 in the aggregate in any fiscal year, to preserve its legal
existence.
SECTION 5.06.    Visitation Rights. At any reasonable time and from time to time
as often as reasonably requested, after 5 Business Days’ notice or, in the case
of a visit to a Rig, 10 Business Days’ notice, permit the Administrative Agent
or any of the Banks or any agents or representatives thereof, (a) to examine the
records and books of account of the Parent and any of the Restricted
Subsidiaries, at the principal office of the Parent or EII during normal
business hours, (b) to visit and inspect the properties of the Parent and any of
the Restricted Subsidiaries, (c) to make copies of such records and books, and
(d) to discuss the affairs, finances, and accounts of the Parent and any of the
Restricted Subsidiaries with, and be advised as to the same by, any of their
respective accountants, advisers, officers or directors; provided that (i) any
such visit to a Rig shall be subject to the prior approval of any customer of
the Parent or such Restricted Subsidiary that has contractual rights to such
Rig, but the Parent and its Restricted Subsidiaries will use commercially
reasonable efforts to obtain such approval, and (ii) any party visiting a Rig
shall execute a Mutual Hold Harmless Agreement in a form acceptable to the
Parent, the Administrative Agent, and, if applicable, any such customer prior to
such visit. Such examinations, visits, inspections, copies, and discussions
shall be made or held at the expense of (x) the Banks if no Default or Event of
Default has occurred and is continuing and (y) the Borrowers if a Default or
Event of Default has occurred and is continuing.

-54-

--------------------------------------------------------------------------------




SECTION 5.07.    Maintenance of Properties. Maintain or cause to be maintained
in good repair, working order and condition, but subject to reasonable wear and
tear in the ordinary course of business, all properties necessary to the
business of the Loan Parties and the Material Subsidiaries and from time to time
make or cause to be made all appropriate repairs, renewals, and replacements
thereof to the extent and in the manner useful and customary for companies in
similar businesses, in each case except to the extent that failure to do so
would not materially impair the operation of the Loan Parties’ and their
Material Subsidiaries’ business.
SECTION 5.08.    Operation of Business. Operate, and cause each Material
Subsidiary to operate, its business and properties prudently in all material
respects, and (without limiting the generality of the foregoing) maintain at all
times cash reserves that are prudent in light of the business and financial
position of the Loan Parties and the Material Subsidiaries.
SECTION 5.09.    Books and Records. Maintain, and cause each of the Material
Subsidiaries to maintain, adequate books and records in accordance with sound
business practices and GAAP.
SECTION 5.10.    Foreign Exchange Availability.   Each Borrower shall obtain all
necessary foreign exchange approvals and comply with foreign exchange rules as
required in order for such Borrower and the other Loan Parties to make payments
when due under the Loan Documents.
SECTION 5.11.    Addition of Loan Parties.
(b)    Within 10 Business Days of delivery of each compliance certificate
delivered pursuant to Section 5.01(a) or 5.01(b), the Parent shall cause one or
more of its Subsidiaries as determined by the Parent to execute and deliver to
the Administrative Agent, at the Parent’s option, either (x) a Guaranty in
substantially the form of Exhibit G or (y) a Borrower Counterpart, in each case,
to the extent necessary to ensure that the aggregate amount of Debt of the
Restricted Subsidiaries that are not Loan Parties does not exceed 10% of
Consolidated Tangible Net Worth, as reflected on the most recent certificate
delivered pursuant to Section 5.01(a) or 5.01(b), as applicable; provided, that
if the Parent elects to cause one or more of its Subsidiaries to become a
Borrower or a Guarantor hereunder and any Bank notifies the Parent and the
Administrative Agent in writing within 10 Business Days of being notified of the
proposed joinder of such Borrower or Guarantor that either (i) in the case of a
joinder of a Borrower, such Bank is not licensed by the applicable governmental
authority or authorities in the jurisdiction of organization of such proposed
Borrower to extend credit to such proposed Borrower or (ii) the extension of
credit to such proposed Borrower or the guaranty by such Guarantor would violate
one or more Governmental Requirements to which such Bank is subject, the Parent
shall not be permitted to cause such Subsidiary to become a Borrower or a
Guarantor, as applicable (it being understood, however, that (A) if pursuant to
clause (i) or (ii) of this proviso, the Parent would be prohibited from making a
Subsidiary a Borrower, but would not be prohibited under clause (ii) from making
such Subsidiary a Guarantor, then the Parent may cause such Subsidiary to be a
Guarantor and (B) if the Parent is prohibited from causing a particular
Subsidiary to become a Borrower or a Guarantor pursuant to this proviso, the
Parent shall select such other Subsidiary or Subsidiaries that would not be
prohibited from being Borrowers or Guarantors, as applicable, under this proviso
such that the provisions of this Section 5.11(a) would be satisfied).
(c)    Any Guaranty delivered pursuant to this Section 5.11 shall contain a
provision that such Guaranty shall be terminated upon the delivery to the
Administrative Agent of a certificate of the chief executive officer, the chief
financial officer or the treasurer of the Parent certifying that (x) the
termination of such Guaranty would not cause the aggregate principal amount of
all Debt of the Restricted Subsidiaries that are not Loan Parties to exceed 10%
of Consolidated Tangible Net Worth (including a detailed calculation

-55-

--------------------------------------------------------------------------------




of the ratio of the amount of Debt of all Restricted Subsidiaries that are not
Loan Parties to Consolidated Tangible Net Worth, in each case, after giving
effect to the termination of such Guaranty) and (y) no Default or Event of
Default then exists or would be caused thereby. Any Borrower Counterpart
delivered pursuant to this Section 5.11 shall contain a provision that the
Borrower party to such Borrower Counterpart shall be released as a Borrower
hereunder (and shall be released as an obligor under any Note to which it is a
party) upon the delivery to the Administrative Agent of a certificate of the
chief executive officer, the chief financial officer or the treasurer of the
Parent certifying that (i) the release of such Borrower would not cause the
aggregate principal amount of all Debt of the Restricted Subsidiaries that are
not Loan Parties to exceed 10% of Consolidated Tangible Net Worth (including a
detailed calculation of the ratio of the amount of Debt of all Restricted
Subsidiaries that are not Loan Parties to Consolidated Tangible Net Worth, in
each case, after giving effect to the release of such Borrower), (ii) no Default
or Event of Default then exists or would be caused thereby, (iii) there are no
outstanding Advances made to such Borrower and (iv) there are no outstanding
Letters of Credit issued for the account of such Borrower.
(d)    Upon the delivery of a Guaranty or Borrower Counterpart pursuant to this
Section 5.11, the Parent shall also deliver (or shall cause the applicable
Subsidiary to deliver) (i) the items identified in Sections 3.01(c), 3.01(d),
and 3.01(f) with respect to each such Subsidiary, (ii) legal opinions with
respect to each such Subsidiary, dated as of the date of the Guaranty or
Borrower Counterpart, as applicable, addressed to the Administrative Agent, the
Issuing Banks and the Banks, having substantially the same coverage as the
opinion(s) delivered pursuant to Sections 3.01(b), (iii) if such Subsidiary is
not organized under the laws of a State of the United States of America,
evidence of appointment by such Subsidiary of the Process Agent as its domestic
process agent in accordance with Section 9.14, and (iv) such other documentation
or information as is reasonably requested by the Administrative Agent. If the
Parent elects to cause such Subsidiary to execute a Borrower Counterpart
pursuant to this Section 5.11, the Parent shall also deliver (or cause the
applicable Subsidiary to deliver) to the Administrative Agent a Note, drawn to
the order of each Bank requesting a Note, duly executed by such Subsidiary and
each other Borrower.
SECTION 5.12.    Further Assurances. At any time and from time to time, at the
Borrowers’ expense, promptly execute and deliver, and cause each Restricted
Subsidiary to execute and deliver, to the Administrative Agent such further
instruments and documents, and take such further action, as the Administrative
Agent or the Majority Banks may from time to time reasonably request, in order
to further carry out the intent and purpose of the Loan Documents.
ARTICLE VI    

NEGATIVE COVENANTS
So long as any Note shall remain unpaid, any Letter of Credit or Obligation
shall remain outstanding or any Bank shall have any Commitment hereunder, no
Borrower shall, at any time:
SECTION 6.01.    Consolidated Debt Ratio. Permit at any time the ratio of (a)
Consolidated Debt to (b) the sum of Consolidated Debt plus Consolidated
Shareholders’ Equity, to be greater than 50%.
SECTION 6.02.    Liens. Create, assume, incur or suffer to exist, or allow any
Restricted Subsidiary to create, assume, incur or suffer to exist, any Lien on
or in respect of any Property of the Parent or any Restricted Subsidiary, or
assign or otherwise convey, or allow any Restricted Subsidiary to assign or
otherwise convey, any right to receive income, other than (a) Permitted Liens
and (b) assignments or conveyances of a right to receive income between the
Parent and any of its Restricted Subsidiaries or between Restricted
Subsidiaries.

-56-

--------------------------------------------------------------------------------




SECTION 6.03.    Debt. Permit any Restricted Subsidiary to create, incur,
assume, guarantee, otherwise become liable for or suffer to exist, any Debt
other than Permitted Debt.
SECTION 6.04.    Mergers, Sales of Assets, Etc.
(c)    Merge or consolidate with or into any Person, or permit any Restricted
Subsidiary to merge or consolidate with or into any Person, unless (i) in the
case of a merger or consolidation involving the Parent, the Parent is the
surviving entity in such merger or consolidation, (ii) in the case of a merger
or consolidation involving a Borrower other than the Parent, a Borrower or the
Parent is the surviving entity in such merger or consolidation, (iii) in the
case of a merger or consolidation involving a Loan Party other than a Borrower,
a Loan Party is the surviving entity in such merger or consolidation, and (iv)
in the case of a merger or consolidation involving a Restricted Subsidiary other
than a Loan Party, either a Loan Party or a Restricted Subsidiary is the
surviving entity in such merger or consolidation or the surviving entity
contemporaneously therewith becomes a Restricted Subsidiary; provided that the
requirements of this clause (iv) shall not apply to any merger or consolidation
of a Restricted Subsidiary (other than a Loan Party) with or into any Person
that is not a Subsidiary where neither a Loan Party nor a Restricted Subsidiary
is the surviving entity if (x) the fair market value of all consideration paid
or payable to the Parent and its Restricted Subsidiaries (whether paid or
payable in money, stock or some other form, including, without limitation, by
promissory note or some other installment obligation) on account of all such
mergers and consolidations does not exceed $750,000,000 in any fiscal year of
the Parent, (y) no Event of Default shall have occurred and be continuing at the
time of such merger or consolidation, and (z) after giving effect to the merger
or consolidation on a pro forma basis, there would be no Event of Default; or
(d)    convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), or permit any Restricted Subsidiary
to convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions), all or substantially all of the assets of the
Parent and its Subsidiaries on a consolidated basis.
SECTION 6.05.    Multiemployer Plans or Multiple Employer Plans. Except as
already existing as of the date of this Agreement, create or otherwise cause or
permit to exist or become effective, or permit any Restricted Subsidiary to
create or otherwise cause or permit to exist or become effective, any
Multiemployer Plan or Multiple Employer Plan to which the Parent or any
Restricted Subsidiary makes or accrues an obligation to make any contribution.
SECTION 6.06.    Compliance with ERISA. (a) Terminate any Plan, or permit any
Restricted Subsidiary to terminate any Plan, so as to result in any liability of
the Parent and the Restricted Subsidiaries to the PBGC in excess of
$125,000,000, or (b) permit to exist any occurrence of a Termination Event with
respect to any Plan of the Parent or any Restricted Subsidiary for which there
is an Insufficiency in excess of $125,000,000.
SECTION 6.07.    ERISA Liabilities. Create or suffer to exist, or permit any
Restricted Subsidiary to create or suffer to exist, any ERISA Liabilities if
immediately after giving effect to such ERISA Liabilities, the aggregate amount
of ERISA Liabilities of the Parent and its Restricted Subsidiaries would exceed
$125,000,000.
SECTION 6.08.    Affiliate Transactions. Make or permit any Restricted
Subsidiary to make, directly or indirectly, any material Investment in any
Affiliate, any transfer, sale, lease or other disposition of any material
Property to any Affiliate, any purchase or acquisition of any material Property
from an Affiliate or any other material arrangement or transaction directly or
indirectly with or for the benefit of an Affiliate (including guaranties and
assumptions of obligations of an Affiliate); provided that the following shall
not

-57-

--------------------------------------------------------------------------------




be prohibited hereby: (a) any arrangement or other transaction with an Affiliate
which are on terms and conditions as favorable to the Parent or such Restricted
Subsidiary (taken as a whole for any particular transaction) as those which
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate, (b) arrangements entered in the ordinary course of business with
officers of the Parent, (c) customary fees paid to members of the Board of
Directors of the Parent, (d) any and all transactions to be undertaken between
the Parent and any of its Restricted Subsidiaries or between Restricted
Subsidiaries, and (e) transactions otherwise expressly permitted herein.
SECTION 6.09.    Business. Engage, or permit any of its Restricted Subsidiaries
to engage, in any business if, as a result, the general nature of the business,
taken on a consolidated basis, which would then be engaged in by the Parent and
its Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Parent and its Subsidiaries on the Effective Date.
SECTION 6.10.    Use of Proceeds; Margin Regulations. Use the proceeds of any
Advance or Letter of Credit (a) for any purpose other than for general corporate
purposes of the Loan Parties; (b) for any purpose which violates or results in a
violation of any law or regulation or this Agreement; (c) for any purpose which
violates Regulation T, U or X of the Federal Reserve Board; (d) to extend credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation T, U or X of the Federal Reserve Board); (e) for any purpose which
would result in margin stock (within the meaning of Regulation T, U or X of the
Federal Reserve Board) comprising 25% or more of the assets (including any
Equity Interests held in treasury) of the Parent and its Subsidiaries, taken as
a whole or (f) for any purpose which would violate any sanctions program
administered by the Office of Foreign Assets Control of the United States of
America (Title 31, Code of Federal Regulations, Chapter V, as amended),
including, but not limited to, the sanctions program created pursuant to the
Comprehensive Iran Sanctions, Accountability and Divestment Act of 2010 and any
of the provisions of the Regulations of the United States of America Governing
Transactions in Foreign Shipping of Merchandise (Title 31, Code of Federal
Regulations, Chapter V, Part 505, as amended), as in effect from time to time.
SECTION 6.11.    Restrictions on Payment of Dividends, Etc. Permit any of its
Restricted Subsidiaries to enter into any agreement limiting the ability of any
Restricted Subsidiary to pay dividends, make distributions, or make loans and
advances to the Loan Parties; provided, however, notwithstanding the foregoing
prohibition contained in this Section 6.11, a Restricted Subsidiary shall not be
prohibited from entering into any of the following:
(b)    any agreement which restricts or limits the ability of any Restricted
Subsidiary to pay dividends, make distributions, or make loans or advances to
the Loan Parties entered into in connection with (i) Debt incurred by the Parent
or such Restricted Subsidiary to acquire, construct, renovate, or upgrade any
drilling rig or marine transportation vessel (including without limitation the
Rigs) which is not owned by the Parent or any of its Subsidiaries on the
Effective Date, or (ii) Debt that is a refinancing of Debt described in clause
(a)(i) above, and that is permitted under clause (k) of the definition of
“Permitted Debt”, and that, if secured, is secured only by a Lien that is
permitted under clause (m)(iii) or (n)(iii) of the definition of “Permitted
Liens,” in each case, so long as (x) any such restriction or limitation applies
only to the earnings, revenues, or cash flow of such drilling rig or marine
transportation vessel (including without limitation a Rig) acquired,
constructed, renovated, or upgraded and (y) if such agreement is entered into
pursuant to clause (a)(ii) above, the terms of such agreement are not materially
more restrictive than the original agreement;
(c)    any agreement which restricts or limits the ability of any Restricted
Subsidiary to pay dividends, make distributions, or make loans or advances to
the Loan Parties if such Restricted Subsidiary

-58-

--------------------------------------------------------------------------------




party thereto is a non-wholly owned Subsidiary of the Parent and such agreement
was existing at the time such Restricted Subsidiary was acquired by Parent or
one of its Subsidiaries, and was not created in contemplation of such
acquisition, and the limitations therein apply only to the property or Equity
Interests of such Restricted Subsidiary at the time of such acquisition (and
accessions, improvements and replacements in respect of such property);
(d)    any agreement which restricts or limits the ability of any Restricted
Subsidiary to pay dividends, make distributions, or make loans or advances to
the Loan Parties if such restrictions are temporary restrictions with respect to
dividends, distributions or assignments by a Restricted Subsidiary contained in
a written agreement for the disposition of all or substantially all of the
outstanding Equity Interests or assets of such Restricted Subsidiary, provided
that such disposition is otherwise permitted hereunder; or
(e)    joint venture agreements, partnership agreements and other similar
agreements with respect to a joint ownership arrangement restricting the
distribution of assets or property of, or the payment of dividends by, or the
making of loans or advances by, such joint venture, partnership or other joint
ownership entity, or any of such Person’s subsidiaries, as long as such
restrictions are not applicable to any other Person or any other Person’s
assets.
ARTICLE VII    

EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(d)    Any Borrower shall fail to pay (i) any principal hereunder or on any Note
when due, (ii) any amount payable pursuant to Section 2.18(e) or Section
2.21(b)(i) when due or (iii) any interest, fee or other amount due hereunder or
under any other Loan Document to which it is a party for more than three
Business Days after such fee or other amount becomes due and payable; or
(e)    Any Loan Party (other than a Borrower) shall fail to pay any amount
payable by it under any Loan Document to which it is a party for more than three
Business Days after such amount becomes due and payable; or
(f)    Any representation or warranty made by any Loan Party (or any of its
respective officers, agents or representatives) (including representations and
warranties deemed made pursuant to Section 3.02 or Section 3.03) under or in
connection with any Loan Document to which it is a party shall prove to have
been incorrect in any material respect (other than a representation or warranty
that is subject to a materiality qualifier in the text thereof, which shall have
been incorrect in any respect) when made or deemed made; or
(g)    Any Loan Party (i) shall fail to perform or observe any term, covenant or
agreement applicable to such Person contained in Section 5.01(f), 5.03, 5.05
(but only with respect to the preservation and maintenance of legal existence of
the Borrowers), 5.11 or Article VI; (ii) shall fail to perform or observe any
term, covenant or agreement applicable to such Person contained in Section 5.06,
and such failure shall remain unremedied for 5 Business Days after the earlier
of (x) the date a Responsible Person of any Loan Party has actual knowledge of
such failure and (y) the date written notice thereof shall have been given to
any Loan Party by the Administrative Agent at the request of any Bank; or (iii)
shall fail to perform or observe any term, covenant or agreement applicable to
such Person contained herein or in any other Loan Document that is not covered
by Section 7.01(a), Section 7.01(b) or clause (i) or clause (ii) of this Section
7.01(d) and such failure shall remain unremedied for 30 days after the earlier
of (x) the date a Responsible Person of any

-59-

--------------------------------------------------------------------------------




Loan Party has actual knowledge of such failure and (y) the date written notice
thereof shall have been given to any Loan Party by the Administrative Agent at
the request of any Bank; or
(h)    The Parent or any of its Subsidiaries shall (i) fail to pay any principal
of or premium or interest on any Debt which is outstanding in the principal
amount of at least $125,000,000 in the aggregate, of the Parent or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or (ii) default
in the observance or performance of any covenant or obligation contained in any
agreement or instrument relating to any Debt which is outstanding in the
principal amount of at least $125,000,000 or permit or suffer any other event to
occur or condition to exist under any agreement or instrument relating to any
such Debt, and such default or other event or condition shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect thereof is to accelerate, or to permit the acceleration of, the
maturity of such Debt or require such Debt to be prepaid prior to the stated
maturity thereof; or
(i)    Any Loan Party or any of the Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Loan Party
or any of the Material Subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), shall remain undismissed or unstayed for a period of 60 days;
or any Loan Party or any of the Material Subsidiaries shall take any action to
authorize any of the actions set forth above in this subsection (f); or
(j)    Any judgment, decree or order for the payment of money, the uninsured
portion of which is in excess of $125,000,000, shall be rendered against any
Loan Party or any of the Material Subsidiaries and remains unsatisfied and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment, decree or order or (ii) there shall be any period of 30
consecutive days (with respect to any such judgment rendered in the United
States) or 60 consecutive days (with respect to any such judgment rendered
outside of the United States) during which a stay of enforcement of such
judgment, decree or order, by reason of a pending appeal or otherwise, shall not
be in effect; or
(k)    Any Termination Event as defined in clause (b), (d) or (e) of the
definition thereof with respect to a Plan shall have occurred and, 30 days after
notice thereof shall have been given to the Parent by the Administrative Agent,
(i) such Termination Event shall still exist and (ii) the sum (determined as of
the date of occurrence of such Termination Event) of the liabilities to the PBGC
resulting from all such Termination Events is equal to or greater than
$125,000,000; or
(l)    Any Loan Party shall have been notified by the sponsor of a Multiemployer
Plan that it has incurred Withdrawal Liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans in connection with Withdrawal Liabilities (determined as of
the date of such notification), exceeds $125,000,000 or requires payments
exceeding $25,000,000 in any year; or
(m)    Any Loan Party shall have been notified by the sponsor of a Multiemployer
Plan that such Multiemployer Plan is in reorganization or is being terminated,
within the meaning of Title IV of ERISA, if

-60-

--------------------------------------------------------------------------------




as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the Effective Date by an amount exceeding $125,000,000 in the
aggregate; or
(n)    A Change of Control occurs; or
(o)    Any event occurs creating any ERISA Liabilities which could reasonably be
expected to have a Material Adverse Effect and such event is not cured within 30
days from the occurrence of such event; or
(p)    The Credit Agreement, any Guaranty, or any Note, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of the Credit Agreement, any Guaranty, or any Note;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrowers,
declare the obligation of each Issuing Bank to issue Letters of Credit to be
terminated and the obligation of each Bank to make Advances to be terminated,
whereupon each such obligation and all of the Commitments shall forthwith
terminate, (ii) shall at the request, or may with the consent, of the Majority
Banks, by notice to the Borrowers, declare the Obligations to be forthwith due
and payable, whereupon the Obligations shall become and be forthwith due and
payable, without presentment, demand, protest, notice of intent to accelerate or
further notice of any kind, all of which are hereby expressly waived by each
Borrower, and (iii) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Borrowers, demand payment of the maximum amount
remaining available to be drawn under then outstanding Letters of Credit
(assuming compliance with all conditions for drawing thereunder), and
immediately upon the making of such demand by the Administrative Agent, the
Borrowers shall pay to the Administrative Agent such amount so demanded to be
held as Cash Collateral for the Letter of Credit Liabilities; provided that in
the event of an actual or deemed entry of an order for relief with respect to a
Borrower under the Bankruptcy Code, (a) the obligation of each Issuing Bank to
issue Letters of Credit, the obligation of each Bank to make its Advances and
all of the Commitments shall automatically be terminated and (b) the Obligations
and the maximum amount remaining available to be drawn under then outstanding
Letters of Credit (assuming compliance with all conditions for drawing
thereunder) shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.
ARTICLE VIII    

THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS
SECTION 8.01.    Appointment and Authority. Each Bank and each Issuing Bank
hereby irrevocably appoints the Administrative Agent to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Issuing Banks and the Banks, and neither the Borrowers
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

-61-

--------------------------------------------------------------------------------




SECTION 8.02.    Administrative Agent Individually.
(e)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Bank as any other Bank and may
exercise the same as though it were not the Administrative Agent and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Banks.
(f)    Each Bank understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrowers,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Bank understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information (other than information
required to be delivered by the Administrative Agent to the Banks pursuant to
this Agreement) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Banks that are not members of the
Agent’s Group. None of the Administrative Agent nor any member of the Agent’s
Group shall have any duty to disclose to any Bank or use on behalf of the Banks,
and shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party) or to account for any revenue or profits obtained in connection
with the Activities, except that the Administrative Agent shall deliver or
otherwise make available to each Bank such documents as are expressly required
and provide such notifications as are expressly required by any Loan Document to
be transmitted by the Administrative Agent to the Banks.
(g)    Each Bank further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Banks (including the interests of the Banks hereunder and under the other Loan
Documents). Each Bank agrees that no member of the Agent’s Group is or shall be
required to restrict its activities as a result of the Person serving as
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Bank. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) nor (iii)
any other matter shall give rise to any fiduciary or equitable duties (including
without limitation any duty of trust or confidence) owing by the Administrative
Agent or any member of the Agent’s Group to any Bank including any such duty
that would prevent or restrict the Agent’s Group from acting on

-62-

--------------------------------------------------------------------------------




behalf of customers (including the Loan Parties or their Affiliates) or for its
own account, except that the Administrative Agent shall perform all of its
obligations that are expressly required by this Agreement or any other Loan
Document to which it is a party.
SECTION 8.03.    Duties of Administrative Agent; Exculpatory Provisions.
(f)    The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Majority
Banks (or such other number or percentage of the Banks as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under the Bankruptcy Code or other debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of the Bankruptcy Code or other debtor relief
law.
(g)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default or the event or events that give or may
give rise to any Default unless (x) in the case of a Default arising under
Section 7.01(a), the Administrative Agent has actual knowledge of such Default
or (y) in the case of any Default other than Default arising under Section
7.01(a), until the Parent or any Bank shall have given notice to the
Administrative Agent describing such Default and such event or events.
(h)    Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Collateral Documents or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(i)    Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Bank and
each Bank confirms to the Administrative Agent that it is solely responsible for
any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

-63-

--------------------------------------------------------------------------------




SECTION 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Bank prior to the making of such Advance or the issuance of such Letter of
Credit, and in the case of a Borrowing, such Bank shall not have made available
to the Administrative Agent such Bank’s Ratable Portion of such Borrowing. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers or any other Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub‑agent and the Related
Parties of the Administrative Agent and each such sub‑agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.05 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 8.06.    Non-Reliance on Administrative Agent and Other Banks.
(d)    Each Bank confirms to the Administrative Agent, the Issuing Banks, each
other Bank and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, the Issuing Banks, any other Bank or any of their
respective Related Parties, of evaluating the merits and risks (including Tax,
legal, regulatory, credit, accounting and other financial matters) of (x)
entering into this Agreement, (y) making Advances and other extensions of credit
hereunder and under the other Loan Documents and (z) in taking or not taking
actions hereunder and thereunder, (ii) is financially able to bear such risks
and (iii) has determined that entering into this Agreement and making Advances
and other extensions of credit hereunder and under the other Loan Documents is
suitable and appropriate for it.
(e)    Each Bank acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, any other Bank or any of their respective Related Parties, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Agreement based on such documents and
information, as it has deemed appropriate and (iii) it will, independently and
without reliance upon the Administrative Agent, the Issuing Banks, any other
Bank or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:

-64-

--------------------------------------------------------------------------------




(i)    the financial condition, status and capitalization of the Borrowers and
each other Loan Party;
(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
(iii)    determining compliance or non-compliance with any condition hereunder
to the making of an Advance, or the issuance of a Letter of Credit and the form
and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
(iv)    the adequacy, accuracy and/or completeness of any information delivered
by the Administrative Agent, the Issuing Banks, any other Bank or by any of
their respective Related Parties under or in connection with this Agreement or
any other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document; provided that
this Section 8.06(b)(iv) shall not affect any express obligations of
Administrative Agent, any Issuing Bank, or any Bank under this Agreement to
provide notices or information.
SECTION 8.07.    Indemnification. The Banks agree to indemnify the
Administrative Agent and each Issuing Bank (to the extent not reimbursed by the
Borrowers), ratably according to the respective principal amounts of the Notes
then held by each of them (or if no principal of the Notes is at the time
outstanding or if any principal of the Notes is held by any Person which is not
a Bank, ratably according to the respective amounts of their Commitments then
existing, or, if no such principal amounts are then outstanding (or if any
principal of the Notes is held by any Person which is not a Bank) and no
Commitments are then existing, ratably according to the respective amounts of
the Commitments existing immediately prior to the termination thereof), from and
against any and all claims, damages, losses, liabilities and expenses (including
reasonable fees and disbursements of counsel) of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against the Administrative
Agent or such Issuing Bank in any way relating to or arising out of any of the
Loan Documents or any action taken or omitted by the Administrative Agent or
such Issuing Bank under the Loan Documents (EXPRESSLY INCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR SUCH ISSUING
BANK). IT IS THE INTENT OF THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND
EACH ISSUING BANK SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 8.07, BE
INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE. Without
limitation of the foregoing, each Bank agrees to reimburse the Administrative
Agent and each Issuing Bank promptly upon demand for such Bank’s ratable share
of any reasonable out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent or such Issuing Bank in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, the Loan
Documents, or any of them, to the extent that the Administrative Agent or such
Issuing Bank is not reimbursed for such expenses by the Borrowers.

-65-

--------------------------------------------------------------------------------




SECTION 8.08.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Syndication Agent,
Co-Documentation Agents, Joint Lead Arrangers or Joint Book Managers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Bank hereunder.
SECTION 8.09.    Resignation by the Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Parent and the
Banks. Upon receipt of any such notice of resignation, the Majority Banks shall
have the right, in consultation with the Parent, to appoint a successor, which
shall be a commercial bank or trust company reasonably acceptable to the Parent.
If no such successor shall have been so appointed by the Majority Banks and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (such 30-day period, the
“Bank Appointment Period”), then the retiring Administrative Agent may on behalf
of the Majority Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above. In addition and without any obligation on the
part of the retiring Administrative Agent to appoint, on behalf of the Majority
Banks, a successor Administrative Agent, the retiring Administrative Agent may
at any time upon or after the end of the Bank Appointment Period notify the
Parent and the Majority Banks that no qualifying Person has accepted appointment
as successor Administrative Agent and the effective date of such retiring
Administrative Agent’s resignation which effective date shall be no earlier than
three Business Days after the date of such notice. Upon the resignation
effective date established in such notice and regardless of whether a successor
Administrative Agent has been appointed and accepted such appointment, the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations as Administrative Agent hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Bank directly, until such time as the Majority Banks appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
(f)    Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Parent and the
Majority Banks otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Letters of Credit
where such advance, issuance or extension is to occur on or after the effective
date of such resignation. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

-66-

--------------------------------------------------------------------------------




SECTION 8.10.    Issuing Banks’ Reliance, Etc. None of the Issuing Banks nor any
of their Related Parties shall be liable for any action taken or omitted to be
taken by it or them under or in connection with any Loan Document, except for
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction by final and nonappealable judgment. No Issuing Bank
shall have, by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Bank or the holder of any Note; and nothing in
this Agreement or any other Loan Document, expressed or implied, is intended or
shall be so construed as to impose upon it any obligations in respect of this
Agreement or any other Loan Document except as expressly set forth herein.
Without limitation of the generality of the foregoing, each Issuing Bank: (i)
may treat the payee of any Note as the holder thereof until it receives and
executes an Assignment and Acceptance entered into by the Bank that is payee of
such Note, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.06, (ii) may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (iii)
makes no warranty or representation to any Bank and shall not be responsible to
any Bank for any statements, warranties or representations (whether written or
oral) made in or in connection with any Loan Document or any other instrument or
document furnished pursuant hereto or in connection herewith; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of any Loan Document or any other
instrument or document furnished pursuant hereto or in connection herewith on
the part of the Borrowers or any other Person or to inspect the property
(including the books and records) of the Borrowers or any other Person; (v)
shall not be responsible for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant hereto or in connection
herewith; and (vi) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed,
given or sent by the proper party or parties except for liability determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from its gross negligence or willful misconduct.
SECTION 8.11.    Issuing Banks and Their Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, each Bank which
is also an Issuing Bank shall have the same rights and powers under the Loan
Documents as any other Bank and may exercise the same as though it were not an
Issuing Bank; and the term “Bank” or “Banks” shall, unless otherwise expressly
indicated, include any Bank serving as an Issuing Bank in its individual
capacity. Any Bank serving as an Issuing Bank and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Parent, any of its Subsidiaries and any Person who may do business
with or own securities of the Parent or any of its Subsidiaries, all as if such
Bank were not an Issuing Bank and without any duty to account therefor to the
Banks.
SECTION 8.12.    Resignation by an Issuing Bank. Any Issuing Bank may resign
from the performance of all its functions and duties hereunder and under the
other Loan Documents at any time by giving 15 Business Days’ prior written
notice to the Administrative Agent, the Parent, each other Issuing Bank and the
Banks. Such resignation shall take effect upon the appointment of a successor
Issuing Bank pursuant to clauses (b) and (c) below or as otherwise provided
below.
(j)    Upon any such notice of resignation, the Majority Banks shall have the
right to appoint a successor Issuing Bank which shall be a commercial bank or
trust company reasonably acceptable to the Parent.

-67-

--------------------------------------------------------------------------------




(k)    If a successor to a resigning Issuing Bank shall not have been so
appointed within such 15 Business Day period, the resigning Issuing Bank, with
the consent of the Parent (which consent will not be unreasonably withheld),
shall have the right to then appoint a successor Issuing Bank who shall serve as
an Issuing Bank until such time, if any, as the Majority Banks appoint a
successor Issuing Bank as provided above.
(l)    If no successor Issuing Bank has been appointed pursuant to clause (b) or
(c) above and shall have accepted such appointment by the 20th Business Day
after the date such notice of resignation was given by the resigning Issuing
Bank, the resigning Issuing Bank’s resignation shall become effective.
(m)    After any Issuing Bank’s resignation hereunder as Issuing Bank, the
provisions of this Article VIII and Section 9.04 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Issuing Bank
under this Agreement.
SECTION 8.13.    Syndication Agent, Co-Documentation Agents, Joint Lead
Arrangers, Joint Book Managers, Etc. The Syndication Agent, Joint Lead
Arrangers, Joint Book Managers, and Co-Documentation Agents have no duties or
obligations under this Agreement. None of the Syndication Agent, Joint Lead
Arrangers, Joint Book Managers, or Co-Documentation Agents shall have, by reason
of this Agreement or the Notes, a fiduciary relationship in respect of any Bank
or the holder of any Note, and nothing in this Agreement or the Notes, express
or implied, is intended or shall be construed to impose on any such agent or
arranger any obligation in respect of this Agreement or the Notes.
SECTION 8.14.    Removal of Administrative Agent. Anything herein to the
contrary notwithstanding, if at any time the Majority Banks determine that the
Person serving as Administrative Agent is (without taking into account any
provision in the definition of “Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender, the Majority Banks
may by notice to the Parent and such Person remove such Person as Administrative
Agent and, in consultation with the Parent, appoint a replacement Administrative
Agent hereunder. Such removal will, to the fullest extent permitted by
applicable law, be effective on the earlier of (a) the date a replacement
Administrative Agent is appointed and (b) the date 30 days after the giving of
such notice by the Majority Banks (regardless of whether a replacement
Administrative Agent has been appointed).
SECTION 8.15.    Cure of Defaulting Lender. If the Parent, the Administrative
Agent and the Issuing Banks agree in writing in their discretion that a Bank is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any amounts then held in the segregated account referred to in
Section 2.21), such Bank will, to the extent applicable, purchase at par such
portion of outstanding Advances and Letter of Credit Liabilities of the other
Banks and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Credit Extensions of the Banks to be on a
pro rata basis in accordance with their respective Commitments, whereupon such
Bank will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and such Credit Extension of each Bank will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while such Bank was a Defaulting Lender; and provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Bank’s having been a Defaulting Lender.    

-68-

--------------------------------------------------------------------------------




ARTICLE IX    

MISCELLANEOUS
SECTION 9.01.    Amendments, Etc.
(h)    Amendments Generally. No amendment or waiver of any provision of any Loan
Document, nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Banks, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that:
(i)    no amendment, waiver or consent shall, unless in writing and signed by
all the Banks affected thereby, do any of the following: (A) waive any of the
conditions specified in Article III, (B) increase or extend any Commitment of
any Bank or subject any Bank to any additional obligation, (C) forgive or reduce
the pricing of, principal of, or rate of interest on, the Notes or any fees or
other amounts payable hereunder, and (D) postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder;
(ii)    no amendment, waiver or consent shall, unless in writing and signed by
all the Banks, do any of the following: (A) take any action which requires the
signing of all the Banks pursuant to the terms of any Loan Document, (B) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Notes which shall be required for the Banks or any of them to take any
action under any Loan Document, (C) amend this Section 9.01, (D) release any
Guaranty (other than as set forth in Section 9.01(c)) and (E) modify Section
2.14(a) or any provision of Section 2.15(a) that deals with the ratable
treatment of the Banks;
(iii)    no amendment, waiver or consent shall, unless in writing and signed by
the Issuing Banks in addition to the Banks required above to take such action,
affect the rights or duties of the Issuing Banks under any Loan Document;
(iv)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Banks required above to take such
action, affect the rights or duties of the Administrative Agent under any Loan
Document; and
(v)    the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.
(i)    Defaulting Lenders. Anything herein to the contrary notwithstanding,
during such period as a Bank is a Defaulting Lender, to the fullest extent
permitted by applicable law, such Bank will not be entitled to vote in respect
of amendments, waivers, determinations, consents, or notifications hereunder or
under any other Loan Document, and the Commitment, outstanding Advances, and
other extensions of credit of such Bank hereunder will not be taken into account
in determining whether the Majority Banks or all of the Banks, as required, have
approved any such amendment, waiver, determination, consent, or notification
(and the definition of “Majority Banks” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment,
waiver, determination, consent, or notification that would (i) increase or
extend the term of the Commitment of such Defaulting Lender, (ii) extend the
date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, (iii) reduce the principal amount of any obligation owing to
such Defaulting Lender, (iv) reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or (v) alter the terms of this proviso, will
require the consent of such Defaulting Lender.

-69-

--------------------------------------------------------------------------------




If a Defaulting Lender’s consent to an amendment, waiver, determination,
consent, or notification is required pursuant to this Section 9.01 or any other
provision in the Loan Documents, and such Defaulting Lender has failed to
respond to a written request from the Administrative Agent to approve such
waiver, amendment, determination, consent, or notification for 30 days after
such Defaulting Lender’s receipt of such request, such Defaulting Lender will be
deemed to have approved such amendment, waiver, determination, consent, or
notification.
(j)    Permitted Releases of Guarantors and Borrowers. Anything herein to the
contrary notwithstanding, the Banks hereby irrevocably authorize the
Administrative Agent to release (i) any Guarantor that becomes a Guarantor
pursuant to Section 5.11 in accordance with the terms and conditions set forth
in Section 5.11 and the Guaranty to which such Guarantor is a party and (ii) any
Borrower that becomes a Borrower pursuant to Section 5.11 in accordance with the
terms and conditions set forth in Section 5.11 and the Borrower Counterpart to
which such Borrower is a party and release such Borrower as an obligor under any
Note to which it is a party.
SECTION 9.02.    Notices, Etc.
(j)    All notices, demands, requests, consents and other communications
provided for hereunder shall be in writing or by any telecommunication device
capable of creating a written record (including electronic mail), and mailed,
faxed, or delivered, if to the Parent, at the address, facsimile number or email
address set forth below:
Ensco plc
Treasury Department
Attn:    Treasurer
5847 San Felipe, Suite 3300
Houston, Texas 77057
Phone:    713-789-1400
Fax:    713-430-4596
Email: treasury@enscoplc.com and/or cweber@enscoplc.com


without limiting the provisions of Section 2.20, if to Pride, at the address,
facsimile number or email address set forth above.
if to any Bank or Issuing Bank, at its address for notices in such capacity
specified in its Administrative Questionnaire; if to the Administrative Agent,
at its address, facsimile number or email address set forth below:
Citibank, N.A.
1615 Brett Road
OPS III
New Castle, DE 19720
Attention: Thomas Schmitt
Telephone: 302-894-6088
Facsimile: 212-994-0961
Email: thomas.schmitt@citi.com





-70-

--------------------------------------------------------------------------------




With a copy to:
Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attention: Robert Malleck
Telephone: (212) 816-5435
Facsimile: (212) 816-5429
Email: robert.malleck@citi.com
And, for Notices of Letter of Credit, with an email copy to:


Citibank, N.A.
Attention: Elizabeth O’Hagan
Email: elizabeth.ohagan@citigroup.com


or, as to the Loan Parties, the Administrative Agent, or the Issuing Banks, at
such other address, facsimile number or email address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address, facsimile number or email address as shall be designated
by such party in a written notice to the Parent, the Administrative Agent, and
the Issuing Banks.
(k)    All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mail, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.03 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) subject to the limitations or exclusions upon those forms of Communications
that may not be transmitted by means of Approved Electronic Communications, and
other than any notice given to the Parent of an assignment under Section 9.06(a)
(which notice shall be delivered by hand, including any overnight courier
service, by mail, or by facsimile), if delivered by electronic mail or any other
telecommunications device, when transmitted to an electronic mail address (or by
another means of electronic delivery) as provided in clause (a); provided,
however, that notices and communications to the Administrative Agent or the
Issuing Banks pursuant to Article II or Article VIII shall not be effective
until received by the Administrative Agent or the Issuing Banks.
(l)    Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Parent. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Bank to deliver any Approved Electronic

-71-

--------------------------------------------------------------------------------




Communication to any Loan Party in any manner authorized in this Agreement or to
request that any Borrower effect delivery in such manner.
SECTION 9.03.    No Waiver; Remedies. No failure on the part of any Bank, any
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right under any Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.
SECTION 9.04.    Costs, Expenses and Indemnity.
(1)     Costs and Expenses. The Borrowers agree to pay on demand, (i) all
reasonable costs and expenses of the Administrative Agent, the Syndication
Agent, and the Joint Lead Arrangers in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents and the other documents to be delivered under the Loan Documents,
including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect to preparation, execution and delivery of the
Loan Documents and the satisfaction of the matters referred to in Sections 3.01
and 3.02, and the reasonable costs and expenses of the Issuing Banks in
connection with any Letter of Credit, and (ii) all legal and other costs and
expenses, if any, of the Administrative Agent, the Issuing Banks and each Bank
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of the Loan Documents and the other documents to be
delivered under the Loan Documents or incurred in connection with any workout,
restructuring or bankruptcy (including without limitation, the costs and
expenses of counsel, which shall be limited to a single firm of counsel for the
Administrative Agent, the Issuing Banks and each Bank taken as a whole and, if
reasonably necessary, a single firm of local or regulatory counsel in each
appropriate jurisdiction and a single firm of special counsel for each relevant
specialty, in each case for all such parties taken as a whole and solely, in the
case of an actual or perceived conflict of interest (as reasonably identified by
such a party), where such party affected by such conflict of interest informs
you of such conflict, one additional firm of counsel in each relevant
jurisdiction).
(a)    Break Funding Payments. If any payment or purchase of principal of, or
Conversion of, any LIBOR Advance or LIBOR Borrowing is made other than on the
last day of an Interest Period relating to such Advance, as a result of a
payment, purchase or Conversion pursuant to Section 2.07(e), 2.08, 2.09, 2.10,
2.11, 2.13, 2.16, 2.19, 2.22 or acceleration of the maturity of the Notes
pursuant to Section 7.01 or for any other reason, the Borrowers shall, upon
demand by any Bank (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, purchase or Conversion, including
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Bank to fund or maintain such Advance.
(b)    Indemnification. The Borrowers agree, to the fullest extent permitted by
law, to indemnify and hold harmless the Administrative Agent, the Issuing Banks,
the Joint Lead Arrangers, the Syndication Agent, the Co-Documentation Agents,
each Bank and each of their respective Related Parties (collectively,
“Indemnified Parties”) from and against any and all claims, damages, losses,
liabilities and expenses (including reasonable fees and disbursements of counsel
and claims, damages, losses, liabilities and expenses relating to environmental
matters, but excluding Taxes which are governed by Section 2.13) (collectively,
“Losses”) for which any of them may become liable or which may be incurred by or
asserted against an Indemnified Party, in each case arising out of, related to
or in connection with (i) any transaction in which any proceeds of all or any
part of the Advances are applied or a Letter of Credit has been issued, as
applicable,

-72-

--------------------------------------------------------------------------------




(ii) breach by a Loan Party of any Loan Document, (iii) violation by the Parent
or any of its Subsidiaries of any Environmental Law or any other law, rule,
regulation or order, (iv) any Lien granted pursuant to any Loan Document,
(v) ownership by any Indemnified Party of any property following foreclosure (or
similar action) under any of the Loan Documents, to the extent such Losses arise
out of or result from (x) any Hazardous Materials located in, on or under the
property of the Parent or any Subsidiary on the date of such foreclosure (or
similar action) or (y) operation of any such property on or before the date of
such foreclosure (or similar action), including Losses which are imposed upon
Persons under any Environmental Law solely by virtue of ownership, (vi) any
Indemnified Party’s being deemed an operator of any property of the Parent or
any of its Subsidiaries by a court or other Person, to the extent such Losses
arise out of or result from any Hazardous Materials located in, on or under any
such property, or (vii) any investigation, litigation, or proceeding, whether or
not any Indemnified Party is a party thereto, related to or in connection with
any of the foregoing or any Loan Document (EXPRESSLY INCLUDING ANY SUCH LOSSES
ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OR STRICT
LIABILITY OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH LOSSES DETERMINED BY
A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM (X) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED
PARTY, (Y) A MATERIAL BREACH BY SUCH INDEMNIFIED PARTY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT OR (Z) CLAIMS OF ONE OR MORE INDEMNIFIED PARTIES AGAINST ANOTHER
INDEMNIFIED PARTY (OTHER THAN CLAIMS AGAINST THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE CO-DOCUMENTATIONS AGENTS OR THE JOINT LEAD ARRANGERS IN
THEIR CAPACITIES AS SUCH) AND NOT INVOLVING ANY ACT OR OMISSION OF ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES (OR ANY OF SUCH PERSON’S RELATED
PARTIES)). IT IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY
SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 9.04(C), BE INDEMNIFIED FOR THEIR
OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE AND THEIR OWN STRICT LIABILITIES.
SECTION 9.05.    Right of Set-Off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 7.01, the Administrative Agent, each Bank and each Issuing
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Administrative Agent, such Bank or such
Issuing Bank to or for the credit or the account of a Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement and the Note held by the Administrative Agent, such Bank or such
Issuing Bank, irrespective of whether or not the Administrative Agent, such Bank
or such Issuing Bank shall have made any demand under this Agreement or such
Note and although such obligations may be unmatured; provided that in the event
that any Defaulting Lender exercises any such right of setoff, (x) all amounts
so set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Banks and (y) such Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each of the Administrative Agent, each Bank and each Issuing Bank agrees
promptly to notify the Administrative Agent and such Borrower after any such
set-off and application made by the Administrative Agent, such Bank or such
Issuing Bank, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative
Agent, each Bank and each Issuing Bank under this Section are in addition

-73-

--------------------------------------------------------------------------------




to other rights and remedies (including other rights of set-off) which the
Administrative Agent, such Bank or such Issuing Bank may have.
SECTION 9.06.    Assignments and Participations.
(1)     Assignments by Banks. Each Bank may, in accordance with applicable law,
assign to one or more banks or other entities all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
the Advances owing to it and the Notes held by it); provided, however, that
(i)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement (including the
Letter of Credit Liabilities held by the assigning Bank pursuant to Section
2.18),
(ii)    except in the case of an assignment of all of a Bank’s rights and
obligations under this Agreement, the sum of the Commitment of the assigning
Bank being assigned pursuant to each such assignment (determined as of the date
of the Assignment and Acceptance with respect to such assignment) shall in no
event be less than $10,000,000 (and in increments of $1,000,000 in excess
thereof),
(iii)    each such assignment shall be to an Eligible Assignee,
(iv)    the consent of each Issuing Bank shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding), which consent
shall not, in the case of an assignment pursuant to Section 2.16(b), be
unreasonably withheld, delayed or conditioned,
(v)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for recording by the Administrative Agent in the Register,
an Assignment and Acceptance, together with any Notes then held by such
assigning Bank and any Notes then held by such assignee and, except in the case
of an assignment from a Bank to its Affiliate, a processing and recordation fee
of $3,500 payable to the Administrative Agent, and
(vi)    no such assignment will be made to any Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (vi).
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder, (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of an assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto except that the rights under Sections 2.06, 2.10, 2.13 and 9.04 of such
Bank shall continue with respect to events and occurrences occurring before or
concurrently with its ceasing to be a party hereto), and (z) unless the Parent
in its sole discretion otherwise consents, no such assignee shall be entitled to
receive any greater payment pursuant to Sections 2.06, 2.10 and 2.13 than the
assigning Bank would have been entitled to receive with respect to the rights
assigned to such assignee, except as a result of circumstances arising after the
date of such assignment. Any assignment or transfer by

-74-

--------------------------------------------------------------------------------




a Bank of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
(i)    Agreements of Assignor and Assignee. By executing and delivering an
Assignment and Acceptance, the Bank assignor thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
assigning Bank makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or any other instrument or document furnished
pursuant hereto or in connection herewith, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant hereto or in connection
herewith; (ii) such assigning Bank makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or any other Person or the performance or observance by any Borrower or
any other Person of any of its respective obligations under any Loan Document or
any other instrument or document furnished pursuant hereto or in connection
herewith; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, the Issuing Banks, such assigning Bank
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, any of the other Loan Documents or any
other instrument or document; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers and discretion under the Loan Documents as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such powers
and discretion as are reasonably incidental thereto; and (ix) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.
(j)    Register. The Administrative Agent shall maintain at its address referred
to in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the Commitment of and the principal amount of the Advances owing
to, each Bank from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Bank at any reasonable time and from time to time upon reasonable prior
notice.
(k)    Acceptance of Assignment by Administrative Agent; Notes. Upon its receipt
of an Assignment and Acceptance executed by an assigning Bank and an assignee
representing that it is an Eligible Assignee, together with any Notes then held
by such assigning Bank and any Notes then held by such assignee, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit E, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt written notice thereof (which notice shall be delivered by
hand, including any overnight courier service, by mail, or by facsimile) to the
Borrowers. Within five Business Days after its receipt of such notice, an
authorized officer of each Borrower shall execute and deliver to the
Administrative Agent, in exchange for any surrendered Notes, a new Note payable
to the order of such Eligible Assignee (if a new Note is requested by such
Eligible Assignee) in an amount equal to its Commitment after giving effect to
such Assignment and Acceptance and, if the assigning Bank has retained

-75-

--------------------------------------------------------------------------------




a Commitment hereunder, a new Note payable to the order of the assigning Bank
(if a new Note is requested by the assigning Bank) in an amount equal to the
Commitment retained by it hereunder (such new Notes, if any, shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes, if any, shall be dated the effective date of such Assignment
and Acceptance, shall be properly completed and shall otherwise be in
substantially the form of Exhibit B).
(l)    Participations. Each Bank, in accordance with applicable law, may sell
participations to one or more banks or other entities (other than the Parent or
any of its Affiliates) in or to all or a portion of its rights and obligations
under this Agreement (including all or a portion of any of its Commitments, the
Advances owing to it and the Note held by it); provided that (i) such Bank’s
obligations under this Agreement (including its Commitments to the Borrowers
hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of any such Notes for all purposes of
this Agreement, (iv) the Borrowers, the Administrative Agent, the Issuing Banks
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement, (v) the
terms of any such participation shall not restrict such Bank’s ability to make
any amendment or waiver of this Agreement or any Note or such Bank’s ability to
consent to any departure by a Borrower therefrom without the approval of the
participant, except that the approval of the participant may be required (x) to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder and (y) in the case of an assignment by the
Parent of its obligations hereunder, in each case to the extent subject to such
participation, (vi) unless the Parent in its sole discretion otherwise consents,
no such participant shall be entitled to receive any greater payment pursuant to
Sections 2.06, 2.10 and 2.13 than such Bank would have been entitled to receive
with respect to the rights assigned to such participant by such Bank except as a
result of circumstances arising after the date of such participation to the
extent that such circumstances affect other Banks and participants generally,
(vii) such Bank receives the documentation required under Section 2.13(f) from
such participant, and (viii) such Bank, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintains a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”), provided that no Bank
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, advances or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form for federal income Tax purposes.
(m)    Disclosure of Information. Any Bank may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.06, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrowers or any of their
Affiliates furnished to such Bank by or on behalf of the Borrowers or any of
their Affiliates; provided, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to comply with
Section 9.09.
(n)    Certain Pledges and Assignments by Banks. Notwithstanding any other
provision set forth in this Agreement, any Bank may at any time (i) create a
security interest in all or any portion of its rights under the Loan Documents
(including the Advances owing to it and the Notes held by it) including in favor
of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Board and (ii) upon notice to the Borrowers and the Administrative
Agent, assign all or any portion of its rights and obligations under the Loan
Documents to any of its Affiliates.

-76-

--------------------------------------------------------------------------------




(o)    No Third Party Rights. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, participants to the
extent provided in paragraph (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Banks) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(p)    Defaulting Lenders. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder (including pursuant to Section
2.16), no such assignment will be effective unless and until, in addition to the
other conditions thereto set forth herein, the parties to the assignment make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Parent
and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, and each other Bank (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Letters of Credit in accordance with
its Ratable Portion. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
SECTION 9.07.    Governing Law; Entire Agreement. This Agreement and the Notes
shall be governed by, and construed in accordance with, the internal laws of the
State of New York. This Agreement, the Notes, the other Loan Documents and any
fee letter pertaining hereto accepted by the Parent constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
SECTION 9.08.    Interest. It is the intention of the parties hereto that the
Administrative Agent, the Issuing Banks and each Bank shall conform strictly to
usury laws applicable to it, if any. Accordingly, if the transactions with the
Administrative Agent, any Issuing Bank or any Bank contemplated hereby would be
usurious under applicable law, if any, then, in that event, notwithstanding
anything to the contrary in the Notes, this Agreement or any other agreement
entered into in connection with this Agreement or the Notes, it is agreed as
follows: (a) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received by
the Administrative Agent, any Issuing Bank or such Bank, as the case may be,
under the Notes, this Agreement or under any other agreement entered into in
connection with this Agreement or the Notes shall under no circumstances exceed
the maximum amount allowed by such applicable law and any excess shall be
cancelled automatically and, if theretofore paid, shall at the option of the
Administrative Agent, any Issuing Bank or such Bank, as the case may be, be
applied on the principal amount of the obligations owed to the Administrative
Agent, such Issuing Bank or such Bank, as the case may be, by the Loan Parties
or refunded by the Administrative Agent, such Issuing Bank or such Bank, as the
case may be, to the applicable Loan Party, and (b) in the event that the
maturity of any Note or other obligation payable to the Administrative Agent,
any Issuing Bank or such Bank, as the case may be, is accelerated or in the
event of any permitted prepayment, then such consideration that constitutes
interest under law applicable to the Administrative Agent, such Issuing Bank or
such Bank, as the case may be, may never include more than the maximum amount
allowed by such applicable law and excess interest, if any, to the
Administrative Agent, such Issuing Bank or such Bank, as the case may be,
provided for in this Agreement or otherwise shall be cancelled automatically as
of the date of such acceleration or prepayment and, if theretofore paid, shall,
at the option of the Administrative Agent, such Issuing Bank

-77-

--------------------------------------------------------------------------------




or such Bank, as the case may be, be credited by the Administrative Agent, such
Issuing Bank or such Bank, as the case may be, on the principal amount of the
obligations owed to the Administrative Agent, such Issuing Bank or such Bank, as
the case may be, by the Loan Parties or refunded by the Administrative Agent,
such Issuing Bank or such Bank, as the case may be, to the applicable Loan
Party.
SECTION 9.09.    Confidentiality. Each of the Administrative Agent, the Banks
and the Issuing Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) upon the request or demand of any governmental authority or
any regulatory authority having jurisdiction over it, (d) in response to any
order of any court or other governmental authority having jurisdiction over it
or as may otherwise be required pursuant to any requirement of law or as
requested by any self-regulatory body (in which case it shall (i) promptly
notify the Parent in advance of disclosure, to the extent permitted by law and
to the extent practicable, and (ii) so furnish only that portion of such
information which it is legally required to disclose), (e) if legally compelled
to do so in connection with any litigation or similar proceeding (in which case
it shall (i) promptly notify the Parent in advance of disclosure, to the extent
permitted by law and to the extent practicable, and (ii) so furnish only that
portion of such information which it is legally required to disclose) (f) to any
other party hereto, (g) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (h) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization,
(i) with the written consent of the Parent or (j) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Bank, any
Issuing Bank or any of their respective Affiliates on a non-confidential basis
from a source other than the Loan Parties.
For purposes of this Section, “Information” means all information received from
the Parent or any of its Subsidiaries relating to the Borrowers or any of their
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Bank or any
Issuing Bank on a non-confidential basis prior to disclosure by the Parent or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 9.10.    Treatment of Information.
(a)    Certain of the Banks may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties or their securities (“Restricting Information”). Other Banks may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Bank acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis

-78-

--------------------------------------------------------------------------------




of material, non-public information concerning such issuer of such securities
or, subject to certain limited exceptions, from communicating such information
to any other Person. Neither the Administrative Agent nor any of its Related
Parties shall, by making any Communications (including Restricting Information)
available to a Bank, by participating in any conversations or other interactions
with a Bank or otherwise, make or be deemed to make any statement with regard to
or otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Bank may
make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent nor any of its Related Parties (i)
shall have, and the Administrative Agent, on behalf of itself and each of its
Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Bank has or has not limited its access to Restricting
Information, such Bank’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Bank’s compliance with applicable laws
related thereto or (ii) shall have, or incur, any liability to any Loan Party or
Bank or any of their respective Related Parties arising out of or relating to
the Administrative Agent or any of its Related Parties providing or not
providing Restricting Information to any Bank.
(b)    Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Banks whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications do not contain Restricting Information
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (ii) by marking Communications “PUBLIC,” each Loan
Party shall be deemed to have authorized the Administrative Agent and the Banks
to treat such Communications as either publicly available information or not
material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 9.09) with respect to such Loan Party or
its securities for purposes of United States Federal and state securities laws,
(iii) all Communications marked “PUBLIC” may be delivered to all Banks and may
be made available through a portion of the Approved Electronic Platform
designated “Public Side Information,” and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.” Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Bank or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Bank that may decide
not to take access to Restricting Information. Nothing in this Section 9.10
shall modify or limit a Bank’s obligations under Section 9.09 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.
(c)    Each Bank acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Bank agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Bank’s
administrative questionnaire provided to and in a form supplied by the
Administrative Agent. Each Bank agrees to notify the Administrative Agent from
time to time of such Bank’s designee’s e-mail address to which notice of the
availability of Restricting Information may be sent by electronic transmission.
(d)    Each Bank acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all

-79-

--------------------------------------------------------------------------------




Banks generally. Each Bank that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Banks may have access to Restricting
Information that is not available to such electing Bank. None of the
Administrative Agent nor any Bank with access to Restricting Information shall
have any duty to disclose such Restricting Information to such electing Bank or
to use such Restricting Information on behalf of such electing Bank, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.
(e)    The provisions of the foregoing clauses of this Section 9.10 are designed
to assist the Administrative Agent, the Banks and the Loan Parties, in complying
with their respective contractual obligations and applicable law in
circumstances where certain Banks express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Banks hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that a Loan Party’s or Bank’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Bank
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Banks and each Loan Party assumes the
risks associated therewith.
SECTION 9.11.    USA Patriot Act Notice. Each Bank and the Administrative Agent
(for itself and not on behalf of any Bank) hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Bank or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Act.
SECTION 9.12.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or the
Banks hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Loan Party (or to any other Person who may be
entitled thereto under applicable law).
SECTION 9.13.    Consent to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any action or proceeding

-80-

--------------------------------------------------------------------------------




brought by the Administrative Agent, any Bank, or any Issuing Bank arising out
of or relating to any Loan Documents, or for recognition or enforcement of any
judgment. Each Loan Party hereby agrees that a final nonappealable judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each Loan Party agrees that any action or proceeding brought by Parent or any of
its Subsidiaries against the Administrative Agent, any Bank, any Issuing Bank,
or their Affiliates arising out of or relating to any Loan Documents shall be
brought exclusively in the United States District Court for the Southern
District of New York (or the state courts sitting in the Borough of Manhattan in
the event the Southern District of New York lacks subject matter jurisdiction),
and any appellate court from any thereof. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent,
any Bank or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in any court of competent jurisdiction, including
the jurisdictions of incorporation of any Loan Party not incorporated in the
United States.
SECTION 9.14.    Appointment of Process Agent. The Parent hereby appoints, and
shall maintain the appointment of, C T Corporation System (the “Process Agent”),
with an office on the Effective Date at 111 Eighth Avenue, New York, NY 10011,
as its agent to receive on behalf of it service of copies of the summons and
complaint and any other process which may be served in any such action or
proceeding. Such service may be made by mailing by certified mail a copy of such
process to the Parent in care of the Process Agent at the Process Agent’s above
address, with a copy to the Parent, at its address specified herein, and the
Parent hereby irrevocably authorizes and directs the Process Agent to receive
and forward such service on its behalf. As an alternative method of service, the
Parent also irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing by certified mail of copies of such
process to it at its address specified herein. The Parent agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section shall affect the right of any Bank or
the Administrative Agent to serve legal process in any other manner permitted by
applicable law or affect the right of any Bank or the Administrative Agent to
bring any suit, action or proceeding against the Parent or its property in the
courts of other jurisdictions.
SECTION 9.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.16.    Waiver of Immunity. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.

-81-

--------------------------------------------------------------------------------




SECTION 9.17.    Waiver of Consequential Damages. WITHOUT LIMITING OR OTHERWISE
MODIFYING THE BORROWERS’ OBLIGATIONS UNDER SECTION 9.04(C), EACH OF THE LOAN
PARTIES, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, AND THE BANKS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
ACTION OR PROCEEDING REFERRED TO IN SECTION 9.13 ANY EXEMPLARY, PUNITIVE,
SPECIAL OR CONSEQUENTIAL DAMAGES; PROVIDED THAT NOTHING HEREIN SHALL CONSTITUTE
A WAIVER BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK, OR ANY BANK OF ANY RIGHT
TO RECEIVE FULL PAYMENT OF ALL OBLIGATIONS OWED BY ANY BORROWER UNDER THE LOAN
DOCUMENTS.
SECTION 9.18.    Posting of Approved Electronic Communications.
(a)    Each of the Banks and each Loan Party agree that the Administrative Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Banks by posting such Approved Electronic Communications on
Debt Domain or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Banks and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Banks and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(d)    Each of the Banks and each Loan Party agree that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.

-82-

--------------------------------------------------------------------------------




SECTION 9.19.    Margin Stock. Each Bank and each Issuing Bank hereby represents
to the other Banks, Issuing Banks, and Administrative Agent that it is not
relying on margin stock as collateral in extending, issuing, or maintaining any
Advance or Letter of Credit.
SECTION 9.20.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
SECTION 9.21.    Domicile of Loans. Subject to Section 2.13(f), each Bank may
transfer and carry its loans at, to or for the account of any office, Subsidiary
or Affiliate of such Bank provided that no Bank shall be relieved of its
Commitment as a result thereof.
SECTION 9.22.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Loan Parties, the Issuing Banks and the
Administrative Agent and when the Administrative Agent shall have, as to each
Bank, either received a copy of a signature page hereof executed by such Bank or
been notified by such Bank that such Bank has executed it and thereafter shall
be binding upon and inure to the benefit of and be enforceable by each Borrower,
the Administrative Agent, each Issuing Bank and each Bank and their respective
successors and assigns, except that the Parent shall not have the right to
assign its rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent and each Bank.
SECTION 9.23.    Amendment and Restatement. This Agreement represents an
amendment and restatement of the Existing Credit Agreement. Any indebtedness
under the Existing Credit Agreement continues under this Agreement, and the
execution of this Agreement does not indicate a payment, satisfaction, novation,
or discharge thereof.
SECTION 9.24.    Departing Loan Parties. Each party hereto hereby (a) agrees
that EII, ENSCO Universal Limited, ENSCO Offshore International Company, Pride
International Ltd., Ensco Global IV Ltd. (f/k/a Pride Global Ltd.) and ENSCO
Overseas Limited, as borrowers under the Existing Credit Agreement
(collectively, the “Departing Borrowers”), and each of the Guarantors under the
Existing Credit Agreement (together with the Departing Borrowers, the “Departing
Loan Parties”) are hereby released from all obligations under the Existing
Credit Agreement, effective as of the Effective Date (immediately prior to
giving effect to the amendment and restatement of the Existing Credit Agreement
provided herein), and (b) waives any and all deliverables otherwise required
under Section 5.01(k) of the Existing Credit Agreement in order to release the
Departing Loan Parties from their obligations under the Existing Credit
Agreement.
[Signature pages follow.]



-83-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWERS:
ENSCO PLC
By: /s/ J. W. Swent, III    
Name: J. W. Swent, III
Title:
Executive Vice President and Chief Financial Officer

PRIDE INTERNATIONAL, INC.
By: /s/ David A. Armour    
Name: David A. Armour
Title: President



Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
CITIBANK, N.A., as Administrative Agent
By: /s/ Andrew Sidford    
Name: Andrew Sidford
Title: Vice President



Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BANKS AND ISSUING BANKS:
CITIBANK, N.A., as a Bank and an Issuing Bank
By: /s/ Andrew Sidford    
Name: Andrew Sidford
Title: Vice President

Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




DNB BANK ASA, GRAND CAYMAN BRANCH, as a Bank




By: /s/ Barbara Gronquist    
Name: Barbara Gronquist
Title: Senior Vice President




By: /s/ Stian Lovseth    
Name: Stian Lovseth
Title: First Vice President


DNB BANK ASA, NEW YORK BRANCH, as an Issuing Bank




By: /s/ Barbara Gronquist    
Name: Barbara Gronquist
Title: Senior Vice President




By: /s/ Stian Lovseth    
Name: Stian Lovseth
Title: First Vice President

Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank




By: /s/ T. Alan Smith    
Name: T. Alan Smith
Title: Managing Director



Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank and an Issuing Bank




By: /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President


By: /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Vice President

Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




HSBC BANK USA, NA, as a Bank and an Issuing Bank




By: /s/ Mercedes Ahumada    
Name: Mercedes Ahumada
Title: Director

Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Bank




By: /s/ Joseph Scott    
Name: Joseph Scott
Title: Director



Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank




By: /s/ Andrew Oram    
Name: Andrew Oram
Title: Managing Director



Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




LLOYDS TSB BANK PLC, as a Bank




By: /s/ Julia R. Franklin    
Name: Julia R. Franklin
Title: Vice President – F014
By: /s/ Karen Weich    
Name: Karen Weich
Title: Vice President – W011







Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BNP PARIBAS, as a Bank




By: /s/ Berangere Allen    
Name: Berangere Allen
Title: Director
By: /s/ Melissa Balley    
Name: Melissa Balley
Title: Director



Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Bank




By: /s/ Mark Walton    
Name: Mark Walton
Title: Authorized Signatory



Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank




By: /s/ Hayden McNamara    
Name: Hayden McNamara
Title: Chief Operating Officer



Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, as a Bank




By: /s/ Hussam S. Alsahlani    
Name: Hussam S. Alsahlani
Title: Vice President









Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




PRICING SCHEDULE
PRICING GRID


Rating Category:
Level I
Level II
Level III
Level IV
Level V
 
A/A2 or Better
A-/A3


BBB+/
Baa1
BBB/
Baa2
BBB-/
Baa3 or lower
Applicable Margin for Base Rate Advances:
0.00%
0.00%
0.125%
0.25%
0.50%
Applicable Margin for LIBOR Advances:
0.875%
1.00%
1.125%
1.25%
1.50%
Commitment Fee:
0.08%
0.10%
0.125%
0.15%
0.225%




    

--------------------------------------------------------------------------------




COMMITMENT SCHEDULE


COMMITMENTS


Bank
Commitment


Citibank, N.A.


$225,000,000


DNB Bank ASA, Grand Cayman Branch


$225,000,000


Deutsche Bank AG New York Branch


$225,000,000


HSBC Bank USA, NA


$225,000,000


Wells Fargo Bank, National Association


$225,000,000


Bank of America, N.A.


$180,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$180,000,000


Lloyds TSB Bank plc


$180,000,000


BNP Paribas


$140,000,000


Goldman Sachs Bank USA


$95,000,000


Australia and New Zealand Banking Group Limited


$50,000,000


The Bank of New York Mellon


$50,000,000


            Total:


$2,000,000,000









